EXHIBIT 10.1

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

﻿

among

﻿

CENTURY RESORTS ALBERTA INC.

 

and

﻿

CENTURY CASINO ST. ALBERT INC.

﻿

and

﻿

CENTURY MILE INC.

﻿

as Borrowers

﻿

and

﻿

BANK OF MONTREAL

﻿

as Lender

﻿

﻿

﻿

﻿

﻿

June 30, 2018

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

TABLE OF CONTENTS

﻿

 

 

﻿ARTICLE I DEFINED TERMS

1 

1.1

DEFINED TERMS

1 

1.2

KNOWLEDGE

35 

1.3

ACCOUNTING TERMS AND COMPUTATIONS

36 

1.4

SCHEDULES

36 

﻿

 

 

﻿ARTICLE II CREDIT A

36 

2.1

Amount and Availment Options

36 

2.2

Committed and Revolving Credit A

36 

2.3

Use of Credit A

37 

﻿

 

 

﻿ARTICLE III Credit B

37 

3.1

Amount and Availment Options

37 

3.2

Committed and Non-Revolving Credit B

37 

3.3

Use of Credit B

37 

﻿

 

 

﻿ARTICLE IV Credit C

37 

4.1

Amount and Availment Options

37 

4.2

Committed and Revolving Credit C

37 

4.3

Use of Credit C

38 

﻿

 

 

﻿ARTICLE V Credit D

38 

5.1

Amount and Availment Options

38 

5.2

Committed and Non-Revolving Credit D

38 

5.3

Use of Credit D

38 

﻿

 

 

﻿ARTICLE VI Credit E

38 

6.1

Amount and Availment Options

38 

﻿

 

 

﻿ARTICLE VII Credit F

39 

7.1

Amount and Availment Options

39 

7.2

Demand and Non-Revolving Credit F

39 

7.3

Use of Credit F

39 

﻿

 

 

﻿ARTICLE VIII Credit G

40 

8.1

Amount and Availment Options

40 

8.2

Committed and Non-Revolving Credit G

40 

8.3

Use of Credit G

40 

﻿

 

 

﻿ARTICLE IX Credit H

40 

9.1

Amount and Availment Options

40 

9.2

Interest

40 

9.3

Committed and Revolving Credit H

41 

9.4

Repayment of Advances under Credit H

41 

﻿





--------------------------------------------------------------------------------

 

EXHIBIT 10.1



﻿ARTICLE X REPAYMENT AND REDUCTION OF CREDITS

41 

10.1

Repayment of Advances

41 

10.2

Voluntary Reduction of Credits

41 

10.3

Repayment of Credit B Outstanding Principal and Reduction of Credit B

42 

10.4

Repayment of Credit C Outstanding Principal and Reduction of Credit C

43 

10.5

Repayment of Credit D Outstanding Principal and Reduction of Credit D

43 

10.6

Repayment of Credit F Outstanding Principal and Reduction of Credit F

43 

10.7

Repayment of Credit G Outstanding Principal and Reduction of Credit G

43 

10.8

Mandatory Repayments

43 

10.9

Facility Limits

44 

﻿

 

 

﻿ARTICLE XI INTEREST RATES, FEES AND SECURITY

44 

11.1

Interest Rates applicable to Prime Rate Advances, US Base Rate Advances, the
Ancillary Facility and FROL Advances, and fees applicable to Letter of Credit
Advances, BA Advances and the Ancillary Facility

44 

11.2

Interest on LIBOR Advances

46 

11.3

Standby Fees

46 

11.4

Structuring Fees

46 

11.5

Annual Extension Fee

46 

11.6

Security

47 

﻿

 

 

﻿ARTICLE XII DISBURSEMENT CONDITIONS

49 

12.1

Conditions Precedent to Closing

49 

12.2

Continuing Conditions Precedent to all Drawdowns Under Credit C

53 

12.3

Conditions Precedent to Initial Credit F Drawdown and Subsequent Credit F
Drawdowns

53 

12.4

Conditions Precedent to Credit G

55 

12.5

Conditions Precedent to Advances under Credit H

56 

12.6

Conditions Precedent to Advances

57 

12.7

Waiver

 

﻿

 

 

﻿ARTICLE XIII PRIME RATE ADVANCES, FROL ADVANCES, BA Advances, LIBOR Advances,
US Base rate advances and letter of credit advances

57 

13.1

Prime Rate Advances, FROL Advances and FROL Periods

57 

13.2

US Base Rate Advances

59 

13.3

Evidence of Indebtedness

59 

13.4

Conversions

59 

13.5

Notice of Advances

59 

13.6

Bankers' Acceptances Power of Attorney

60 

13.7

Size and Maturity of Bankers' Acceptances and Rollovers

62 

﻿





--------------------------------------------------------------------------------

 

EXHIBIT 10.1



13.8

BA Advances

62 

13.9

Payment of Bankers' Acceptances

62 

13.10

Deemed Advance - Bankers' Acceptances

62 

13.11

Waiver

63 

13.12

Degree of Care

63 

13.13

Indemnity

63 

13.14

Obligations Absolute

63 

13.15

Telephone Instructions

63 

13.16

Letters of Credit

64 

13.17

Letter of Credit Fees

64 

13.18

Letter of Credit Procedures and Limitations

64 

13.19

LIBOR Advances

65 

13.20

LIBOR Periods

65 

13.21

Early Termination of LIBOR Periods

65 

13.22

Termination of LIBOR Advances

66 

﻿

 

 

﻿ARTICLE XIV REPRESENTATIONS AND WARRANTIES

66 

14.1

Representations and Warranties

66 

14.2

Survival of Representations and Warranties

70 

﻿

 

 

﻿ARTICLE XV COVENANTS

70 

15.1

Positive Covenants

70 

15.2

Reporting Requirements

74 

15.3

Negative Covenants

76 

15.4

Financial Covenants

79 

﻿

 

 

﻿ARTICLE XVI DEFAULT

80 

16.1

Events of Default

80 

16.2

Demand Under the Credits and Termination of Rights

84 

16.3

Payment of Bankers' Acceptances and Letters of Credit

84 

16.4

remedies

85 

16.5

Saving

85 

16.6

Perform Obligations

86 

16.7

Third Parties

86 

16.8

Remedies Cumulative

86 

16.9

Set-Off or Compensation

86 

﻿

 

 

﻿ARTICLE XVII SUCCESSORS AND ASSIGNS

87 

17.1

Successors and Assigns

87 

﻿

 

 

﻿ARTICLE XVIII MISCELLANEOUS PROVISIONS

87 

18.1

Headings and Table of Contents

87 

18.2

Capitalized Terms

87 

18.3

Severability

87 

18.4

Number, Gender and other Terms

87 

18.5

Amendment, Supplement or Waiver

88 

18.6

Governing Law

88 

18.7

This Agreement to Govern

89 

﻿





--------------------------------------------------------------------------------

 

EXHIBIT 10.1



18.8

Permitted Encumbrances

89 

18.9

Currency

89 

18.10

Expenses and Indemnity

89 

18.11

Manner of Payment and Taxes

90 

18.12

Increased Costs

91 

18.13

Address for Notice

91 

18.14

Promotional Marketing

92 

18.15

Time of the Essence

92 

18.16

Further Assurances

92 

18.17

Term of Agreement

92 

18.18

Payments on Business Day

93 

18.19

Interest Act Equivalent

93 

18.20

Non-Merger

93 

18.21

Anti-Money Laundering Legislation

93 

18.22

Joint and Several Liability of the Borrowers

93 

18.23

Counterparts and Facsimile

94 

18.24

entire agreement

94 

18.25

Amendment and Restatement

94 



﻿



﻿

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

THIS THIRD AMENDED AND RESTATED CREDIT AGREEMENT is made as of the 30th day of
June, 2018.

AMONG:

CENTURY RESORTS ALBERTA INC., CENTURY CASINO ST. ALBERT INC. and CENTURY MILE
INC.

as borrowers

﻿

- and -

﻿

BANK OF MONTREAL

as lender

WHEREAS, Century Resorts Alberta Inc., Century Casino St. Albert Inc. (“CCSA”),
Century Casino Calgary Inc. (“CCCI”) and the Lender entered into the second
amended and restated credit agreement dated as of September 30, 2016 (the "Prior
Credit Agreement") pursuant to which the Lender thereunder made available to
Century Resorts Alberta Inc., CCSA and CCCI certain revolving and term credit
facilities (such credit facilities under the Prior Credit Agreement being
referred to as the "Prior Credit Facilities") on the terms and subject to the
conditions set forth in the Prior Credit Agreement;

AND WHEREAS Century Resorts Alberta Inc. and 1217471 Alberta Ltd. were
amalgamated to form Century Resorts Alberta Inc. (“Amalco”) as successor
corporation effective as of January 1, 2017;

AND WHEREAS Amalco, CCCI and Century Calgary Properties Inc. were amalgamated to
form Century Resorts Alberta Inc. (“CRAI”) as successor corporation effective as
of January 1, 2018;

AND WHEREAS, the Lender has agreed to restructure the Prior Credit Facilities in
favour of CRAI, CCSA and Century Mile Inc., as borrowers, on the terms and
subject to the conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties to this Agreement hereby agree as follows:

ARTICLE I
DEFINED TERMS

1.1



Defined Terms

In this Agreement:





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Advance" means a borrowing by a Borrower by way of a Prime Rate Advance, US
Base Rate Advance, a LIBOR Advance, a BA Advance, a Letter of Credit Advance or
a FROL Advance, and includes deemed Advances and Conversions and Rollovers of
existing Advances, and any reference relating to the amount of Advances shall
mean the Equivalent Amount in Canadian Dollars of the sum of the principal
amount of all outstanding Prime Rate Advances, US Base Rate Advances, LIBOR
Advances and FROL Advances, plus the Face Amount of all outstanding Bankers'
Acceptances and Letters of Credit and the principal amount outstanding under the
Ancillary Facility.

"Affiliate" has the meaning set out in the Business Corporations Act (Alberta)
as in effect on the date hereof.

"AGLC" means the Alberta Gaming and Liquor Commission and any other Governmental
Authority that regulates or governs casino gaming in Alberta.

“AGLC Comfort Letter” means the letter dated April 18, 2017 issued by AGLC to
Century Casino in respect of the application for a Racing Entertainment Centre
Licence required for the YEG Racetrack and Casino.

"Agreement", "hereof", "herein", "hereto", "hereunder" or similar expressions
mean this Agreement and any Schedules hereto, as amended, supplemented, restated
and replaced from time to time.

"Ancillary Facility" means a business MasterCard credit card facility to be made
available to the Borrowers or a Borrower, up to the maximum aggregate principal
amount of $200,000, pursuant to the MasterCard Account Agreements.  For greater
certainty, the Ancillary Facility forms part of Credit A, amounts outstanding
thereunder are Obligations of the Borrowers under Credit A, the Outstanding
Principal under the Ancillary Facility set forth on the monthly statement
rendered by the Lender to the Borrowers is due in full by the due date set out
therein, and the Outstanding Principal under the Ancillary Facility (together
with accrued and unpaid interest) shall otherwise be repaid upon demand by the
Lender.

"Apex Casino" means the casino, restaurant and other ancillary businesses
located on the Apex Lands.

"Apex Lands" means those lands municipally described as 24 Boudreau Rd., in St.
Albert, Alberta, legally described as:

DESCRIPTIVE PLAN 0824778
BLOCK 6
LOT 3A
EXCEPTING THEREOUT ALL MINES AND MINERALS
AREA: 2.86 HECTARES (7.07 ACRES) MORE OR LESS

"Applicable Laws" means, in relation to any Person, transaction or event:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



all applicable common law and the laws of equity, and all applicable provisions
of laws, statutes, rules, guidelines, policies and regulations of any
Governmental Authority in effect from time to time whether or not having force
of law; and

(a)



all judgments, orders, awards, decrees, official directives, writs and
injunctions from time to time whether or not in effect of any Governmental
Authority in an action, proceeding or matter in which the Person is a party or
by which it or its property is bound or having application to the transaction or
event.

"Applicable Margin" means for any period set forth below, the per annum
percentage set forth under such period in the table below:

﻿

Level I

Level II

Level III

Level IV

Prime Rate Margin

0.50%

1.00%

1.25%

1.75%

US Base Rate Margin

0.50%

1.00%

1.25%

1.75%

LIBOR Rate Margin

2.00%

2.50%

2.75%

3.25%

BA Stamping Fee Rate

2.00%

2.50%

2.75%

3.25%

Letters of Credit Margin

2.00%

2.50%

2.75%

3.25%

Standby Fee Rate

0.50%

0.60%

0.70%

0.80%

FROL Rate

2.00%

2.50%

2.75%

3.25%

﻿

Provided that upon the occurrence and during the continuance of a Default or an
Event of Default, each Applicable Margin set forth above will increase by two
percent (2.0%) per annum.

"Asset Disposition" means any sale, assignment, transfer, lease or other
disposition of any of the present or future Property of a Consolidating Loan
Party (including the sale of any of its Receivables).

"BA Advance" means the portion of an Advance affected by the acceptance of a
Bankers' Acceptance by the Lender.

"BA Discount Proceeds" means, in respect of any Bankers' Acceptance, an amount
(rounded to the nearest whole cent with one-half of one cent being rounded-up)
determined as of the date of the applicable BA Advance, which is equal to:

﻿

﻿

﻿





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Face Amount x Price

where "Face Amount" is the face amount of such Bankers' Acceptance and "Price"
is equal to:

1

1 +     Rate x Term 

    365

where the "Rate" is the applicable BA Discount Rate expressed as a decimal on
the date of the applicable BA Advance; the "Term" is the term of such Bankers'
Acceptance expressed as a number of days; and the Price as so determined is
rounded up or down to the fifth decimal place with .000005 being rounded-up.

"BA Discount Rate" means with respect to each Bankers' Acceptance accepted or to
be accepted by the Lender, the fixed annual rate of interest announced from time
to time by the Lender, as being the reference rate for computing the discount
amount which would be applied on Canadian dollar bankers' acceptances accepted
by the Lender in Canada to realize a net or discounted amount thereon, in an
approximate amount and with a maturity date the same as the Bankers' Acceptances
issued by a Borrower and accepted or to be accepted by the Lender.

"BA Stamping Fee Rate" means from time to time, in respect of an acceptance of a
Bankers' Acceptance, the applicable percentage rate per annum indicated beside
the reference to "BA Stamping Fee Rate" in the definition of "Applicable
Margin".

"Bankers' Acceptance" means a non-interest bearing draft in Canadian Dollars
drawn by a Borrower and accepted by the Lender pursuant to this Agreement.

"Bankers' Acceptance Stamping Fee" means the amount calculated by multiplying
the Face Amount of a Bankers' Acceptance by the BA Stamping Fee Rate, and then
multiplying the result by a fraction, the numerator of which is the number of
days to elapse from and including the date of acceptance of such Bankers'
Acceptance by the Lender up to but excluding the maturity date of such Bankers'
Acceptance, and the denominator of which is 365.

"Bar None" means Bar None Ranches Ltd., and its successors and assigns,
including any successors by reason of amalgamation.

"Bar None Cost Recovery Pool" has the meaning ascribed to such term in the Bar
None Debt Repayment Agreement.

"Bar None Debt" means Funded Debt of UHA to Bar None in the aggregate principal
amount of $6,500,000, and interest thereon, as evidenced by the promissory note
issued by UHA to Bar None dated March 31, 2015.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Bar None Debt Repayment Agreement" means the Bar None Debt Repayment Agreement
dated May 27, 2016, among Bar None, CCEG and UHA, without amendment,
modification, supplementation or restatement.

"Borrowers" means collectively, CRAI, CCSA and CMI, and "Borrower" means any one
of them.

"Branch of Account" means the branch of the Lender, located at First Canadian
Centre, 340 – 7th Avenue S.W., Calgary, Alberta, T2P 0X4, or such other branch
of the Lender as the Lender may from time to time designate by notice in writing
to the Borrowers.

"Business" means the business carried on by the Consolidating Loan Parties as of
the date hereof including the ownership and operation of Edmonton Casino,
Calgary Casino, REC, Apex Casino and the YEG REC.

"Business Day" means:

(a)



a day of the year, other than Saturday, Sunday or statutory holiday, on which
the Lender is open for business at its main branch in Calgary, Alberta; and

(a)



with respect to LIBOR Advances only, a day of the year on which the Lender is
generally open for domestic and foreign exchange business at its main branch or
office, if any, in London, England, but does not in any event include a Saturday
or Sunday or statutory holiday in London, England.

"Calgary Casino" means the casino, restaurant and other ancillary businesses
located at 1010 42nd Ave SE, in Calgary, Alberta, legally described as Plan
8368HA, Block 24, Plan 8121HN Block 4 and Plan 8121HN Block 4 the South 236.27
feet, and the lands leased by CRAI (as successor by amalgamation to CCCI)
legally described as Plan 8368HA Block 26.

"Canadian Dollars", "Cdn. Dollars", "Cdn. $" and "$" mean lawful money of
Canada.

"Capital Asset Acquisition" means an acquisition by a Person of Capital Assets.

"Capital Assets" means property or assets that would, in accordance with GAAP,
be determined to be fixed or capital property or assets.

"Capital Expenditure Budget" means a budget of Capital Expenditures for a Fiscal
Year, on a Fiscal Quarter basis, delivered to and approved by the Lender, as
contemplated by Section 15.2(f).

"Capital Expenditures" means, for any period, any expenditures for a Capital
Asset Acquisition and expenditures made for additions to or improvements to
Capital Assets and Capital Leases and any Maintenance Capex expenditures.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Capital Invoices" means invoices or other evidence acceptable to the Lender
provided by a Borrower to the Lender evidencing the costs incurred or to be
incurred in connection with Capital Expenditures to be financed using Credit C
and Credit H.

"Capital Lease" means any lease, license or similar transaction determined as a
capital lease in accordance with GAAP, or any sale and lease back transaction or
any other lease (whether a synthetic lease or otherwise) other than any lease
that would in accordance with GAAP be determined to be an operating lease.

"Cash Flow Forecast" means the detailed cash flow projections provided by the
CMI to the Lender that outlines the anticipated inflows and outflows of cash
over the course of the Project Construction Period.

"Cash Management" means the cash management services required by the Borrowers
including without limitation the operation of all bank accounts and electronic
funds transfers.

"Cash Taxes" means for any Person for any period, the amount of all Taxes
(including federal and provincial income taxes) payable by such Person on its
net taxable income for such period (which for greater certainty, does not
include deferred Taxes).

"CCCI" means Century Casino Calgary Inc., a predecessor by amalgamation of CRAI,
and its successors and assigns.

"CCCI Management Agreement" means the Casino Management Services Agreement
relating to Calgary Casino dated April 1, 2011, between CCEG, as manager, and
CCCI (as predecessor by amalgamation to CRAI), as owner, without amendment,
modification, supplementation or restatement except in respect of the renewal or
extension of the term of such agreement from time to time.

"CCEG" means Century Resorts Management GmbH (previously known as Century
Casinos Europe GmbH, and previously operating under the trade name Century
Casinos Europe LLC), and its successors and assigns.

"CCEG Credit Agreement" means the credit agreement dated October 25, 2012
between CCEG, as lender, and UHA, as borrower, as amended by the amending
agreement made effective September 30, 2013, the second amendment made as of
April 24, 2014 and the third amendment made as of May 27, 2016, as the same may
be amended, restated, replaced, supplemented or modified from time to time.

"CCEG Security" means the following documents each dated October 30, 2012 unless
otherwise indicated below:

(a)



the mortgage of leasehold interest granted by UHA to CCEG registered against the
REC Lands with respect to the UHA Groundlease, as amended by the mortgage
amending agreement dated November 29, 2013, the second mortgage amending
agreement dated April 24, 2014 and the amending agreement dated May 27, 2016;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(b)



leasehold acknowledgment agreement among CCEG, UHA and the REC Landlord dated
October 25, 2012, as amended by the amending agreement dated May 27, 2016;

(c)



forbearance agreement between UHA and CCEG made effective September 30, 2013;

(d)



general assignment of rents and leases from UHA to CCEG, as amended by the
amending agreement dated May 27, 2016;

(e)



general security agreement by UHA to CCEG;

(f)



assignment of material contracts by UHA to CCEG, as amended by the amending
agreement dated May 27, 2016;

(g)



environmental agreement and indemnity from UHA to CCEG, as amended by the
amending agreement dated May 27, 2016;

(h)



conversion options from UHA to CCEG dated November 29, 2013 to convert debt to
equity in UHA up to the aggregate amount of 75%;

(i)



UHA Management Agreement;

(j)



indemnity agreements from each UHA Pledgor dated September 25, 2012 or April 25,
2014;

(k)



UHA Pledges;

(l)



consents from each of the UHA Non-Pledgors, each dated on or about November 6,
2012 (with the exception of Borders Racing Stable Ltd., such consent being
contained in the share pledge agreement in favour of CCEG dated September 25,
2012 provided by Borders Racing Stable Ltd.);

(m)



assignment and postponement of creditors claims from each of the UHA Pledgors,
acknowledged by UHA, each dated September 25, 2012 or April 25, 2014;

(n)



voting and lock-up agreements from each of the UHA Pledgors, each dated
September 25, 2012, October 25, 2012 or April 25, 2014 (as amended by the Voting
and Lock-Up Agreement Amendments, each dated November 29, 2013 or April 25,
2014, and as further amended by the amending agreement dated May 27, 2016);

(o)



covenant agreement from Darcy Marler dated November 1, 2012;

(p)



interlender agreement between CCEG and Century Resorts Alberta Inc.,
acknowledged by UHA, dated April 24, 2014; and

(q)



all other security agreements, debentures, mortgages, pledges, hypothecations,
guarantees, assignments, encumbrances, charges, covenants and documents



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

granted to CCEG to secure or support the obligations of UHA to CCEG under the
CCEG Credit Agreement.

"CCSA" means Century Casino St. Albert Inc., and its successors and assigns.

"CCSA License Agreement" means the License Agreement dated on or about October
1, 2016, between Century Casino, as licensor, and CCSA, as licensee, without
amendment, modification, supplementation or restatement except in respect of the
renewal or extension of the term of such agreement from time to time.

"CCSA Management Agreement" means the Casino Management Services Agreement dated
on or about October 1, 2016, between CCEG, as manager, and CCSA, as owner,
without amendment, modification, supplementation or restatement except in
respect of the renewal or extension of the term of such agreement from time to
time.

"Century Casino" means Century Casinos, Inc. and its successors and assigns.

"Change Order" means any order submitted for approval to CMI by a Contractor,
pursuant to which such Contractor proposes to change the design or
specifications of all or a portion of the YEG REC Project.

"Closing Date" means the date on which all conditions precedent to this
Agreement pursuant to Section 12.1 have been confirmed by the Lender to have
been met.

"CMI" means Century Mile Inc., and its successors and permitted assigns.

"CMI License Agreement" means the License Agreement dated June 1, 2018, between
Century Casino, as licensor, and CMI, as licensee, without amendment,
modification, supplementation or restatement except in respect of the renewal or
extension of the term of such agreement from time to time.

"CMI Management Agreement" means the Casino Management Services Agreement dated
June 1, 2018, between CCEG, as manager, and CMI, as owner, without amendment,
modification, supplementation or restatement except in respect of the renewal or
extension of the term of such agreement from time to time.

"Collateral" means cash, a bank draft or a letter of credit issued by a
chartered bank referred to in Schedule I of the Bank Act (Canada) which has
shareholder equity of at least $10,000,000,000, all in a form satisfactory to
the Lender, acting reasonably.

"Compliance Certificate" means the certificate required pursuant to Section
15.2, the form of which is attached hereto as Schedule A.

“Contractors” means, collectively, the YEG Racetrack and Casino Contractor and
the YEG Racetrack Barns Contractor, and “Contractor” means any one of them.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Consolidated Total Assets" means, as of any date, the book value of the total
assets of the Consolidating Loan Parties as determined on a Modified
Consolidated Basis in accordance with GAAP.

"Consolidating Loan Parties" means the Borrowers and the Material Subsidiaries,
and their successors and assigns.

"Constating Documents" means, (i) with respect to a corporation, its articles of
incorporation, amalgamation or continuance or other similar documents and its
by-laws, (ii) with respect to a partnership, its partnership agreement and its
declaration or certificate of partnership, (iii) with respect to a trust, its
declaration of trust, trust indenture or other similar document and (iv) with
respect to any other Person which is an artificial body, the organization and
governance documents of such Person, all as amended from time to time.

"Construction Lien Legislation" means the Builders' Lien Act (Alberta), as
amended or replaced from time to time.

"Contracts" means agreements, franchises, leases, licenses, privileges and other
rights acquired from Persons.

"Conversion" means a conversion or deemed conversion of one type of Advance into
another type of Advance, pursuant to this Agreement and "Converted" and
"Convert" have corresponding meanings.

"CPMA Permit" means a permit issued pursuant to Section 6 of the Pari-Mutuel
Betting Supervision Regulations (SOR/91-365) by the Canadian Pari-Mutuel Agency
for conducting pari-mutuel betting, which permit is required by CMI for the
ownership and operation of the YEG REC.

"CRAI" means Century Resorts Alberta Inc. and its successors and permitted
assigns.

"CRAI-CCCI License Agreement" means the License Agreement dated April 1, 2011,
among Century Casino, as licensor, and Century Resorts Alberta Inc., CCCI,
Century Tollgate, LLC and Century Casinos Cripple Creek, Inc., as licensees,
without amendment, modification, supplementation or restatement except in
respect of the renewal or extension of the term of such agreement from time to
time.

"CRAI Loan" means the loans made by or to be made by Century Resorts Alberta
Inc. (including by CCEG as the agent of Century Resorts Alberta Inc.) and/or
CCEG to UHA in an aggregate amount not exceeding $35,000,000 as described in the
CCEG Credit Agreement, funded partially by Drawdowns under: (i) Credit B in the
amount of $13,000,000; and (ii) Credit C in the amount of $11,000,000, in each
case used by UHA for the construction and development of the REC.

"CRAI Management Agreement" means the Casino Management Services Agreement
relating to the Edmonton Casino dated April 1, 2011, between CCEG, as manager,
and CRAI, as owner, without amendment, modification, supplementation or
restatement except in respect of the renewal or extension of the term of such
agreement from time to time.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Credit A" has the meaning ascribed thereto in Section 2.1.

"Credit A Facility Limit" means: (i) the amount of $1,100,000 or its US Dollar
equivalent, or (ii) such lesser amount after giving effect to the reductions of
Credit A referred to in Section 10.2.

"Credit A Maturity Date" means the earlier of: (i) September 30, 2021; and
(ii) the date the Obligations under this Agreement become due and payable as a
result of the occurrence of an Event of Default that has not been waived by the
Lender.

"Credit B" has the meaning ascribed thereto in Section 3.1.

"Credit B Facility Limit" means: (i) the amount of $15,599,519, or (ii) such
lesser amount after giving effect to the reductions of Credit B referred to in
Sections 10.2,  10.3, and 10.8.

"Credit B Maturity Date" means the earlier of: (i) August 19, 2019; and (ii) the
date the Obligations under this Agreement become due and payable as a result of
the occurrence of an Event of Default that has not been waived by the Lender.

"Credit B Scheduled Reduction Amount" means with respect to (i) the Initial
Credit B Drawdown, the Initial Credit B Drawdown Amount divided by 120, and (ii)
a Subsequent Credit B Drawdown, the Subsequent Credit B Drawdown Amount divided
by 120, and "Credit B Scheduled Reduction Amounts" means the aggregate of (i)
and (ii) above on a Scheduled Reduction Date.

"Credit C" has the meaning ascribed thereto in Section 4.1.

"Credit C Facility Limit" means: (i) the amount of $11,000,000, or (ii) such
lesser amount after giving effect to the reductions of Credit C referred to in
Section 10.2,  10.4 and 10.8.

"Credit C Maturity Date" means the earlier of: (i) August 19, 2019; and (ii) the
date the Obligations under this Agreement become due and payable as a result of
the occurrence of an Event of Default that has not been waived by the Lender.

"Credit C Scheduled Reduction Amount" means with respect to (i) the Initial
Credit C Drawdown, the Initial Credit C Drawdown Amount divided by 120, and (ii)
a Subsequent Credit C Drawdown, the Subsequent Credit C Drawdown Amount divided
by 120, and "Credit C Scheduled Reduction Amounts" means the aggregate of (i)
and (ii) above on a Scheduled Reduction Date.

"Credit D" has the meaning ascribed thereto in Section 5.1.

"Credit D Facility Limit" means: (i) the amount of $26,250,000, or (ii) such
lesser amount after giving effect to the reductions of Credit D referred to in
Sections 10.2,  10.5, and 10.8.

"Credit D Maturity Date" means the earlier of: (i) September 30, 2021; and (ii)
the date the Obligations under this Agreement become due and payable as a result
of the occurrence of an Event of Default that has not been waived by the Lender.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Credit D Scheduled Reduction Amount" means the Initial Credit D Drawdown Amount
divided by 120.

"Credit E" means the uncommitted treasury risk management facility made
available to the Borrowers by a Hedge Provider pursuant to Section 6.1.

"Credit E Facility Limit" means an amount equal to $3,000,000 of Deemed Risk.

"Credit F" has the meaning ascribed thereto in Section 7.1.

"Credit F Facility Limit" means the lesser of (i) an amount equal to fifty
percent (50%) of the Altus Appraisal, (ii) the amount of $33,000,000, or (iii)
such lesser amount after giving effect to the reductions of Credit F referred to
in Sections 7.1,  10.2,  10.6 and 10.8.

"Credit F Maturity Date" means the earliest to occur of the following dates: (i)
the date on which a demand for payment is made by the Lender in respect of
Credit F; (ii) the date which is the first (1st) anniversary date of the Closing
Date; (iii) the Project Construction Completion Date or, at the option of the
Borrowers, the date on which the YEG REC achieves substantial performance within
the meaning under Construction Lien Legislation, as evidenced by the receipt by
the Lender of certificates of substantial performance (within the meaning of
Construction Lien Legislation) in respect of the YEG REC issued by the
Contractors; and (iv) the date on which the Obligations under this Agreement
become due and payable as a result of the occurrence of an Event of Default that
has not been cured or waived by the Lender.

"Credit G" has the meaning ascribed thereto in Section 8.1.

“Credit G Conversion Amount” has the meaning ascribed thereto in Section 7.1.

"Credit G Drawdown" means the Drawdown under Credit G in the amount of the
Credit G Drawdown Amount.

"Credit G Drawdown Amount" means an amount equal to the Credit G Conversion
Amount.

"Credit G Maturity Date" means the earlier of: (i) the date which is the fifth
(5th) anniversary date of the Term Conversion Date; and (ii) the date the
Obligations under this Agreement become due and payable as a result of the
occurrence of an Event of Default that has not been waived by the Lender.

"Credit G Scheduled Reduction Amount" means the Credit G Drawdown Amount divided
by 240.

“Credit H” has the meaning ascribed thereto in Section 9.1.

“Credit H Facility Limit” means the amount of $2,000,000.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

“Credit H Maturity Date” means the earlier of (i) the date the Obligations under
this Agreement become due and payable as a result of the occurrence of an Event
of Default that has not been waived by the Lender (including without limitation,
an "Event of Default" as defined in the Interim Funding Agreement or in the
Master Lease Agreement), (ii) the Lease Expiry Date, and (iii) the date on which
such Obligations are due and payable under the Interim Funding Agreement or the
Master Lease Agreement, as applicable.

"Credit Documents" means this Agreement, the Interim Funding Agreement, the
Master Lease Agreement, the Security, the Hedge Agreements and all other
documents executed by a Loan Party and delivered to or to be delivered to or for
the benefit of the Lender and the Hedge Providers (or any of them) pursuant to
this Agreement or the Security.

"Credits" means Credit A, Credit B, Credit C, Credit D, Credit E, Credit F,
Credit G and Credit H, and "Credit" means any one of the Credits.

“CRIL” means Century Resorts International Ltd. and its successors and assigns.

“Crown” means Her Majesty the Queen in Right of Canada, represented by the
Minister of Transport.

"Currency Hedge Agreements" means all present and future agreements, whether in
the form of an ISDA Master Agreement, a futures contract, a swap, a forward
rate, currency exchange contract or otherwise, entered into for or in connection
with a forward rate, currency swap or currency exchange and other similar
currency-related transactions, which are designed to manage, mitigate or
eliminate currency exchange rate risk.

"Deemed Risk" means, in respect of any Hedge Agreement in effect between or to
be entered into by the Borrowers (or any of them) and a Hedge Provider at any
time, an amount determined by a Hedge Provider (in its discretion) equal to its
risk adjusted valuation of the Hedge Agreements entered into or to be entered
into by the Borrowers (or any of them) and a Hedge Provider.

"Default" means an event or circumstance which, but for the requirement of the
giving of notice, lapse of time, or both would constitute an "Event of Default".

"Designated Account" means, in respect of any Advance, the account or accounts
maintained by each Borrower that such Borrower designates in its notice to the
Lender requesting an Advance. As of the date hereof, the Designated Accounts
for:

(a)



CRAI are Account No. 1995-494 (Cdn. $) and Account No. 4792-472 (US$) at Bank of
Montreal's branch located at 10199 101 ST NW, Edmonton, Alberta T5J3Y4;

(b)



CCSA are Account No. 0010-1960-406 (Cdn.$) and Account No. 0010-4767-950 (US$)
at Bank of Montreal’s Branch of Account; and

(c)



CMI is Account No. 0010-1954-911 (Cdn.$) at Bank of Montreal’s Branch of
Account.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Direction Agreement" means has the meaning ascribed thereto in the Interim
Funding Agreement.

"Distribution" means:

(a)



any declaration or payment of dividends, royalties, distributions, fees or
management fees of any kind directly or indirectly to any holder of Shares of
any Person;

(b)



any repurchase, retraction or redemption of Shares of any Person by such Person
for cash or Property;

(c)



any repayment by a Person of any amount of principal, interest or other amounts
in respect of any Funded Debt owed to a holder of Shares of such Person, to any
Affiliate of a holder of such Shares or to an Affiliate of such Person;

(d)



any loan or advance that is made by a Person to or in favour of a holder of
Shares in such Person, to an Affiliate of a holder of such Shares or to an
Affiliate of such Person; or

(e)



the transfer by a Person of any of its property or assets or the provision of
services for consideration of less than fair market value thereof, to any holder
of Shares in such Person, to an Affiliate of a holder of such Shares or to any
Affiliate of such Person.

"Drawdown" means an Advance, other than a Rollover or a Conversion.

"Drawdown Date" means the date, which shall be a Business Day, of any Drawdown.

"Drawdown Notice" means a notice requesting a Drawdown hereunder substantially
in the form annexed hereto as Schedule B.

"EBITDA" means, with respect to any period, the consolidated net income of the
Consolidating Loan Parties for such period determined in accordance with GAAP
(excluding non-cash income and expenses and extraordinary items), plus, to the
extent deducted in determining such net income, the following:

(a)



consolidated income Taxes for such period;

(f)



Interest Expense of the Consolidating Loan Parties for such period;

(g)



royalty payments paid or payable to Century Casino by the Borrowers under the
CRAI-CCCI License Agreement, CCSA License Agreement and CMI License Agreement
during such period;

(h)



management fees paid or payable by the Borrowers to CCEG under the CRAI
Management Agreement, CCCI Management Agreement, CCSA Management Agreement and
CMI Management Agreement during such period; and



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(i)



depreciation and amortization expenses during such period.

REC EBITDA shall also be included in the calculation of EBITDA.

For the purpose of this Agreement, where EBITDA is required to be determined for
any Fiscal Year, EBITDA shall be equal to the aggregate of the EBITDA for the
most recently completed four Fiscal Quarters.

"Edmonton Casino" means the casino, restaurant and other ancillary businesses
located at 13103 Fort Road, in Edmonton, Alberta, legally described as Plan
9824748, Block 2, Lot 9.

"Encumbrance" means any mortgage, debenture, pledge, hypothec, lien, charge,
assignment by way of security, title retention, consignment, lease,
hypothecation, security interest or other security agreement or trust, right of
set off that secures payment of any debt, liability or obligation or other
arrangement having the effect of security for the payment of any debt, liability
or obligation, and "Encumbrances", "Encumbrancer", "Encumber" and "Encumbered"
shall have corresponding meanings.

"ERAA" means Edmonton Regional Airport Authority and its successors and assigns.

"Equivalent Amount" means, where any amount expressed in any currency has to be
converted or expressed in another currency, or where its equivalent in another
currency has to be determined (or vice versa), the calculation is made at the
mid-point spot rate announced or quoted by the Bank of Canada in accordance with
its normal practices at or around noon on the previous Business Day for the
relevant currency against the other currency (or vice versa).

"Event of Default" has the meaning ascribed thereto in Section 16.1.

"Exchange Rate" means, on any day, with respect to the exchange of one currency
(the "First Currency") into another currency (the "Other Currency"), the
exchange rate of the Lender at or about 12:00 noon (Toronto time) on that day,
which the Lender quotes for the purchase of the First Currency with the Other
Currency, or if such rate is not or has not yet been quoted on such day, the
last preceding exchange rate of the Lender.

"Face Amount" means:

(a)



in respect of a Bankers' Acceptance, the amount payable to the holder thereof on
its maturity; or

(b)



in respect of a Letter of Credit, the maximum amount payable to the beneficiary
specified therein or any other Person to whom payments may be required to be
made pursuant to such Letter of Credit.

"Federal Funds Rate" means, for any day, the rate of interest per annum set
forth in the weekly statistical release designated as H.15, or any successor
publication, published by the U.S. Federal Reserve Board (including any such
successor, the "H.15") for such day



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

opposite the caption "Federal Funds (Effective)".  If on any relevant day such
rate is not yet published in H.15, the rate for such day will be the rate of
interest per annum set forth in the daily statistical release designated as the
Composite 3:30 p.m. Quotations for U.S. Government Shares, or any successor
publication, published by the Federal Reserve Board (including any successor,
the "Composite 3:30 p.m. Quotations") for such day under the caption "Federal
Funds Effective Rate".  If on any relevant day the appropriate rate per annum of
such day is not yet published in either H.15 or the Composite 3:30 p.m.
Quotations, the rate for such day will be the arithmetic mean of the rates per
annum for the last transaction of overnight Federal Funds (such words to have
the meaning generally given to them by money market brokers of recognized
standing doing business in the United States of America) transactions received
by the Lender from three major brokers of recognized standing, selected by the
Lender.

"Financial Statements" means the financial statements of a Person as at a
specified date and for the period then ended and shall include a balance sheet,
statement of income and retained earnings, statement of cash flows and
application of funds, together with comparative figures in each case (where a
comparative period on an earlier statement exists), all prepared, maintained and
stated on a consolidated basis, in accordance with GAAP applied consistently.

"First-Ranking Security Interest" in respect of any Property means an
Encumbrance in such Property which is registered where necessary or where the
Lender considers such registration desirable to record and perfect the
Encumbrances contained therein and which ranks in priority to all other
Encumbrances except for any Permitted Encumbrances which (without regard to this
Agreement) have priority in accordance with Applicable Laws.

"Fiscal Quarter" means the three (3) month period commencing on the first day of
each Fiscal Year and each successive three (3) month period thereafter during
such Fiscal Year.

"Fiscal Year" means the fiscal year of the Borrowers, in each case commencing on
January 1 of each year and ending on December 31 of each year, or such other
fiscal year of the Borrowers, as agreed to by the Lender.

"Fixed Charge Coverage Ratio" means at any time, the ratio of:

(a)



EBITDA for the most recently completed four (4) Fiscal Quarter period less: (i)
the amount of the Unfinanced Capital Expenditures; (ii) Cash Taxes paid by the
Consolidating Loan Parties determined on a consolidated basis; and (iii) the
total amount of Cash Taxes paid by UHA multiplied by the UHA Ownership
Percentage, in each case, incurred by such parties during such four (4) Fiscal
Quarter period; to

(j)



the sum of: (i) scheduled principal payments of Senior Funded Debt, Interest
Expense and payments under Capital Lease obligations of (x) the Consolidating
Loan Parties, determined on a consolidated basis, and (y) UHA (excluding
payments made in respect of the CRAI Loan pursuant to the CCEG Credit Agreement
and Bar None Debt pursuant to the Bar None Debt Repayment Agreement), multiplied
by the UHA Ownership Percentage; and (ii) cash



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Distributions paid to Century Casino and CCEG by the Consolidating Loan Parties,
including without limitation, royalties paid to Century Casino pursuant to the
CRAI-CCCI License Agreement, the CCSA License Agreement and the CMI License
Agreement, and management fees paid to CCEG under the CRAI Management Agreement,
the CCCI Management Agreement, the CCSA Management Agreement, the UHA Management
Agreement and the CMI Management Agreement, in each case, paid by such parties
during such four (4) Fiscal Quarter period.

"FROL Advance" means a fixed rate operating loan made available by the Lender
which is denominated in Canadian Dollars and of which a Borrower has agreed to
pay interest in accordance with the terms of this Agreement.

"FROL Period" means the period selected by a Borrower for a FROL Advance or the
period applicable to the FROL Advance under the terms of this Agreement which
shall be, subject to market availability, 1 month, 2 months or 3 months,
commencing on the Drawdown Date, the Rollover date or the Conversion date of
such FROL Advance; provided however that:

(a)



in the case of a Rollover, the last day of each FROL Period shall also be the
first day of the next FROL Period; and

(b)



the last day of each FROL Period shall be a Business Day and if not, the
applicable Borrower shall be deemed to have selected a FROL Period the last day
of which is the first Business Day immediately preceding the last day of the
FROL Period selected by the applicable Borrower.

"FROL Rate" means, for any FROL Period and FROL Advance, the annual rate of
interest quoted by the Lender to the applicable Borrower two (2) Business Days
before the first day of a FROL Period, as the rate of interest it will charge
for a FROL Advance with a term equal to the FROL Period, which rate shall be
determined by the Lender, in its reasonable discretion, plus the Applicable
Margin.

"Funded Debt" means, with respect to any Person, without duplication:

(a)



money borrowed (including, without limitation, by way of overdraft) or
indebtedness represented by notes payable, debentures and drafts accepted
representing extensions of credit;

(d)



bankers' acceptances and similar instruments;

(e)



letters of credit, letters of guarantee and surety bonds issued at the request
of such Person;

(f)



actual amounts owed under Hedge Agreements upon termination of such Hedge
Agreements, including without limitation net settlement amounts payable upon
maturity and termination payments payable upon termination or early termination,
which are not paid when due;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(g)



indebtedness secured by any Encumbrance existing on Property of such Person,
whether or not the indebtedness secured thereby shall have been assumed;

(h)



all obligations (whether or not with respect to the borrowing of money) that are
evidenced by bonds, debentures, notes or other similar instruments or that are
not so evidenced but that would be considered by GAAP to be indebtedness for
borrowed money;

(i)



all redemption obligations and mandatory dividend obligations of such Person
with respect to any Shares issued by such Person and which are by their terms or
pursuant to any Contract or arrangement:

(i)



redeemable, retractable, payable or required to be purchased or otherwise
retired or extinguished, or convertible into any of the other obligations
described in the definition of "Funded Debt" of such Person (A) at a fixed or
determinable date, (B) at the option of any holder thereof, or (C) upon the
occurrence of a condition not solely within the control and discretion of such
Person, or

(ii)



convertible into any other securities described in (i) above;

(k)



all obligations as lessee under sale and lease-back transactions and Capital
Leases;

(l)



all obligations of such Person for or in respect of the deferred purchase or
acquisition price of property or services (including, without limitation,
Purchase Money Obligations);

(m)



all obligations upon which interest charges are customarily paid or payable by
that Person prior to payment of the principal amount of the obligations in
accordance with the terms of such obligations;

(n)



all obligations for or in respect of the purchase of any Property or the supply
of any services, the purchase price in respect of which has been prepaid by the
purchaser before the Property subject to such purchase is delivered or the
services subject to such supply is provided to the purchaser; and

(o)



any Guarantee (other than by endorsement of negotiable instruments for
collection or deposit in the ordinary course of business) in any manner of any
part or all of an obligation included in items (a) through (k) above;

but excluding for greater certainty trade payables, deferred Taxes and accrued
current liabilities that do not relate to any of the above.

"GAAP" means generally accepted accounting principles which are in effect from
time to time in Canada, as published in the Handbook of the Canadian Institute
of Chartered Accountants, applied on a consistent basis.

"Governmental Authority" means:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



any government, parliament or legislature, any regulatory or administrative
authority, agency, commission or board and any other statute, rule or regulation
making entity having jurisdiction in the relevant circumstances,

(c)



any Person acting within and under the authority of any of the foregoing or
under a statute, rule or regulation thereof, and

(d)



any judicial, administrative or arbitral court, authority, tribunal or
commission having jurisdiction in the relevant circumstances.

"Guarantee" means any guarantee or indemnity (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business) in any manner of any part or all of a Funded Debt.

"Guarantor" means Century Casino, CCEG, CRIL, each Material Subsidiary that has
granted to the Lender the Material Subsidiary Security, and each other Person
which has provided a Guarantee of the Obligations to the Lender.

"Hazardous Materials" means any hazardous substance or any pollutant or
contaminant, toxic or dangerous waste, substance or material, as defined in or
regulated by any Applicable Law, regulation or governmental authority from time
to time, including, without limitation, asbestos and polychlorinated biphenyls.

"Hedge Agreement" means a Currency Hedge Agreement or an Interest Rate Hedge
Agreement entered into by the Borrowers (or any of them) with a Hedge Provider.

"Hedge Provider" means the Lender or an Affiliate of the Lender that enters into
a Hedge Agreement with the Borrowers (or any of them).

"Hostile Acquisition" means an unsolicited acquisition of the Shares of any
Person that are publicly traded, or otherwise to facilitate, assist or
participate in an acquisition of Shares of any Person that are publicly traded,
where the board of directors or the equivalent of such Person has not approved
such acquisition nor recommended the approval of such acquisition to the holders
of such Shares.

"HRA" means Horse Racing Alberta and any other Governmental Authority that
regulates or governs horse racing in Alberta.

"HRA License" means the "A" Track Horse Racing License to be issued by HRA in
respect of, and as required for the operation of, the YEG Racetrack and Casino.

"HRA License Agreement" means the Final License Agreement effective April 1,
2019 between HRA and CMI, pursuant which HRA has issued to CMI conditional
approval in respect of the HRA License.

"Initial Credit B Drawdown" means the initial Drawdown under Credit B.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Initial Credit B Drawdown Amount" means the principal amount of the Initial
Credit B Drawdown.

"Initial Credit C Drawdown" means the initial Drawdown under Credit C.

"Initial Credit C Drawdown Amount" means the principal amount of the Initial
Credit C Drawdown.

"Initial Credit D Drawdown" means the initial Drawdown under Credit D.

"Initial Credit D Drawdown Amount" means the principal amount of the Initial
Credit D Drawdown.

"Initial Credit F Drawdown Date" means the date of the Initial Credit F Drawdown
under this Agreement.

"Initial Credit F Drawdown" means the initial Drawdown under Credit F.

"Initial Credit F Drawdown Amount" means the principal amount of the Initial
Credit F Drawdown.

“Intercompany Indebtedness” means the Funded Debt in the principal amount of up
to an amount not exceeding USD $33,000,000.00 due and owing by CRAI to Century
Casino, which as of August 24, 2018 is the amount of USD $23,745,635.18, as
evidenced by the promissory note issued by CRAI to Century Casino dated January
1, 2018, as amended effective February 16, 2018, March 8, 2018, March 15, 2018,
March 22, 2018, May 7, 2018, June 1, 2018, July 5, 2018, July 17, 2018 and
August 17, 2018 (as further amended, restated, supplemented or otherwise
modified from time to time).

"Interest Expense" means, with respect to any Person for any period, without
duplication, interest expense of such Person calculated on a consolidated basis
and in accordance with GAAP as the same would be set forth or reflected in a
consolidated statement of earnings of such Person and, in any event and without
limitation, shall include:

(a)



all interest accrued or payable in respect of such period;

(e)



all fees (including standby, letter of credit, guarantee, commitment and
bankers' acceptances fees) accrued or payable in respect of such period,
prorated (as required) over such period;

(f)



any difference between the face amount and the discount proceeds of any bankers'
acceptances, commercial paper and other obligations issued at a discount,
prorated (as required) over such period; and

(g)



the interest component of Capital Lease obligations.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Interest Payment Date" means, with respect to Prime Rate Advances, US Base Rate
Advances and FROL Advances, subject to Section 18.18, the last Business Day of
each calendar month and, with respect to FROL Advances, the last day of the FROL
Period.

"Interest Rate Hedge Agreements" means all present and future agreements,
whether in the form of an ISDA Master Agreement, a futures contract, a swap
transaction, an interest rate option, a cap transaction, floor transaction,
collar transaction or otherwise, which are designed to manage, mitigate or
eliminate risks relating to interest rate fluctuations.

“Interim Funding Agreement” means the interim funding agreement in respect of
Credit H between the Borrowers (or any one or more Borrower) and the Lender,
including without limitation, all schedules and addenda from time to time
attached to and forming part of the Interim Funding Agreement, as such
agreement, schedules and addenda may be entered into, supplemented, amended,
restated or replaced from time to time.

"Investment" means (a) any loan or other extension of credit (including the
delivery of guarantees, indemnities or other financial assistance) or capital
contribution (including a transfer of property) to, or acquisition of any
Shares, bonds, notes, debentures or other securities of, any Person, (b) any
deposit accounts and certificates of deposit maintained by a Person with a
financial institution or other Person (other than deposit accounts and
certificates of deposit maintained with the Lender), and (c) any purchase of any
assets constituting all or part of a business unit from any Person; and "Invest"
and "Invested" shall be construed accordingly.

"ISDA Master Agreement" means the 1992 ISDA Master Agreement (Multi-Currency –
Cross Border) or the 2002 ISDA Master Agreement, each as published by the
International Swaps and Derivatives Association, Inc., each as amended or
replaced from time to time and, where the context permits or requires, includes
all schedules, supplements, annexes and confirmations attached thereto or
incorporated therein, including without limitation, any credit support annex.

"Lease Expiry Date" means the date on which the Borrowers have satisfied all
obligations under the Master Lease Agreement, including without limitation, the
payment of the total "Number of Rental Payments" as specified in a Lease
Schedule.

"Lease Schedules" means the lease schedules, from time to time attached to and
forming part of any Master Lease Agreement, entered into between any Borrower
and the Lender from time to time, as such may be supplemented, amended, restated
or replaced from time to time.

"Lender" means Bank of Montreal and its successors and permitted assigns.

"Letter of Credit" means a letter of credit (in a form acceptable to the Lender)
in Canadian Dollars, issued by the Lender at the request and for the account of
a Borrower pursuant to this Agreement.

"Letter of Credit Advance" means an Advance of credit under this Agreement by
the issuance of a Letter of Credit by the Lender, at the request of a Borrower.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Letter of Credit Rate" means from time to time for any Letter of Credit
Advance, the applicable percentage rate per annum indicated beside the reference
to "Letter of Credit Margin" in the definition of "Applicable Margin".

"Level I", "Level II", "Level III" and "Level IV" means, respectively, the
period of time during which the corresponding Senior Funded Debt to EBITDA Ratio
is as set forth in the table below and "Level" means any such time period:

Senior Funded Debt to EBITDA Ratio

Period

Less than or equal to 1.50:1.00

Level I

Greater than 1.50:1.00 and less than or equal to 2.00:1.00

Level II

Greater than 2.00:1.00 and less than or equal to 3.00:1.00

Level III

Greater than 3.00:1.00 and less than or equal to 4.00:1.00

Level IV

The Senior Funded Debt to EBITDA Ratio shall be determined thirty (30) days
after the end of each Fiscal Quarter, from the Financial Statements of the
Consolidating Loan Parties and UHA and any resulting change, whether an increase
or a decrease, in the rate of any interest or fees payable hereunder shall be
calculated and applied from and after the sixtieth (60th) day following the end
of such Fiscal Quarter.  In the event that the Borrowers fail to deliver a
Compliance Certificate for any Fiscal Quarter, Level IV shall be deemed to be
applicable until such Compliance Certificate is delivered confirming that a
different Level is applicable, after which time the applicable Level shall be
applied. Any resulting change in the rate of any interest or fees payable
hereunder in respect of Prime Rate Advances, US Base Rate Advances and Letter of
Credit Advances shall be calculated and applied from and after the first date of
the change in a Level, with respect to both outstanding and future Prime Rate
Advances, U.S. Base Rate Advances and Letter of Credit Advances.  Interest and
fees applicable to BA Advances and LIBOR Advances made after any such resulting
change shall be calculated on the basis of the Applicable Margin in effect after
such resulting change. The Lender and each Borrower acknowledge that as of the
date hereof Level II is applicable.

"LIBOR Advance" means an Advance in US Dollars bearing interest based on the
LIBOR Rate.

"LIBOR Period" means the period selected by a Borrower for a LIBOR Advance or
the deemed period applicable to the LIBOR Advance under the terms of this
Agreement which, in either case shall be one (1), two (2), three (3) or six (6)
months, or such other periods that may from time to time be agreed to by the
Lenders, commencing on the Drawdown Date, the Rollover Date or the Conversion
Date of such LIBOR Advance; provided however that:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



in the case of a Rollover, the last day of each LIBOR Period shall also be the
first day of the next LIBOR Period;

(a)



the last day of each LIBOR Period shall be a Business Day and, if not, the
applicable Borrower shall be deemed to have selected a LIBOR Period the last day
of which is the first Business Day following the last day of the LIBOR Period
selected by the applicable Borrower; and

(b)



the last day of each LIBOR Period for each LIBOR Advance shall be on or before
the Credit B Maturity Date.

"LIBOR Rate" means, for any LIBOR Period and LIBOR Advance: (i) the rate which
appears on the display designated as the British Bankers' Associations' Interest
Settlement Rate as quoted on the relevant page of the Telerate Monitor
(currently page 3750) for deposits in U.S. Dollars (for a period equal to or
approximating to that LIBOR Period) at or about 11:00 a.m. (London, England
time) on the day that is two (2) Business Days preceding the first day of that
LIBOR Period; or (ii) if that display is not then available for U.S. Dollars,
the rate (expressed as a percentage rounded to the nearest 0.0001 percentage
point) at which deposits in U.S. Dollars, in an amount comparable to the LIBOR
Advance, are offered by the Lender (for a period equal to or approximating to
that LIBOR Period) to leading European banks in the London Interbank Market at
or about 11:00 a.m. (London, England time) two (2) Business Days preceding the
first day of that LIBOR Period for delivery on the first day of that LIBOR
Period.

"Loan Parties" means, collectively, the Consolidating Loan Parties and the
Guarantors, and "Loan Party" means any one of them.

"Maintenance Capex" means expenditures for the maintenance, repair, restoration
or other preservation of the property or assets of a Person that are, in
accordance with GAAP, classified as capital expenditures.

"Master Lease Agreement" means the master lease of personal property in respect
of Credit H between the Borrowers (or any one or more Borrower) and the Lender,
including without limitation, the Lease Schedules (as defined herein and
therein) and all other related schedules and addenda from time to time attached
to and forming part of the Master Lease Agreement, as such agreement, schedules
and addenda may be entered into, supplemented, amended, restated or replaced
from time to time.

"MasterCard Account Agreements" means the account agreements and related
documentation between the Borrowers and the Lender in respect of the Ancillary
Facility.

"Material Adverse Effect" means any matter, event or circumstance that,
individually or in the aggregate, could, in the opinion of the Lender, acting
reasonably, be expected to have a material adverse effect on:

(a)



the business, financial condition, operations, property, assets or undertaking
of the Loan Parties, taken as a whole; provided however, in the case of a
matter, event or circumstance which has a material adverse effect on the global
or Canadian



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

economy in general, such matter, event or circumstance shall not constitute a
"Material Adverse Effect" so long as the Loan Parties are otherwise in
compliance with their respective covenants and no Default or Event of Default
has occurred under this Agreement, the Master Lease Agreement, the Interim
Funding Agreement or the other Credit Documents to which they are a party;

(c)



the ability of the Loan Parties to pay and perform their Obligations in
accordance with this Agreement, the Master Lease Agreement, the Interim Funding
Agreement any of the Security or any other Credit Documents;

(d)



the validity or enforceability of this Agreement, the Master Lease Agreement,
the Interim Funding Agreement or any other Credit Document;

(e)



the rights and remedies of the Lender under the Credit Documents; or

(f)



the priority ranking of any of the Encumbrances granted by the Security or the
rights or remedies intended or purported to be granted to the Lender under or
pursuant to the Security.

"Material Contract"  means (i) each Project Agreement, (ii) the HRA License
Agreement, and (iii) any Contract now or hereafter entered into by a
Consolidating Loan Party with any other Person which is not a Consolidating Loan
Party, in connection with the ownership or operation of the Business, pursuant
to which (A) the monetary obligations thereunder owing by either the
counterparty or the Consolidating Loan Party is in excess of $1,500,000, or (B)
the loss, termination or material breach of which could reasonably be expected
to have a Material Adverse Effect.  

"Material Subsidiary" means any Subsidiary of a Borrower whose total assets
constitute more than 10% of the Consolidated Total Assets of such Borrower or
whose total revenue in any consecutive four (4) Fiscal Quarter period
constitutes more than 10% of the consolidated total revenue of such Borrower for
then preceding consecutive four (4) Fiscal Quarter period.

"Material Subsidiary Security" means the Guarantee and Security documents
described in Section 11.6(i),  11.6(a),  11.6(b),  11.6(c),  11.6(d) and 11.6(g)
and other deliverables to be provided to the Lender by each Material Subsidiary
pursuant to Section 15.1(k).

"Maturity Date"  means any one of the (i) Credit A Maturity Date; (ii) Credit B
Maturity Date; (iii) Credit C Maturity Date; (iv) Credit D Maturity Date; (v)
Credit F Maturity Date; (vi) the Credit G Maturity Date; or (vii) or Credit H
Maturity Date, as the context requires.

"Modified Consolidated Basis" means the consolidation of financial results for
the Borrowers and the Material Subsidiaries.

"Net Proceeds" means any one or more of the following:

(i)



with respect to any Asset Disposition by a Consolidating Loan Party, the net
amount equal to the aggregate amount received in cash (including any cash
received



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

by way of deferred payment pursuant to a note, receivable, other non-cash
consideration or otherwise, but only as and when such cash is so received) in
connection with such Asset Disposition, less the sum of (x) reasonable amounts
payable to any Person to discharge Permitted Encumbrances on the assets forming
part of the Asset Disposition, and (y) reasonable fees (including, without
limitation, reasonable legal fees), commissions and other out-of-pocket expenses
incurred or paid for by the Consolidating Loan Parties to any Person in
connection with such Asset Disposition (as evidenced by supporting documentation
provided to the Lender), and

(ii)



with respect to the incurrence of any Funded Debt or the issuance of Shares by a
Consolidating Loan Party, the net amount equal to the aggregate amount received
in cash in connection with such incurrence or issuance, less the reasonable fees
(including without limitation, reasonable legal fees), commissions and other
out-of-pocket expenses owed or paid to any Person (as evidenced by supporting
documentation provided to the Lender).

"Obligations" means all of the present and future indebtedness, liabilities and
obligations, direct or indirect, absolute or contingent, matured or unmatured of
the Loan Parties owing to the Lender and the Hedge Providers under, pursuant to
or in connection with this Agreement, the Master Lease Agreement, the Interim
Funding Agreement and the other Credit Documents, including without limitation
all principal, interest, fees, indemnities, costs and expenses owing by the Loan
Parties thereunder.

"Outstanding Principal" means, at any time, the aggregate of: (a) the principal
amount of all outstanding Prime Rate Advances and FROL Advances, plus the
Equivalent Amount in Canadian Dollars of the principal amounts outstanding of
all US Base Rate Advances and LIBOR Advances; and amounts outstanding under the
Ancillary Facility; (b) the Equivalent Amount in Canadian Dollars of the Face
Amount in respect of outstanding Letters of Credit; and (c) the Face Amount of
all outstanding BA Advances.

"Permits" means governmental licenses, authorizations, consents, registrations,
exemptions, permits and other approvals required by Applicable Laws.

"Permitted Encumbrances" means, with respect to any Person, the following:

(a)



Encumbrances for taxes, rates, assessments or other governmental charges or
levies not yet due (or if overdue are being contested by such Person diligently
and in good faith by appropriate proceedings);

(g)



Purchase Money Security Interests, Capital Leases and Encumbrances perfected by
the financing statements registered against the Consolidating Loan Parties
identified in Schedule "E" at the Alberta Personal Property Registry; and which,
in respect of the Consolidating Loan Parties, in the aggregate do not at any
time secure obligations exceeding $500,000;

(h)



inchoate Encumbrances imposed or permitted by laws such as garagemens' liens,
carriers' liens, builders' liens, materialmens' liens and other liens,
privileges or other



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

charges of a similar nature which relate to obligations not due or delinquent or
if due or delinquent are being contested by such Person diligently and in good
faith by appropriate proceedings;

(i)



Encumbrances to secure its assessments or current obligations which are not at
the time overdue or otherwise dischargeable by the payment of money, and which
are incurred in the ordinary course of its business under workers' compensation
laws, unemployment insurance or other social security legislation or similar
legislation, provided that such Encumbrances are in amounts commensurate with
such current obligations;

(j)



Encumbrances or any rights of distress reserved in or exercisable under any
lease or sublease to which it is a lessee which secure the payment of rent or
compliance with the terms of such lease or sublease, provided that such rent is
not then overdue and it is then in compliance in all material respects with such
terms;

(k)



the right reserved to or vested in any Governmental Authority by the terms of
any lease, license, grant or Permit or by any statutory or regulatory provision
to terminate any such lease, license, grant or permit or to require annual or
other periodic payments as a condition of the continuance thereof;

(l)



the Security;

(m)



Encumbrances registered against title to the lands on which the Calgary Casino,
the Edmonton Casino, the Apex Casino and the YEG REC are located as described in
Schedule "E" attached hereto; and

(n)



other Encumbrances agreed to in writing by the Lender;

provided that in each case where it is contesting any obligations, taxes or
assessments as contemplated herein, such Encumbrances shall only be Permitted
Encumbrances (A) if such Person establishes to the satisfaction of the Lender
(acting reasonably) a sufficient reserve for, or if requested by the Lender,
deposits with a court of competent jurisdiction or assessing authority, or to
such other Person as is acceptable to the Lender, acting reasonably, sufficient
funds for the total amount claimed to be secured by such Encumbrances, where the
application of such reserve or funds would result in their discharge, and (B)
for so long as such contestation effectively postpones the enforcement of the
rights of the holder thereof.

"Permitted Funded Debt" means Funded Debt of the Consolidating Loan Parties that
constitutes:

(i)



the Obligations under this Agreement;

(iii)



Funded Debt secured by Permitted Encumbrances;  

(iv)



Funded Debt between or among Consolidating Loan Parties that have provided
Material Subsidiary Security to the Lender; and



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(v)



the Intercompany Indebtedness.

"Permitted Investments" means: (i) Investments in a Consolidating Loan Party,
excluding any Material Subsidiary of a Consolidating Loan Party unless such
Material Subsidiary has granted to the Lender the Material Subsidiary Security
and other documents required in accordance with Section 15.1(k); (ii) a wholly
owned Subsidiary of a Consolidating Loan Party, provided that such wholly owned
Subsidiary has granted to the Lender the Material Subsidiary Security and other
documents required in accordance with Section 15.1(k); (iii) Investments in the
REC up to the maximum aggregate amount of $35,000,000 which, for greater
certainty, includes the CRAI Loan; (iv) any purchase of Shares in UHA from any
REC Shareholder (including the conversion of the CRAI Loan to Shares in UHA as
contemplated in the CCEG Credit Agreement); provided the Lender has received the
Security documents in Section 11.6(l); and (v) Investments in Capital Assets by
a Consolidating Loan Party which are permitted in accordance with
Section 15.3(n).

"Person" means any individual, sole proprietorship, corporation, company,
partnership, unincorporated association, association, institution, entity,
party, trust, joint venture, estate or other judicial entity or any governmental
body.

"Prime Rate" means the floating annual rate of interest established by the
Lender from time to time as the reference rate of interest it uses to determine
the interest rate it will charge for loans in Canadian Dollars to its customers
in Canada and designated as its "Prime Rate".

"Prime Rate Advance" means an Advance in Canadian Dollars (including all amounts
advanced to a Borrower by way of overdraft) bearing interest based on the Prime
Rate Advance Rate and includes deemed Prime Rate Advances provided for in
Sections 13.10 and 13.18.

"Prime Rate Advance Rate" means the per annum rate of interest equal to the
Prime Rate plus the percentage rate per annum indicated beside the reference to
"Prime Rate Margin" in the definition of "Applicable Margin".

"Project Agreements" means the Contracts relating to the YEG REC Project that
are, in the opinion of the Lender, material to the YEG REC Project, including,
without limitation, the Project Construction Management Contracts and the YEG
Sublease, in each case as the same may be amended, restated, replaced,
supplemented, varied or otherwise modified from time to time, and "Project
Agreement" means any one of them.

"Project Budget" means, collectively, the construction budgets for the YEG REC
Project delivered to and approved by the Lender and the Quantity Surveyor which,
among other things, specifically identifies all Project Hard Costs and all
Project Soft Costs for the YEG REC Project, as each such budgets may be amended
and revised with the consent of the Lender and AGLC after consultation with the
Quantity Surveyor.

"Project Cashflow Forecast" means the detailed cash flow projections provided by
CMI to the Lender that outlines the anticipated inflows and outflows of cash
over the course of the Project Construction Period.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Project Construction Completion Date" means the date upon which the YEG REC
Project is complete, as confirmed by the Quantity Surveyor, and the YEG REC is
fully open to the public.

"Project Construction Lien Holdback Account" means an account established in
accordance with Construction Lien Legislation in which the Project Construction
Lien Holdback Amount is deposited for release subject to and in accordance with
Construction Lien Legislation and this Agreement.

"Project Construction Lien Holdback Amount" means an amount equal to (i) ten
percent (10%) of each Drawdown under Credit F, or (ii) such other amount as may
be required from time to time by Construction Lien Legislation or any Project
Agreement that is to be deposited into the Project Construction Lien Holdback
Account from a payment that would otherwise be made under a Project Agreement.

"Project Construction Management Contracts" means, collectively, the YEG
Racetrack and Casino Construction Management Contract and the YEG Racetrack
Barns Construction Management Contract, and "Project Construction Management
Contract" means any one of them.

"Project Construction Period" means, with respect to the construction and
development of the YEG REC Project, the period between the Closing Date and the
Credit F Maturity Date.

“Project Cost Overruns” means, in respect of the YEG REC Project, the Project
Costs which, in the aggregate, are in excess of the Project Costs set out in the
Project Budget in effect from time to time.

"Project Costs" means all costs and expenses (hard and soft) relating to the
design, development, engineering, financing and construction of the YEG REC
Project, whether incurred before or after the Closing Date, including, without
limitation, relevant amounts that CMI is required to pay under the Project
Construction Management Contracts (net of offsets, recoveries (including
recoveries of any goods and services, sales, or similar tax) or other amounts
reducing net costs) and also including, without limitation, but without
duplication and only to the extent they relate to a YEG REC Project:

(a)



all costs of design, engineering and construction (including any remedial
construction) of a YEG REC Project;

(a)



insurance costs (including premiums and deductibles paid) prior to the Project
Construction Completion Date;

(b)



the cost of preparation of feasibility and environmental impact assessment
studies;

(c)



all costs incurred prior to the Project Construction Completion Date to obtain
all necessary permits, licenses and other Governmental Authorizations for the
YEG REC Project, including, without limitation, the cost of all related
regulatory proceedings and applications; and



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(d)



all fees, costs and expenses of consultants and legal counsel in connection with
the Credits prior to the applicable Project Construction Completion Date;

provided, however, that Project Costs do not include costs and expenses related
to the operation of the YEG REC.

"Project Hard Costs" means, in respect to the YEG REC Project, Project Costs
that are not Project Soft Costs.

"Project Plans and Specifications" means the plans and specifications for the
YEG REC Project as set out in the Project Construction Management Contracts.

"Project Schedule" means the schedule for each YEG REC Project, setting out, in
reasonable detail satisfactory to the Quantity Surveyor and the Lender, acting
reasonably, the timeline for such YEG REC Project against which major milestones
will be measured, which Project Schedule may be amended periodically by the
Quantity Surveyor subject to the agreement of the Lender.

"Project Soft Costs" means Project Costs that are architectural and engineering
costs, legal fees, Taxes, insurance, financing charges and projected overhead
which have been delineated as ‘Soft Costs’ in the Project Budget.

"Property" means, with respect to any Person, all or any portion of its
undertaking, property and assets.

"Purchase Money Obligations" means any indebtedness incurred, assumed or owed by
the Consolidating Loan Parties as all or part of, or incurred or assumed by the
Consolidating Loan Parties to provide funds to pay all or part of, the purchase
price of any property or assets acquired by the Consolidating Loan Parties
provided that:

(a)



the aggregate principal amount of all such indebtedness does not, at any time,
exceed $500,000; and

(p)



none of the Consolidating Loan Parties or an Affiliate thereof, immediately
prior to entering into an agreement for the acquisition of such property or
assets, owns or has any interest in, or any entitlement to own, or has any
interest in, the property or assets or a portion thereof being so acquired.

"Purchase Money Security Interest" means an Encumbrance created by the
Consolidating Loan Parties securing Purchase Money Obligations, provided that
(i) such Encumbrance is created substantially simultaneously with the
acquisition of such assets, (ii) such Encumbrance does not at any time encumber
any property other than the property financed by such Purchase Money
Obligations, (iii) the amount of Purchase Money Obligations secured thereby is
not increased subsequent to such acquisition, and (iv) the principal amount of
Purchase Money Obligations secured by any such Encumbrance at no time exceeds
100% of the original purchase price of such property at the time it was
acquired, and in this definition the term "acquisition" shall include, without
limitation, a Capital Lease, and the term "acquire" shall have a corresponding
meaning.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Quantity Surveyor" means, Altus Expert Services, Altus Group, the independent
project quantity surveyor retained to advise the Lender as to, among other
things, the costs incurred with respect to the YEG REC Project or such other
similar technical consultant retained by the Lender, and its successors and
assigns.

"REC" means the 5/8 mile race track, racing entertainment centre (comprised of a
multipurpose entertainment facility integrating live and simulcast horse racing
and slot machine casino), with open-air connection to, and including, the
grandstand containing dining and entertainment facilities, and all associated
infrastructure including services, utilities, parking, road access, landscaping,
barns, bleachers, paddock and conversion of existing shell building, located on
the REC Lands.

"REC EBITDA" means the consolidated net income of UHA from the REC for such
period determined in accordance with GAAP (excluding non-cash income and
expenses and extraordinary items), plus, to the extent deducted in determining
such net income, the following:

(a)



income Taxes of UHA with respect to net income from the REC for such period;

(b)



Interest Expense of UHA in respect of the REC for such period;

(q)



depreciation and amortization expenses of UHA in connection to the REC during
such period; and

(r)



management fees paid or payable by UHA to CCEG under the UHA Management
Agreement for such period;

provided that the maximum amount of REC EBITDA shall not exceed in any such
period the amount equal to the UHA Ownership Percentage multiplied by the total
REC EBITDA for such period. As of the date hereof, CCEG is the sole REC
Shareholder and holds 75% of the issued and outstanding Shares of UHA.

"REC Landlord" means 1685258 Alberta Ltd. and its successors and assigns.

"REC Lands" means those lands located at or near Balzac, Alberta, legally
described as:

Plan 1012410
Blocked 1
Lot 1
Excepting thereout all mines and minerals
Area: 21.04 hectares (51.99 acres) more or less)

And

Meridian 4 Range 29 Township 26
Section 10
The South half of Legal Subdivision 4
In the South West Quarter




--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Containing 8.09 hectares (20 acres) more or less
Excepting thereout:
PlanNumberHectares(Acres)more or less
Road071 61161.0142.50
Road071 61181.2092.99
Excepting thereout all mines and minerals and the right to work the same

"REC Shareholders" means CCEG and all Consolidating Loan Parties who from time
to time own Shares in UHA and "REC Shareholder" means any one of them. As of the
date hereof, CCEG is the sole REC Shareholder and owns 75% of the issued and
outstanding Shares of UHA.

"Remaining Project Costs" means, at any time and from time to time, the Project
Costs remaining to be paid (including any Project Construction Lien Holdback
Amount) in order to complete any YEG REC Project.

"Requirement of Law" means, as to any Person, any law, treaty, regulation,
ordinance, decree, judgment, order or similar requirement made or issued under
sovereign or statutory authority and applicable to or binding upon that Person,
or to which that Person or any of its Property is subject.

"Receivable" means an account receivable owing to the Consolidating Loan Parties
from the sale of goods or the provision of services to its customers.

"Responsible Officer" means the chief executive officer, president, any
executive vice-president, the chief financial officer, any vice-president,
treasurer or other officer.

"Rollover" means a rollover of a BA Advance into another BA Advance, or a LIBOR
Advance into another LIBOR Advance, or a FROL Advance into another FROL Advance,
or a rollover of a Letter of Credit Advance into another Letter of Credit
Advance, as permitted hereby, and "Rolled Over" has a corresponding meaning.

"Scheduled Reduction Date" means the last Business Day of each calendar month.

"Security" means the guarantees and security held from time to time by the
Lender, securing or intended to secure payment and performance of the
Obligations, including without limitation the guarantees and security described
in Section 11.6.

"Senior Funded Debt" means, the Funded Debt of: (i) the Consolidating Loan
Parties, determined on a consolidated basis; and (ii) UHA, equal to the total
Funded Debt of UHA (excluding the CRAI Loan and Bar None Debt) multiplied by the
UHA Ownership Percentage and Funded Debt of the Consolidating Loan Parties and
UHA that has been subordinated and postponed to the payment and performance of
the Obligations of the Loan Parties to the Lender, pursuant to a postponement
and subordination agreement in form and substance satisfactory to the Lender,
acting reasonably.

"Senior Funded Debt to EBITDA Ratio" means at any time, the ratio of:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



Senior Funded Debt (excluding lease payments made by UHA under the UHA
Groundlease during such period), at the end of the most recently completed four
Fiscal Quarter period, to

(o)



EBITDA determined for the most recently completed four (4) Fiscal Quarter
period.

"Shareholders' Equity" means, at any time, the aggregate of the shareholders'
equity in: (i) the Consolidating Loan Parties, on a consolidated basis: and (ii)
UHA, on an unconsolidated basis, multiplied by the UHA Ownership Percentage, in
each case, as shown on the consolidated Financial Statements of the Borrowers
and the unconsolidated Financial Statements of UHA, respectively, plus the
amount of unsecured Funded Debt incurred by the Consolidated Loan Parties from
time to time that has been subordinated and postponed to the payment and
performance of the Obligations to the Lender and Hedge Providers pursuant to a
subordination agreement in form and substance satisfactory to the Lender, acting
reasonably.

"Shares" means shares in the capital stock of any corporation or other ownership
interests in a partnership or other Person including without limitation, shares,
units or interests which carry a residual right to participate in the earnings
of such corporation, partnership or other Person or, upon the liquidation or
winding up of such corporation, partnership or other Person, to share in its
assets.

"Standby Fee" means the fee payable to the Lender on the undrawn portion of a
Credit, as provided in Section 11.3.

"Standby Fee Rate" means, from time to time, the applicable percentage rate per
annum indicated beside the reference to "Standby Fee Rate" in the definition of
"Applicable Margin.

"Structuring Fee" means the structuring fee in the amount of $165,000 earned by
and payable to the Lender in accordance with Section 11.4 herein. The Borrowers
acknowledge that the Structuring Fee remains outstanding and is due and payable
in accordance with Section 11.4.

"Subsequent Credit C Drawdown" means a Drawdown under Credit C by a Borrower,
after the Initial Credit C Drawdown.

"Subsequent Credit C Drawdown Amount" means the amount of each Subsequent Credit
C Drawdown.

"Subsequent Credit F Drawdown" means a Drawdown under Credit F by a Borrower,
after the Initial Credit F Drawdown.

"Subsequent Credit F Drawdown Amount" means the amount of each Subsequent Credit
F Drawdown.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"Subsidiary" means, as to any Person, another Person in which such Person and/or
one or more of its Subsidiaries owns or controls, directly or indirectly,
sufficient voting Shares to enable it or them (as a group) to ordinarily elect a
majority of the directors (or Persons performing similar functions) of such
entity, and any partnership or trust, if more than a 50% interest in the profits
or capital thereof is owned by such Person and/or by or in conjunction with one
or more of its Subsidiaries.  Unless the context otherwise clearly requires, any
reference herein to a "Subsidiary" is a reference to a Subsidiary of the
Consolidating Loan Parties.

"Taxes" means all taxes, levies, imposts, stamp taxes, duties, deductions,
withholdings and similar impositions payable, levied, collected, withheld or
assessed as of the date of this Agreement or at any time in the future under the
laws of Canada or any political subdivision thereof, and "Tax" shall have a
corresponding meaning.

"Term Conversion Date" means the later of: (i) the date which is the first (1st)
anniversary date of the Closing Date, and (ii) the date upon which all
Conditions Precedent for Credit G in Section 12.4 have been satisfied or waived
by the Lender.

"UHA" means United Horsemen of Alberta Inc. and its successors and assigns.

"UHA Documents" means the CCEG Credit Agreement and the CCEG Security, as such
documents may be amended, restated, replaced, supplemented or modified from time
to time.

"UHA Groundlease" means the ground lease agreement dated October 1, 2012 between
the REC Landlord, as landlord, and UHA, as tenant, as amended by the September
30, 2013 amending agreement and as amended, restated, replaced, supplemented or
modified from time to time.

"UHA Management Agreement" means the Management Agreement dated October 29,
2012, between CCEG, as manager, and UHA, as owner, without amendment,
modification, supplementation or restatement except in respect of the renewal or
extension of the term of such agreement from time to time.

"UHA Non-Pledgors" means, collectively, the following shareholders of UHA:

(a)



783036 Alberta Ltd.;

(b)



William E. Code;

(c)



Cornergroup 2024 Investments Inc.;

(d)



Highfield Stock Farm Inc.;

(e)



Saskatoon Valve & Fitting Ltd.;

(f)



Texas Hedge Capital Corporation; and



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(g)



Borders Racing Stable Ltd.

"UHA Ownership Percentage" means, for any period, the percentage of the total
issued and outstanding voting Shares of UHA held by the REC Shareholders.

"UHA Pledges" means, collectively, the share pledge agreements each dated
September 25, 2012, October 25, 2012 and April 25, 2014 provided by the UHA
Pledgors in favour of CCEG as part of the CCEG Security and, "UHA Pledge" means
any one of them.

"UHA Pledgors" means, collectively, the following shareholders of UHA:

(a)



945722 Alberta Ltd.;

(h)



Bar None;

(i)



Barbara Lynne Ham;

(j)



C & C Holdings Inc.;

(k)



Gordon Church and Rosemary Church;

(l)



CREG Racing Inc.;

(m)



D.I.A. Holdings Ltd.;

(n)



Gordon Bryan;

(o)



G S L Developments Ltd.;

(p)



Juris Livestock Limited;

(q)



KPM Investments Ltd.;

(r)



Rocky Mountain Turf Club Inc.;

(s)



Roger Fortier;

(t)



Sandra Rexilius;

(u)



Seabiscuit Ventures Inc.;

(v)



Wayne Wilbur Ham; and

(w)



Darcy Marler.

"Unfinanced Capital Expenditures" means, for any period, the Capital
Expenditures incurred by: (i) the Consolidating Loan Parties (on a consolidated
basis), less the principal amount of all Advances under Credit C and Credit H
used to pay for such Capital Expenditures; and (ii) UHA, multiplied by the UHA
Ownership Percentage, and in each



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

case, less any Capital Expenditures funded by operating or Capital Leases.  In
no event shall Unfinanced Capital Expenditures be less than zero for Financial
Covenant calculation purposes under this Agreement.

"US Base Rate" means, on any day, the floating annual rate of interest equal to
the greater of:

(a)



on any day, the floating annual rate of interest established from time to time
by the Lender as the reference rate it will use to determine rates of interest
on US Dollar loans to its customers in Canada and designated as its "US Dollar
Base Rate"; and

(p)



a rate of interest per 365 or 366 day period, as applicable, equal to the
Federal Funds Rate plus one percent (1%).

"US Base Rate Advance" means the portion of an Advance made available by the
Lender to a Borrower pursuant to Section 13.2 and outstanding from time to time,
which is denominated in US Dollars and on which such Borrower has agreed to pay
interest in accordance with Section 11.1, and includes deemed US Base Rate
Advances provided for in Sections 13.20 and Converted Advances into US Base Rate
Advances provided for in Section 13.22.

"US Dollars" and the symbol "US$" each mean lawful money of the United States of
America.

"YEG Casino AGLC License" means the Racing Entertainment Centre License to be
issued by AGLC in respect of, and as required for the operation of, the YEG
Racetrack and Casino.

"YEG Head Lease" means the ground lease dated July 31, 1992 between the Crown,
as landlord, and ERAA, as tenant, pursuant to which ERAA leases the YEG REC
Lands, as amended.

"YEG Racetrack and Casino" means the casino, class “A” horse racetrack and
racing entertainment centre, restaurant, other ancillary businesses and
facilities relating thereto known as “Century Mile Racetrack and Casino” located
on the YEG REC Lands but specifically excluding for greater certainty, the YEG
Racetrack Barns.

"YEG Racetrack and Casino Construction Management Contract" means the
Construction Management Contract between CCEG and the YEG Racetrack and Casino
Contractor dated November 22, 2016, as amended by letter dated May 29, 2018 and
as assigned by CCEG to CMI pursuant to an Assignment and Assumption of
Construction Management Contract dated August 30, 2017 between CCEG and CMI,
with the consent of the YEG Racetrack and Casino Contractor, with respect to the
performance by the YEG Racetrack and Casino Contractor of the site management,
administration and other technical services required for the construction and
development of the YEG Racetrack and Casino Project, as amended, restated,
replaced, supplemented and modified from time to time.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

"YEG Racetrack and Casino Project" means the design, development, engineering,
financing and construction of the YEG Racetrack and Casino.

"YEG Racetrack and Casino Contractor" means Chandos Construction Ltd., and its
successors and assigns, including any successors by reason of amalgamation.

"YEG Racetrack Barns" means the (2) two barns to be developed and constructed to
support the YEG Racetrack and Casino on the YEG REC Lands.

"YEG Racetrack Barns Contractor" means Superior Buildings and Design Ltd., and
its successors and assigns, including any successors by reason of amalgamation.

"YEG Racetrack Barns Construction Management Contract" means the Design-Build
Stipulated Price Contract between CMI and the YEG Racetrack Barns Contractor
dated December 1, 2017, with respect to the performance by the YEG Racetrack
Barns Contractor of the site management, administration and other technical
services required for the construction and development of the YEG Racetrack
Barns Project, as amended, restated, replaced, supplemented and modified from
time to time.

"YEG Racetrack Barns Project" means the design, development, engineering,
financing and construction of the YEG Racetrack Barns.

"YEG REC" means, collectively, the YEG Racetrack and Casino and the YEG
Racetrack and Barns.

"YEG REC Lands" means the lands subleased by CMI in respect to the YEG REC
pursuant to the YEG Sublease municipally described as 4711 Airport Perimeter
Road, Edmonton International Airport, in the County of Leduc, Alberta, and
legally described as:

BLOCK A, PLAN 902-2386
EAST HALF OF SECTION 17-50-25-W4
EAST HALF OF SECTION 8-50-25-W4

"YEG REC Project" means, collectively, the YEG Racetrack and Casino Project and
the YEG Racetrack Barns Project.

"YEG Sublease" means the development ground lease dated June 12, 2017 between
ERAA, as sublandlord, and CMI, as subtenant, pursuant to which CMI leases the
YEG REC Lands, as amended by the first amendment to development ground lease
dated October 25, 2017 and the second amendment to development ground lease
dated December 12, 2017, as further amended, restated, replaced, supplemented
and modified from time to time.

1.2



Knowledge

Where any representation, warranty or other provision of this Agreement is
qualified by reference to the knowledge of the Borrowers, after reasonable
inquiry, it shall be deemed to refer



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

to the actual knowledge of the Chief Financial Officer (or other senior officer
performing the equivalent duties and responsibilities) of Century Casino after
having made such inquiries of those Responsible Officers of the Borrowers, and,
if as a result of the actual knowledge of such Responsible Officers after having
made such inquiries, there is an issue or matter known that would reasonably
require advice from professional advisors, the professional advisors of the
Borrowers likely to have knowledge of the relevant subject matter.

1.3



Accounting Terms and Computations

Each accounting term used in this Agreement has the meaning assigned to it under
GAAP unless otherwise defined herein and reference to any balance sheet item or
income statement item means such item as computed from the applicable statement
prepared in accordance with GAAP.  All Financial Statements required to be
delivered hereunder shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved.

1.4



Schedules

Schedule A-Form of Compliance Certificate

Schedule B-Form of Drawdown Notice

Schedule C-Closing Date Litigation

Schedule D-Disclosure Schedule

Schedule EPermitted Encumbrances

﻿

ARTICLE II
CREDIT A

2.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to provide a committed, extendible, revolving credit facility ("Credit
A") for the use of the Borrowers by way of multiple Drawdowns in the maximum
aggregate amount of up to the Credit A Facility Limit.  At the option of a
Borrower, Credit A may be used by such Borrower by requesting: (i) Prime Rate
Advances from the Lender or by maintaining an overdraft in a Designated Account;
and/or (ii) US Base Rate Advances from the Lender; and/or (iii) Letter of Credit
Advances from the Lender.  The Lender agrees to provide the Ancillary Facility
to the Borrowers up to the maximum aggregate amount of $200,000 (with individual
credit limits of up to $30,000), which for greater certainty shall form part of
Credit A and be included in the Credit A Facility Limit.

2.2



Committed and Revolving Credit A

The principal amount of any Advance under Credit A that is repaid may, subject
to the terms of this Agreement, be reborrowed (up to the Credit A Facility
Limit) from time to time.  Credit A is a revolving, committed credit facility
and the principal amount of Drawdowns under Credit A that is repaid shall,
subject to the provisions of this Agreement, be made available to the Borrowers
by the Lender from time to time until the Credit A Maturity Date.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

2.3



Use of Credit A

Credit A shall only be used and shall only be made available to the Borrowers
for general corporate purposes of the Borrowers and their Affiliates, including,
without limitation: (i) to pay the fees, costs and expenses relating to the
Facilities and the preparation, negotiation and settlement of this Agreement,
the Security and the other Credit Documents; (ii) for ongoing working capital
requirements; and (iii) for Letter of Credit requirements of AGLC and other
Governmental Authorities.

ARTICLE III
Credit B

3.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender has
provided a committed, non-revolving, reducing term credit facility ("Credit B")
for the use of the Borrowers up to the amount of the Credit B Facility Limit
made available by way of Prime Rate Advances, US Base Rate Advances, FROL
Advances, BA Advances and/or LIBOR Advances from the Lender.

The Borrowers and Lender each acknowledge and agree that Credit B has been fully
drawn.

3.2



Committed and Non-Revolving Credit B

Credit B is a committed, non-revolving, reducing term credit facility and the
principal amount of Drawdowns under Credit B that is repaid from time to time
may not be reborrowed.

3.3



Use of Credit B

Credit B has been made available to the Borrowers for working capital or general
corporate purposes of a Borrower or any of its Affiliates.

ARTICLE IV
Credit C

4.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to provide a committed, revolving, reducing term credit facility ("Credit
C") for the use by the Borrowers by way of multiple Drawdowns from time to time
in the maximum aggregate amount of up to the amount of the Credit C Facility
Limit.  At the option of a Borrower, Credit C may be used by such Borrower by
requesting: (i) Prime Rate Advances from the Lender; (ii) FROL Advances from the
Lender; and/or (iii) BA Advances from the Lender.

4.2



Committed and Revolving Credit C

The principal amount of any Advance under Credit C that is repaid may, subject
to the terms of this Agreement, be reborrowed (up to the Credit C Facility
Limit) from time to time.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Credit C is a revolving, committed, reducing term credit facility and the
principal amount of Drawdowns under Credit C that is repaid shall, subject to
the provisions of this Agreement, be made available to the Borrower by the
Lender from time to time until the Credit C Maturity Date.

4.3



Use of Credit C

Subject to the provisions of this Agreement, Credit C shall only be used and
shall only be made available to the Borrowers for Capital Expenditures of any
Borrower or any of its Affiliates or for Permitted Investments.

ARTICLE V
Credit D

5.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender has
provided a committed, non-revolving, reducing term credit facility ("Credit D")
for the use of the Borrowers by way of one Drawdown up to the amount of the
Credit D Facility Limit made available by way of Prime Rate Advances or BA
Advances.

The Borrowers and Lender each acknowledge and agree that Credit D has been fully
drawn.

5.2



Committed and Non-Revolving Credit D

Credit D is a committed, non-revolving, reducing term credit facility and the
principal amount of the Drawdown under Credit D that is repaid from time to time
may not be reborrowed.

5.3



Use of Credit D

Credit D has been made available to the Borrowers for the purpose of financing
the acquisition of the Apex Casino and Apex Lands.

ARTICLE VI
Credit E

6.1



Amount and Availment Options

The Lender or an Affiliate of the Lender, as a Hedge Provider, may, in its sole
discretion, make available to the Borrowers (or any of them), interest rate
hedges and currency exchange hedges with a maximum Deemed Risk equal to the
Credit E Facility Limit ("Credit E").  Credit E shall be used by the Borrowers
for the purpose of hedging interest rate risk or currency exchange rate
risk.  The Borrowers may utilize Credit E by entering into Hedge Agreements with
a Hedge Provider from time to time (subject to availability) upon such terms and
conditions as may be offered by such Hedge Provider from time to time, but the
maximum term of any Interest Rate Hedge Agreement shall in no event exceed five
(5) years and the maximum term of any Currency Hedge Agreement shall in no event
exceed twelve (12) months. If the maximum Deemed Risk at any time exceeds the
Credit E Facility Limit, the Borrowers shall, within ten (10) Business Days,



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

take such steps as are required to reduce the maximum Deemed Risk to an amount
less than the Credit E Facility Limit.

Prior to engaging in any Hedge Agreements under Credit E, each Borrower shall
first execute and deliver to such Hedge Provider an ISDA Master Agreement, and
such other documentation as each Hedge Provider may require, for any such
transactions, the terms of which are not inconsistent with this Agreement and
which provide that this Agreement is a Credit Support Document as defined
therein.  For greater certainty, the obligations of the Borrowers under Credit E
shall be secured by the Security on a pari passu basis and shall rank pari passu
with all Obligations under the other Credits.

ARTICLE VII
Credit F

7.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to provide a demand, non-revolving, construction credit facility ("Credit
F") for the use of CMI by way of multiple Drawdowns from time to time in the
maximum aggregate amount of up to the amount of the Credit F Facility Limit. At
the option of CMI, Credit F may be used by CMI by requesting: (i) Prime Rate
Advances from the Lender; and/or (ii) Letter of Credit Advances from the Lender.

On the Credit F Maturity Date, any unused portion under Credit F shall be
automatically cancelled and the amount referred to in (iii) of the definition of
the Credit F Facility Limit shall be reduced by such unused portion of Credit F
cancelled on the Credit F Maturity Date and thereafter, provided that the
applicable conditions precedent set out in Section 12.4 have been satisfied or
waived by the Lender, (A) all outstanding Obligations under Credit F shall
Convert to the applicable type of Advance set out in the Drawdown Notice of the
Borrowers (to be provided prior to the Term Conversion Date pursuant to Section
12.4 and Sections 13.4 and 13.5), (B) all such outstanding Obligations under
Credit F on the Term Conversion Date shall thereupon automatically be deemed to
be Outstanding Principal under Credit G, and (C) Credit F shall be automatically
cancelled in its entirety. The outstanding Obligations under Credit F as at the
Term Conversion Date shall be referred to as the "Credit G Conversion Amount".

7.2



Demand and Non-Revolving Credit F

Credit F is a demand, non-revolving, construction credit facility and the
principal amount of Drawdowns under Credit F that is repaid from time to time
may not be reborrowed.

7.3



Use of Credit F

Subject to the provisions of this Agreement, Credit F shall only be used and
shall only be made available to CMI up to the amount of the Credit F Facility
Limit for (i) the purpose of paying the Project Costs, and (ii) to fund the
Project Construction Lien Holdback Account for the YEG REC Project with the
Project Construction Lien Holdback Amount, to the extent necessary under the
Construction Lien Legislation.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

ARTICLE VIII
Credit G

8.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Lender
agrees to provide a committed, non-revolving, reducing term credit facility
("Credit G") for the use of CMI by way of one Drawdown in the amount of the
Credit G Conversion Amount. At the option of CMI, Credit G may be used by
requesting: (i) Prime Rate Advances from the Lender; and/or (ii) BA Advances
from the Lender. Such one time Drawdown will be used to refinance Credit F in an
amount equal to the Credit G Conversion Amount.

8.2



Committed and Non-Revolving Credit G

Credit G is a committed, non-revolving, term credit facility and the principal
amount of Drawdowns under Credit G that is repaid from time to time may not be
reborrowed.

8.3



Use of Credit G

Subject to the provisions of this Agreement, Credit G shall only be used and
shall only be made available to CMI in the amount of the Credit G Conversion
Amount.

﻿

﻿

ARTICLE IX
Credit H

9.1



Amount and Availment Options

Upon and subject to the terms and conditions of this Agreement, the Interim
Funding Agreement and the Master Lease Agreement, the Lender agrees to provide
an equipment leasing credit facility ("Credit H") in the amount of the Credit H
Facility Limit for the use of the Borrowers to finance up to one hundred percent
(100%) of the purchase price of any Capital Expenditures other than Capital
Expenditures relating to the YEG REC Project. Any Advance under Credit H shall
be made pursuant to the Lender’s Interim Funding Agreement and Master Lease
Agreement, and at no time shall the aggregate Outstanding Principal under Credit
H exceed the Credit H Facility Limit.

9.2



Interest

The Borrowers shall pay interest, fees and other amounts under Credit H at the
margins and rates determined by the Master Lease Agreement and on execution of
the applicable Lease Schedule.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

9.3



Committed and Revolving Credit H

The principal amount of any Advance under Credit H that is repaid may, subject
to the terms of this Agreement, the Interim Funding Agreement and the Master
Lease Agreement, be reborrowed (up to the Credit H Facility Limit) from time to
time.

9.4



Repayment of Advances under Credit H

All repayments of an Advance under Credit H, including all mandatory and
voluntary prepayments, shall be made in accordance with the Interim Funding
Agreement and the Master Lease Agreement and otherwise the Outstanding Principal
together with all interest accrued thereon and any other amounts due and owing
in respect of Credit H shall be due on the Credit H Maturity Date. The
obligations of the Borrowers under Credit H shall be secured by the Security on
a pari passu basis and shall rank pari passu with all Obligations under the
other Credits.

ARTICLE X
REPAYMENT AND REDUCTION OF CREDITS

10.1



Repayment of Advances

The Borrowers shall pay all principal, interest and other amounts arising under
the Ancillary Facility in accordance with the provisions of the MasterCard
Account Agreements entered into by the Borrowers and the Lender from time to
time.

On the Credit A Maturity Date, the Credit B Maturity Date, the Credit C Maturity
Date, the Credit D Maturity Date, the Credit F Maturity Date, the Credit G
Maturity Date and the Credit H Maturity Date, the Borrowers shall repay in full
all Obligations which are then outstanding under Credit A, Credit B, Credit C,
Credit D, Credit F, Credit G and Credit H, respectively.

The Borrowers shall repay in full all Obligations under each Hedge Agreement
entered into under Credit E on the contract maturity of such Hedge Agreement, or
as otherwise specified in such Hedge Agreement.

10.2



Voluntary Reduction of Credits

The Borrowers may, at any time, upon giving at least three (3) Business Days'
prior written notice to the Lender, permanently reduce, in whole or in part, any
portion of Credit A, Credit B, Credit C, Credit D, Credit F or Credit G.  Any
such reduction will be in a minimum amount of $100,000 in the case of Credit A
or $1,000,000 in the case of Credit B, Credit C, Credit D, Credit F or Credit
G.  The amount referred to in (i) of the definition of Credit A Facility Limit,
Credit B Facility Limit, Credit C Facility Limit, Credit D Facility Limit and/or
Credit F Facility Limit (as applicable) shall be reduced by an amount equal to
the amount of Credit A, Credit B, Credit C, Credit D and/or Credit F (as
applicable) cancelled or reduced.  Any such reduction of the Credit A Facility
Limit, the Credit B Facility Limit, the Credit C Facility Limit, the Credit D
Facility Limit and/or the Credit F Facility Limit shall only be effective if, on
or prior to the last day of such three (3) Business Day notice period, the
Borrowers have:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



prepaid or otherwise reduced Advances outstanding to the Lender in an amount
equal to the amount by which Advances outstanding to the Lender exceeds the
amount of the Credit A Facility Limit, the Credit B Facility Limit, the Credit C
Facility Limit, the Credit D Facility Limit or the Credit F Facility Limit
immediately after the reduction provided for in such notice;

(b)



paid all accrued interest and other charges and fees in respect of the Advances
being repaid or reduced as aforesaid (including without limitation, amounts
payable pursuant to Section 18.10); and

(c)



paid all amounts required to be paid in connection with the termination of all
or any part of any Hedge Agreements required as a result of such repayment of
Advances so that the aggregate notional principal amount of all Interest Rate
Hedge Agreements does not exceed the Outstanding Principal under Credit B,
Credit C, Credit D, Credit F and Credit G.

Any such notice of cancellation is irrevocable and the amount of the applicable
Credit so cancelled and reduced may not be reinstated hereunder.  For clarity,
the Borrowers may not by reason of any such reduction or cancellation
contemplated by this Section repay or convert:

(a)



any Bankers' Acceptance prior to its maturity date;

(b)



any FROL Advance prior to its maturity date; or

(d)



any LIBOR Advance prior to the end of the applicable LIBOR Period, unless the
Borrowers indemnify the Lender for any loss or expense that the Lender incurs as
a result thereof, including any breakage costs, and each such repayment shall be
in a minimum amount of US$1,000,000 and in a whole multiples of US$100,000.

Any repayments under this Section in respect to Credit B, Credit C, Credit D or
Credit G shall be applied initially to the next scheduled: (i) Credit B
Scheduled Reduction Amount, in the case of a prepayment under Credit B; (ii)
Credit C Scheduled Reduction Amount, the case of a prepayment under Credit C;
(iii) Credit D Scheduled Reduction Amount, in the case of a prepayment under
Credit D; or (iv) Credit G Scheduled Reduction Amount, in the case of a
repayment under Credit G, following which, in each case, prepayments will be
applied in inverse order of maturity of Credit B, Credit C, Credit D or Credit
G, as applicable.

10.3



Repayment of Credit B Outstanding Principal and Reduction of Credit B

Outstanding Principal under Credit B shall be payable by the Borrowers to the
Lender on each Scheduled Reduction Date in an aggregate amount equal to the
Credit B Scheduled Reduction Amount until all Outstanding Principal under Credit
B is repaid in full.  Credit B Scheduled Reduction Amounts paid by the Borrowers
(or any of them) to the Lender may not be re-borrowed by the Borrowers. On each
Scheduled Reduction Date, the amount referred to in (i) of the definition of
Credit B Facility Limit shall be reduced by the Outstanding Principal repaid.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

10.4



Repayment of Credit C Outstanding Principal and Reduction of Credit C

Drawdowns under Credit C from time to time shall be repaid over a ten (10) year
straight-line amortization period.  Outstanding Principal under Credit C shall
be payable by the Borrowers to the Lender on each Scheduled Reduction Date in an
aggregate amount equal to the Outstanding Principal repaid.  Credit C Scheduled
Reduction Amounts paid by the Borrowers (or any of them) to the Lender may be
re-borrowed by the Borrowers.

10.5



Repayment of Credit D Outstanding Principal and Reduction of Credit D

Outstanding Principal under Credit D shall be payable by the Borrowers to the
Lender on each Scheduled Reduction Date in an amount equal to the Credit D
Scheduled Reduction Amount.  Credit D Scheduled Reduction Amounts paid by the
Borrowers (or any of them) to the Lender may not be re-borrowed by the
Borrowers. On each Scheduled Reduction Date, the amount referred to in (i) of
the definition of Credit D Facility Limit shall be reduced by the Outstanding
Principal repaid.

10.6



Repayment of Credit F Outstanding Principal and Reduction of Credit F

With respect to the Outstanding Principal under Credit F, the Borrowers shall
only be obligated to pay monthly interest payments in respect of such
Outstanding Principal. Notwithstanding the foregoing, the Outstanding Principal
under Credit F shall be payable by the Borrower to the Lender on demand.

10.7



Repayment of Credit G Outstanding Principal and Reduction of Credit G

The Outstanding Principal under Credit G shall be repaid over a twenty (20) year
straight-line amortization period.  Outstanding Principal under Credit G shall
be payable by the Borrowers to the Lender on the last Business Day of the month
in which the Term Conversion Date occurs and continuing on each Scheduled
Reduction Date thereafter, in each case, in an amount equal to the Credit G
Scheduled Reduction Amount. All Outstanding Principal under Credit G, together
with all interest accrued thereon, shall be due and payable to the Lender on the
Credit G Maturity Date.  Outstanding Principal paid by the Borrowers (or any of
them) to the Lender may not be re-borrowed.

10.8



Mandatory Repayments

At any time any of the Obligations under Credit A, Credit B, Credit C, Credit D,
Credit F or Credit G are outstanding, the Borrowers shall make additional
payments of Outstanding Principal under Credit B, then to Credit C, then to
Credit D, then to Credit F, then to Credit G and then to Credit A, to the
Lender, as follows:

(a)



an amount equal to all Net Proceeds in excess of $500,000 in the aggregate from
any Asset Disposition by the Consolidating Loan Parties (other than the sale of
inventory in the ordinary course of business and for the purpose of carrying on
the same) in any Fiscal Year shall be used to repay Outstanding Principal under
Credit B, Credit C, Credit D, Credit F, Credit G and Credit A (in that order and
in each case, to be applied in inverse order of maturity) within five (5)
Business Days of



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

the receipt of such Net Proceeds, except to the extent that the Borrowers will
reinvest such Net Proceeds (other than in cash or Cash Equivalents) in the
Business and provided such reinvestment occurs within ninety (90) days of the
receipt of such Net Proceeds;

(b)



an amount equal to all Net Proceeds from the incurrence of any Funded Debt or
the issuance of Shares by the Consolidating Loan Parties shall be used to repay
Outstanding Principal under Credit B, Credit C, Credit D, Credit F, Credit G and
Credit A (in that order and in each case, to be applied in inverse order of
maturity) within five (5) Business Days after receipt of such Net Proceeds; and

(c)



an amount equal to all cash proceeds of insurance claims payable to the
Consolidating Loan Parties (or any one of them), excluding amounts received by
the Consolidating Loan Parties from an insurer in respect of third party
liability coverage (including, without limitation, coverage for director and
officer liability) in respect of any of the Property of the Consolidating Loan
Parties to the extent such proceeds are required by Applicable Laws to be paid
to such third party ("Insurance Proceeds"), shall be used to repay Outstanding
Principal under Credit B, Credit C, Credit D, Credit F, Credit G and Credit A
(in that order and in each case, to be applied in inverse order of maturity)
within five (5) Business Days after receipt, except to the extent that the
Borrowers will reinvest such Insurance Proceeds (other than in cash or Cash
Equivalents) in the Business and provided such reinvestment occurs within ninety
(90) days of the receipt of such Insurance Proceeds.

The amount referred to in (i) of the definitions of each of Credit B Facility
Limit, Credit D Facility Limit and Credit F Facility Limit shall be respectively
reduced by the amount of Outstanding Principal under Credit B, Credit D and
Credit F, as applicable, paid by the Borrowers to the Lender under this Section
10.8.

10.9



Facility Limits

The Outstanding Principal under Credit A (including the Ancillary Facility) and
Credit C shall be repaid by the Borrowers such that the aggregate Outstanding
Principal under Credit A (including the Ancillary Facility) or Credit C does not
at any time exceed the Credit A Facility Limit and the Credit C Facility Limit,
respectively.

ARTICLE XI
INTEREST RATES, FEES AND SECURITY

11.1



Interest Rates applicable to Prime Rate Advances, US Base Rate Advances, the
Ancillary Facility and FROL Advances, and fees applicable to Letter of Credit
Advances, BA Advances and the Ancillary Facility

Each Borrower shall pay to the Lender:

(a)



interest in arrears on each Interest Payment Date on each Prime Rate Advance
made to such Borrower at a rate per annum equal to the applicable Prime Rate
Advance



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Rate. Such interest shall be calculated monthly in arrears and be payable on
each Interest Payment Date for the calendar month immediately prior to the
Interest Payment Date and shall be calculated on the basis of the actual number
of days elapsed in a year of 365 or 366 days (as applicable).  A change in the
Prime Rate will simultaneously cause a corresponding change in the interest
payable for a Prime Rate Advance, and a change in the Applicable Margin will
cause a change in the interest payable as provided for in the definition of
"Applicable Margin";

(b)



interest in arrears on each Interest Payment Date on each US Base Rate Advance
made to such Borrower at a rate per annum equal to the US Base Rate plus the
Applicable Margin.  Such interest shall be calculated monthly in arrears and be
payable on each Interest Payment Date for the calendar month immediately prior
to the Interest Payment Date and shall be calculated on the basis of the actual
number of days elapsed in a year of 365 or 366 days (as applicable). A change in
the US Base Rate will simultaneously cause a corresponding change in the
interest payable for a US Base Rate Advance, and a change in the Applicable
Margin will cause a change in the interest payable as provided for in the
definition "Applicable Margin";

(c)



interest in arrears on each Interest Payment Date on the principal amount of
each FROL Advance at a rate per annum equal to the applicable FROL Rate. Such
interest shall be calculated monthly in arrears and be payable on each Interest
Payment Date for the period immediately prior to the Interest Payment Date and
shall be calculated on the basis of the actual number of days elapsed in a year
of 365 or 366 days (as applicable). For greater certainty, in the case of a
Rollover only, the interest payable on the last day of the applicable FROL
Period shall satisfy both the interest payable in respect of the last day of
such FROL Period and the interest payable on the first day of the next FROL
Period;

(d)



fees and interest on amounts outstanding under the Ancillary Facility at the
rate per annum from time to time advised to the Borrowers by the Lender pursuant
to the MasterCard Account Agreements in accordance with the provisions thereof;

(e)



fees on Letter of Credit Advances made at the request of such Borrower at a rate
per annum equal to the Letter of Credit Rate on the Face Amount of such Letter
of Credit, as provided for in Section 13.17.  Such fees shall be calculated
quarterly in arrears and be payable on the last day of each calendar quarter for
such calendar quarter and shall be calculated on the basis of the actual number
of days elapsed in a year of 365 or 366 days (as applicable).  A change in the
Applicable Margin will cause a change in the Letter of Credit fees payable as
provided for in the definition of "Applicable Margin"; and

(f)



the applicable Bankers' Acceptance Stamping Fee at the time of each BA Advance
requested by such Borrower.  The Bankers' Acceptance Stamping Fee shall be
calculated at the applicable BA Stamping Fee Rate, based on a year of 365 days.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

11.2



Interest on LIBOR Advances

Each Borrower shall pay to the Lender interest on each LIBOR Advance made to
such Borrower at a rate per three hundred sixty (360) day period equal to the
LIBOR Rate, plus the Applicable Margin. A change in the Applicable Margin will
cause a change in the interest payable as provided for in the definition of
"Applicable Margin". Such interest shall be payable on the last day of the
applicable LIBOR Period or, if the LIBOR Period is longer than three (3) months,
every three (3) months and on the last day of the applicable LIBOR Period. All
interest shall accrue from day to day and shall be payable in arrears for the
actual number of days elapsed from and including the date of Advance, or the
previous date on which interest was payable, as the case may be, to but
excluding the date on which interest is payable, or the last day of the LIBOR
Period, as the case may be, both before and after maturity, demand, default and
judgment, with interest on overdue principal and interest at the rate provided
for in this Agreement payable on demand.  The principal and overdue interest
with respect to a LIBOR Advance, upon the expiry of the LIBOR Period applicable
to such LIBOR Advance, shall bear interest, payable on demand, calculated at the
rates applicable to principal and overdue interest (as the case may be) with
respect to US Base Rate Advances.

11.3



Standby Fees

The Borrowers shall pay to the Lender Standby Fees calculated at the rate per
annum (based on a year of 365 or 366 days, as applicable) equal to the Standby
Fee Rate, for the period from and after the date of this Agreement, on the
aggregate average daily undrawn balance of Credit A, Credit C, Credit F and
Credit H.  The Standby Fees shall be calculated daily and payable by the
Borrowers quarterly in arrears on the first Business Day after the end of each
calendar quarter.

11.4



Structuring Fees

The Borrowers shall pay to the Lender the Structuring Fee on or before the
Closing Date.

11.5



Annual Extension Fee

The Borrowers shall pay to the Lender an annual extension fee equal to the
amount of:

(a)



0.075% of (i) the Credit A Facility Limit; (ii) the Credit C Facility Limit; and
(iii) the Outstanding Principal amount of Credit B from time to time, calculated
and payable in respect of each such Credit on September 30 of each year until
the applicable Maturity Date for such Credit; and,

(b)



0.075% of (i) the Outstanding Principal Amount of Credit F until the Term
Conversion Date, (ii) the Outstanding Principal amount of Credit D from time to
time, and (iii) following the Term Conversion Date, the Outstanding Principal
amount of Credit G from time to time, calculated and payable in respect of each
such Credit on each anniversary date of the Closing Date beginning on the first
anniversary date of the Closing Date and continuing thereafter on each one (1)
year anniversary date until the applicable Maturity Date for such Credit.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

11.6



Security

The Borrowers shall, and shall cause each other Loan Party to, as such Security
pertains to such party noted below, execute and deliver the following security
to the Lender from time to time:

(a)



fixed and floating charge demand debenture in the principal amount of
$200,000,000 to be issued by each Consolidating Loan Party in favour of the
Lender in respect of all of the real and personal property of such Consolidating
Loan Party (each, a "Debenture");

(b)



debenture pledge agreement to be granted by each Consolidating Loan Party in
connection with the Debenture issued to the Lender by such Consolidating Loan
Party, as described in Subsection 11.6(a) (each, a "Debenture Pledge");

(c)



assignment of Material Contracts (together with all consents and
acknowledgements from the counterparties to such Material Contracts, as the
Lender may reasonably request) to be granted by each Consolidating Loan Party in
favour of the Lender;

(d)



share pledge agreement to be granted by each Consolidating Loan Party in favour
of the Lender pursuant to which the Shares in each of its Subsidiaries are
pledged to the Lender, together with original Share certificates and duly
endorsed original blank transfer powers of attorney in respect of such
certificates in favour of the Lender;

(e)



share pledge agreement granted by CCEG in favour of the Lender pursuant to which
the Shares in the capital of UHA and each of the Borrowers held by CCEG from
time to time are pledged to the Lender, together with original Share
certificates and duly endorsed original blank transfer powers of attorney in
respect of such certificates in favour of the Lender (the "CCEG Pledge");

(f)



share pledge agreement granted by CRIL in favour of the Lender pursuant to which
the Shares in the capital of each of the Borrowers held by CRIL from time to
time are pledged to the Lender, together with original Share certificates and
duly endorsed original blank transfer powers of attorney in respect of such
certificates in favour of the Lender (the "CRIL Pledge");

(g)



an assignment of insurance granted by the Consolidating Loan Parties in favour
of the Lender, together with a corresponding Certificate of Insurance or Binder
confirming the insurance in effect, which shall be satisfactory to the Lender in
its sole and absolute discretion, and noting the Lender as first loss payee and
additional insured, in respect of each YEG REC Project, the Calgary Casino, the
Edmonton Casino, REC and the Apex Casino;

(h)



a guarantee granted by each Borrower to the Lender, pursuant to which such
Borrower guarantees the payment and performance of all present and future
indebtedness, liabilities and obligations of the other Borrowers, and each of
them, to the Lender and the Hedge Providers;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(i)



a guarantee granted by each Guarantor (other than CCEG and CRIL) to the Lender
pursuant to which such Guarantor guarantees the payment and performance of all
present and future indebtedness, liabilities and obligations of the Borrowers to
the Lender and the Hedge Providers;

(j)



limited guarantee granted by CCEG to the Lender limited to the amount of
$90,149,519 and limited in recourse to the collateral pledged by CCEG to the
Lender pursuant to the CCEG Pledge;

(k)



a guarantee granted by CRIL to the Lender limited in recourse to the collateral
pledged by CRIL to the Lender pursuant to the CRIL Pledge;

(l)



share pledge agreement granted by each REC Shareholder with respect to the
Shares in the capital of UHA, in favour of the Lender, pursuant to which such
Shares are pledged to the Lender, together with original Share certificates
(where such Shares are certificated) and duly endorsed original blank transfer
powers of attorney in favour of the Lender;

(m)



assignment of contracts and other rights granted by CCEG and CRAI to and in
favour of the Lender in respect of all of the right, title and interest of CCEG
and CRAI, respectively, in the UHA Documents, acknowledged and consented to by
UHA (the "UHA Acknowledgment"), together with a confirmation and acknowledgement
by UHA in respect of the UHA Acknowledgment;

(n)



postponement, subordination and assignment of creditors' claims agreement
executed by each holder of Shares in the capital of the Consolidating Loan
Parties and any other related parties who have provided loans to any of the
Consolidating Loan Parties;

(o)



a letter of credit indemnity and agreement issued by the Borrowers in favour of
the Lender in respect of all Letter of Credit Advances made to a Borrower;

(p)



consent to the CMI Debenture in respect of the security interest of the Lender
in the YEG Sublease from ERAA, acknowledged by CMI;

(q)



a confirmation and acknowledgement by each of Century Casino, CCEG, CRIL, CCSA
and CRAI in respect of each and every security agreement, debenture, mortgage,
pledge, hypothecation, guarantee, assignment, charge, covenant, document and
Encumbrance effected thereby granted by such party to the Lender pursuant to the
Prior Credit Agreement and not terminated, discharged or released pursuant to or
in connection with this Agreement; and

(r)



all other assignments, mortgages, charges, pledges, guarantees, debentures and
other security agreements, consents and acknowledgments (including negative
pledges) from time to time from or granted by the Loan Parties in favour of the
Lender and the Hedge Providers (or any of them) as the Lender may reasonably
require.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

The Security listed above shall be in form and substance satisfactory to the
Lender, acting reasonably.

The Lender shall, at the Borrowers' expense, register, file or record the
Security in all offices where such registration, filing or recording is
necessary or of advantage to the creation, perfection and preserving of the
Encumbrances created by the Security.

ARTICLE XII
DISBURSEMENT CONDITIONS

12.1



Conditions Precedent to Closing

The obligation of the Lender to make the initial Advance under this Agreement is
subject to, and conditional upon, the following (unless otherwise waived by the
Lender, in its sole discretion):

(a)



receipt by the Lender, of the following documents, each in full force and
effect, and in form and substance satisfactory to the Lender, acting reasonably:

(i)



this Agreement, duly executed and delivered by each Borrower;

(ii)



certified copies of the Constating Documents of each Loan Party;

(iii)



certificates of incumbency of each Loan Party;

(iv)



certified copies of the resolutions of the board of directors of each Loan Party
authorizing the execution, delivery and performance of its respective
obligations under the Credit Documents to which each is a party;

(v)



a Drawdown Notice duly completed and executed by the Borrowers;

(vi)



completed environmental checklist in the Lender's standard form with respect to
all real estate owned or leased by the Consolidating Loan Parties including,
without limitation, the YEG REC Lands;

(vii)



duly executed copies of the Security, duly registered on a First-Ranking
Security Interest basis, where applicable, including, without limitation,
receipt of a Certified Copy of Title confirming that the Debenture granted by
CMI has been registered against title to the YEG REC Lands by way of caveat in
favour of the Lender;

(viii)



releases, discharges and postponements (in registrable form where appropriate)
covering all Encumbrances affecting the collateral Encumbered by the Security
which are not Permitted Encumbrances, or undertakings satisfactory to the Lender
to provide such releases, discharges and postponements including in respect of,
without limitation, all related party indebtedness;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(ix)



letters of opinion of counsel to the Borrowers and the Guarantors, addressed to
the Lender and to Dentons Canada LLP relating to, among other things, the
subsistence of the Borrowers, the Guarantors, and the due authorization,
execution, delivery and enforceability of the Credit Documents to which each is
a party;

(x)



all operation of account documentation as the Lender may reasonably require; and

(xi)



such other documents as the Lender or its legal counsel may request;

(b)



receipt of all Governmental Authority, regulatory, securities and/or other third
party Permits and consents relating to the Business, each in a form and on terms
satisfactory to the Lender;

(c)



the Borrowers shall have provided evidence to the Lender (in form and substance
satisfactory to the Lender) that the Business carried on by the Consolidating
Loan Parties has generated a minimum EBITDA of $21,000,000.00 for the four (4)
Fiscal Quarters immediately prior to the Closing Date;

(d)



the Borrowers shall have provided evidence to the Lender (in form and substance
satisfactory to the Lender) that CMI is in compliance with all conditions,
requirements and obligations under: (i) the AGLC Comfort Letter (including,
without limitation, AGLC approval of any and all changes to the YEG REC Project
including, without limitation, all Change Orders and the provision of quarterly
written updates to the AGLC of the status of the YEG REC Project as at the date
thereof); and (ii) the HRA License Agreement;

(e)



the Borrowers shall have provided the Lender a Compliance Certificate confirming
that the Senior Funded Debt to EBITDA Ratio, on the Closing Date shall not be
greater than 3.00:1.00, and confirming each Borrower is in compliance with all
of the provisions of this Agreement including all other Financial Covenants, on
a pro forma basis;

(f)



CMI shall have provided to the Lender evidence (in form and substance
satisfactory to the Lender) confirming that the shareholders equity of CMI is at
least $33,000,000;

(g)



CMI shall have provided to the Lender evidence (in form and substance
satisfactory to the Lender) of the consent of AGLC to this Agreement and the
Security;

(h)



a Quantity Surveyor, approved by the Lender, shall have been appointed for the
YEG REC Project;

(i)



CMI shall have opened its CAD Designated Account with the Lender;

(j)



receipt of evidence, to the satisfaction of the Lender, that appropriate levels
of insurance coverage is in place;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(k)



the Lender shall be satisfied with the results of the due diligence relating to
the Loan Parties and their respective officers, including without limitation:

(i)



all leases and material agreements entered into by the Consolidating Loan
Parties;

(ii)



in respect of the real property owned or leased by the Consolidating Loan
Parties: all environmental reviews or reports, including the environmental
reviews and reports provided by the Consolidating Loan Parties in connection to
the Calgary Casino, the Edmonton Casino, REC and the YEG REC (which
environmental reviews and reports shall be in form and substance satisfactory to
the Lender);

(iii)



the industry and economic factors and financial forecasts associated with the
Business and the Borrowers;

(iv)



credit background checks with respect to the Borrowers;

(v)



review and confirmation of compliance by the Consolidating Loan Parties with all
requirements of AGLC with respect to the operation of the Business, including
internal processes and audits with respect to AML Legislation;

(vi)



review and confirmation of compliance by the Loan Parties of compliance with all
internal processes and audits with respect to the Lender’s “Know Your Client”
requirements; and

(vii)



all accounting, tax, business, regulatory, and legal due diligence;

(l)



the Lender and the Quantity Surveyor, as applicable, shall be satisfied with the
results of the due diligence relating to the YEG REC Project including, without
limitation, in respect to:

(i)



the terms and conditions of the Project Agreements (including, for greater
certainty, all schedules thereto all other documents related thereto), and
specifically including all indemnities contained therein and the Project Plans
and Specifications and the requirement of fixed price Contracts in respect of
all Project Hard Costs under the Project Budget in excess of $250,000, and fifty
percent (50%) of all Project Hard Costs shall be pursuant to fixed price
Contracts;

(ii)



satisfactory inspection of the YEG REC Lands by the Lender;

(iii)



the industry and economic factors and financial forecasts associated with the
YEG REC Project;

(iv)



a finalized project appraisal for the YEG REC Project issued by Altus Group (the
"Altus Appraisal") (together with a transmittal letter from



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

issuer thereof confirming that the Lender may rely on the Altus Appraisal)
confirming the total market value of the YEG REC Project is no less than
$64,900,000.00;

(v)



the YEG Sublease and all access and easements agreements in favour of CMI, if
any, in respect of the YEG REC Lands;

(vi)



all Permits required in respect to the YEG REC Project, other than the YEG
Casino AGLC License, the HRA License and the CPMA Permit, have been issued and
are in good standing;

(vii)



the Project Budget, the Project Cashflow Forecast and the Project Schedule;

(viii)



environmental due diligence relating to the YEG REC Lands including (A) an
acceptable Phase I environmental review completed by an environmental engineer
approved by the Lender, and (B) a geotechnical survey and soil report;

(ix)



all accounting, tax, business, regulatory, and legal due diligence;

(x)



written confirmation that all local improvements, realty taxes and other charges
affecting the YEG REC Lands have been paid in full;

(xi)



independent confirmation that insurance held (or to be held) by CMI on the YEG
REC Lands and with respect to the YEG REC Project is adequate and satisfactory
to the Lender, including a certificate of insurance confirming the Lender is
first loss payee, first mortgagee and an additional insured; and

(xii)



the corporate and capital structure of the Loan Parties;

(m)



receipt by the Lender of a certificate of the Quantity Surveyor certifying to
the Lender that, in respect of the YEG REC Project:

(i)



it is able to act on behalf of the Lender in an independent capacity;

(ii)



it has received and reviewed the Project Agreements, together with the Project
Plans and Specifications and all soil, geotechnical, environmental and other
reports relating to the YEG REC Lands, and has found the same to be reasonable,
satisfactory and acceptable to it;

(iii)



it has reviewed the Project Budget (which the Quantity Surveyor shall confirm is
supported by the Borrower by written tenders and executed Project Agreements),
and the Project Budget is sufficient to allow for the completion of the YEG REC
Project in accordance with the Project Agreements and in accordance with the
Project Plans and Specifications, including without limitation, confirmation by
the Quantity Surveyor that (A) sufficient equity is available from the Borrowers
to cover no less than fifty percent (50%) the Project Costs, (B) the undrawn
amount of the Credit



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

F Facility Limit is sufficient to complete the YEG REC Project, and (C) the
Project Costs will not exceed $66,000,000;

(iv)



it has reviewed each Project Construction Management Contract and the same is
reasonable, satisfactory and acceptable to it; and

(v)



it has reviewed the Project Cashflow Forecast and has found the same to be
reasonable, satisfactory and acceptable to it;

(n)



the Lender shall have received a search of the title of the YEG REC Lands
confirming that the Lender has a First-Ranking Security Interest in the YEG
Sublease registered against the YEG REC Lands and otherwise that all of such
lands are subject only to Permitted Encumbrances, and for greater certainty, no
Drawdown shall be permitted hereunder if a lien under Construction Lien
Legislation that relates to any of such lands has been issued or registered
against title to any portion of any such lands, or if notice thereof is provided
to the Lender or any Borrower and such lien is not vacated from title and
otherwise released; and

(o)



a Project Construction Lien Holdback Account for the YEG REC Project is in
existence and properly funded, administered and maintained with the Project
Construction Lien Holdback Amount, as required under the Construction Lien
Legislation.

12.2



Continuing Conditions Precedent to all Drawdowns Under Credit C

The obligation of the Lender to provide any Borrower with any Drawdown under
Credit C is subject to and conditional upon the following (unless otherwise
waived by the Lender, in its sole discretion):

(a)



with respect to requested Capital Expenditures, Capital Invoices have been
provided to and approved by the Lender, acting reasonably.

12.3



Conditions Precedent to Initial Credit F Drawdown and Subsequent Credit F
Drawdowns

The obligation of the Lender to provide CMI with the Initial Credit F Drawdown
and any Subsequent Credit F Drawdown is subject to and conditional upon the
following (unless otherwise waived by the Lender, in its sole discretion):

(a)



Drawdown Notice duly completed and executed by the Borrowers;

(b)



the Lender shall have received a title search in respect of the YEG REC Lands,
satisfactory to the Lender, confirming that the Lender continues to have a
First-Ranking Security Interest in the YEG Sublease registered against title to
the YEG REC Lands and for greater certainty, no Subsequent Credit F Drawdown
shall be permitted hereunder if a lien under Construction Lien Legislation that
relates to the YEG REC Project has been issued or registered against title to
any portion of the



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

YEG REC Lands or if notice thereof is provided to CMI and such lien is not
vacated from title or otherwise released;

(c)



the Lender shall have received a signed report by the Quantity Surveyor,
satisfactory to the Lender, complete with supporting documentation, indicating
as at the date thereof: (i) total estimated Project Costs, (ii) total Project
Costs incurred, (iii) total estimated Remaining Project Costs, (iv) Project Soft
Costs incurred, (v) the amount of holdbacks under the Construction Lien
Legislation, and confirmation that sufficient funds are available in the Project
Construction Lien Holdback Account, or otherwise, to pay such holdbacks;

(d)



the Lender shall have received a certificate of the Quantity Surveyor certifying
to the Lender that, in respect of the YEG REC Project and as at the applicable
Subsequent Credit F Drawdown:

(i)



it is able to act on behalf of the Lender in an independent capacity;

(ii)



it has periodically inspected construction of the YEG REC Project since the
commencement of construction;

(iii)



the date on which it last inspected the YEG REC Project;

(iv)



the YEG REC Project is being performed strictly in accordance with the Project
Plans and Specifications;

(v)



the YEG REC Project has been completed in a good and workmanship manner, and all
work, materials and fixtures customarily furnished and installed to the date
thereof has been furnished and installed in accordance with the Project Budget
and the Project Schedule, and all of the foregoing is approved by and the
Quantity Surveyor;

(vi)



the YEG REC Project and the Project Plans and Specifications comply with all
applicable zoning and building laws and ordinances for the binding upon the YEG
REC Project;

(vii)



all Permits required for the YEG REC Project have been issued and are in full
force and effect, and there is no undischarged violation of Applicable Laws of
any Governmental Authority having jurisdiction over the YEG REC Project of which
the Quantity Surveyor has notice;

(viii)



the Advance being requested by CMI relates to Project Costs for the YEG REC
Project incurred by CMI including a Project Construction Lien Holdback Amount;
and

(ix)



the Remaining Project Costs and that the undrawn amount of Credit F is
sufficient to complete the YEG REC Project;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(e)



receipt of the information set out in the statutory declaration of the
Responsible Officer described in Subsection (g) below; and

(f)



all Project Cost Overruns shall be fully funded by the Borrowers and the
Guarantors;

(g)



a statutory declaration from a Responsible Officer of CMI certifying:

(i)



a list of the Project Costs that are to be paid by CMI with the proceeds of the
Advance under the Subsequent Credit F Drawdown and a statement setting out the
total amount of the outstanding accounts payable for the YEG REC Project to the
date of such Advance;

(ii)



the Advance being requested by CMI relates to Project Costs for the YEG REC
Project incurred by CMI including a Project Construction Lien Holdback Amount;

(iii)



that all previous Advances under Credit F have been used to pay Project Costs
(unless otherwise approved by the Lender, acting reasonably);

(iv)



the amount of funds available to CMI to pay the Remaining Project Costs
(including all holdback amounts) for the YEG REC Project and the Remaining
Project Costs. If the Remaining Project Costs exceed the amount of funds
available to CMI to pay the Remaining Project Costs, evidence that additional
funds have been obtained by CMI to pay the amount of such excess Project Costs,
prior to the Advance; and

(v)



that there have not been any changes to the Project Budget or, if any changes
have occurred, a description of such changes with an estimate of the cost of
such changes to be approved by the Lender;

(h)



the Borrowers shall have paid all fees, costs and expenses then due in respect
of the Credits and the Credit Documents including, without limitation, the
Structuring Fee and the fees of the Lender’s legal counsel; and

(i)



receipt by the Lender of such further and other information, evidence and
certifications in respect to the YEG REC Project as the Lender may reasonably
require.

12.4



Conditions Precedent to Credit G

The obligation of the Lender to Convert the Outstanding Principal under Credit F
to an Advance under Credit G is subject to and conditional upon the following
(unless otherwise waived by the Lender, in its sole discretion):

(a)



the Project Construction Completion Date shall have occurred and CMI shall
evidence the same by delivery of an occupancy permits and certificate of
completion satisfactory to the Lender and the Quantity Surveyor, acting
reasonably;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(b)



a statutory declaration from a Responsible Officer of CMI, certifying a list of
all accounts payable relating to the YEG REC Project and that all such accounts
payable have been paid in full, other than any such accounts payable which are
contested in good faith;

(c)



an updated project appraisal for the YEG REC Project issued by Altus Group (the
"Updated Altus Appraisal") (together with a transmittal letter from issuer
thereof confirming that the Lender may rely on the Updated Altus Appraisal)
confirming the total market value of the completed YEG REC Project is no less
than $64,900,000.00 and confirming that that the outstanding Obligations under
Credit F does not exceed fifty percent (50%) of such total market value;

(d)



confirmation that all Governmental Authority, regulatory, securities and/or
other third party Permits required to own and operate the YEG REC have been
issued and are in good standing, including the YEG Casino AGLC License, the HRA
License and the CPMA Permit;

(e)



a Drawdown Notice duly completed and executed by the Borrowers;

(f)



no Material Adverse Effect has occurred or is reasonably likely to occur; and

(g)



no Default or Event of Default has occurred and is continuing.

12.5



Conditions Precedent to Advances under Credit H

The obligation of the Lender to provide the Borrowers with any Advance under
Credit H is subject to and conditional upon the following (unless otherwise
waived by the Lender, in its sole discretion):

(a)



the Lender shall have received the Master Lease Agreement, the Interim Funding
Agreement and such other documents as may be required by the Lender’s Equipment
Leasing group including, without limitation, purchase documentation relating to
the applicable Capital Expenditure, in each case duly executed by the Borrowers;

(b)



all security registrations in accordance with the terms of the Master Lease
Agreement and the Interim Funding Agreement shall have been completed as advised
by the Lender’s counsel and in accordance with this Agreement, and the
Borrower’s shall be in compliance with and have satisfied all terms, conditions
and covenants as set forth in the Master Lease Agreement and the Interim Funding
Agreement;

(c)



the Borrowers shall remain in compliance with all covenants in this Agreement,
the Interim Funding Agreement and the Master Lease Agreement both before and
after each Advance under Credit H, and the Direction Agreements shall confirm
same in respect of Credit H;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(d)



the Lender shall have received payment of all fees and expenses payable to the
Lender in connection with the Master Lease Agreement; and

(e)



the Lender shall have received a Direction Agreement requesting the Lender make
"Interim Funding Payments" (as defined in the Interim Funding Agreement) in
connection with Advances requested under Credit H.

12.6



Conditions Precedent to Advances

The obligation of the Lender to make any Advance (including the Initial Credit F
Drawdown) is subject to the conditions precedent that:

(a)



no Event of Default or Default has occurred and is continuing on the date of the
Advance, or would result from making the Advance;

(b)



no event or circumstance shall have occurred that could reasonably be expected
to have a Material Adverse Effect;

(c)



the representations and warranties in this Agreement and in any of the other
Credit Documents shall be true and correct as if made on and as of the Drawdown
Date, the Rollover Date or the Conversion Date (as applicable); and

(d)



the Lender has received timely notice as required under Section 13.5.

The foregoing conditions precedent shall not apply to any deemed Advance
contemplated pursuant to Sections 13.10 or 13.18.

12.7



Waiver

The conditions in Sections 12.1 to 12.6 are inserted for the sole benefit of the
Lender and may be waived by the Lender, in whole or in part (in its sole
discretion and with or without terms or conditions) in respect of any Advance.

ARTICLE XIII
PRIME RATE ADVANCES, FROL ADVANCES, BA Advances, LIBOR Advances, US Base rate
advances and letter of credit advances

13.1



Prime Rate Advances, FROL Advances and FROL Periods

Subject to the other provisions of this Agreement, upon timely fulfillment of
all applicable conditions as set forth in this Agreement, the Lender will make
the requested amount of Prime Rate Advance available to the applicable Borrower
on the Drawdown Date requested by such Borrower, as applicable, by crediting
such amount to the Designated Account maintained by such Borrower at the Branch
of Account, or in the case of the Initial Credit F Drawdown, by the Lender
forwarding the amount of such Advance to the solicitors to the CMI or the
Lender, upon such trust conditions as the Lender may reasonably require. Prime
Rate Advances shall also be available under Credit A by a Borrower maintaining
an overdraft in a Canadian Dollar Designated Account. The Borrowers shall pay
interest to the Lender at such address as the Lender designates from time



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

to time on all such Prime Rate Advances outstanding from time to time hereunder
at the applicable rate of interest specified in Section 11.1. Interest on each
Prime Rate Advance shall be calculated daily and payable monthly on each
Interest Payment Date on the basis of the actual number of days in the
applicable year.  All interest shall accrue from day to day and shall be payable
in arrears for the actual number of days elapsed from and including the date of
Advance or the previous date on which interest was payable, as the case may be,
to but excluding the date on which interest is payable, both before and after
demand, maturity, default and judgment, with interest on overdue interest at the
rate applicable to Prime Rate Advance Rate plus two percent (2%) per annum and
payable on demand.

Subject to the other provisions of this Agreement, upon timely fulfillment of
all applicable conditions set forth in this Agreement, the Lender will make the
requested amount of a FROL Advance available to the applicable Borrower on the
Drawdown Date requested by such Borrower, as applicable, by crediting such
amount to the Designated Account maintained by such Borrower at the Branch of
Account. Each FROL Advance under Credit C shall be in a minimum amount of
$1,000,000 and in whole multiples of $500,000 thereafter. The Borrowers shall
pay interest to the Lender at such address as the Lender designates from time to
time on all such FROL Advances outstanding from time to time hereunder at the
applicable rate of interest payable monthly on each Interest Payment Date on the
basis of the actual number of days in the applicable year. All interest shall
accrue from day to day and shall be payable in arrears for the actual number of
days elapsed from and including the date of Advance or the previous date on
which interest was payable, as the case may be, to but excluding the date on
which interest is payable, both before and after demand, maturity, default and
judgment, with interest on overdue interest at the applicable FROL Rate plus two
percent (2%) per annum and payable on demand.

The applicable Borrower may select, by irrevocable notice to the Lender, the
FROL Period to apply to any particular FROL Advance.  The applicable Borrower
shall from time to time select and give notice to the Lender of the FROL Period
for a FROL Advance which shall commence upon the making of the FROL Advance or
at the expiry of any outstanding FROL Period applicable to a FROL Advance that
is the subject of a Rollover.  If the applicable Borrower fails to select and
give the Lender notice of a FROL Period for a FROL Advance in accordance with
Section 13.5, any such FROL Advance shall be converted to a Prime Rate Advance
under the applicable Credit, on the last day of the FROL Period applicable to
such FROL Advance.

If at any time the Lender determines, acting reasonably, (which determination
shall be conclusive and binding on the Borrowers) that it is not willing or able
to provide a FROL Advance to a Borrower, then the Lender shall inform the
Borrowers and the right of the Borrowers to request FROL Advances from the
Lender shall be and remain suspended until the Lender notifies the Borrowers
that FROL Advances are available.  In addition to the foregoing, the Lender
shall not have any obligation to make a FROL Advance to any Borrower until such
ancillary documents, including applications and other documents as it normally
requires for similar transactions, has been executed by the Borrowers and
delivered to the Lender.

FROL Advances may not be repaid by any Borrower prior to the end of the
applicable FROL Period.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

13.2



US Base Rate Advances

Subject to the other provisions of this Agreement, upon timely fulfillment of
all applicable conditions as set forth in this Agreement, the Lender will make
the requested amount of a US Base Rate Advance available to the applicable
Borrower on the Drawdown Date requested by such Borrower by crediting such
amount to a Designated Account maintained by such Borrower.  US Base Rate
Advances shall also be available under Credit A by a Borrower maintaining an
overdraft in a US Dollar Designated Account. 

13.3



Evidence of Indebtedness

The indebtedness of the Borrowers resulting from Advances made by the Lender
shall be evidenced by records maintained by the Lender.  The records maintained
by the Lender shall constitute, in the absence of manifest error, conclusive
evidence of the indebtedness of the Borrowers to the Lender and all details
relating thereto.  The failure of the Lender to correctly record any such amount
or date shall not, however, adversely affect the obligation of the Borrowers to
pay amounts due hereunder to the Lender in accordance with this Agreement.

Notwithstanding the foregoing, the Lender may, but shall not be obligated to,
request the Borrowers to execute and deliver from time to time promissory notes
as may be required by the Lender and in form and substance satisfactory to the
Lender as further evidence of the indebtedness of the Borrowers to the Lender.

13.4



Conversions

Subject to the other terms of this Agreement, a Borrower may from time to time
Convert all or any part of the outstanding amount of any Advance made to it into
another form of Advance provided such other form of Advance is permitted under
the applicable Credit.

13.5



Notice of Advances

Each Borrower shall give the Lender irrevocable written notice, in the form of a
Drawdown Notice, of any request for any Drawdown, any Rollover or any Conversion
of any Advance under a Credit requested by it. Each Borrower will provide the
Lender with at least three (3) Business Days' notice of its request for a FROL
Advance, a BA Advance, a Letter of Credit Advance or a LIBOR Advance.  In the
event a Borrower fails to give three (3) Business Days prior notice to the
Lender of a conversion of a Prime Rate Advance to a BA Advance or a FROL
Advance, the Lender may decline to accept Bankers' Acceptances or FROL Advances
requested within this three (3) Business Day period.

Notice shall be given on the day of any Prime Rate Advance, provided however,
Prime Rate Advances under Credit A may be made by way of overdraft in a
Borrower's Designated Account without any notice.  Any permanent reduction of a
Credit shall only be effective on three (3) Business Days' notice as required by
Section 10.2.

Notices in respect of the Credits shall be given not later than 10:00 a.m.
(Calgary time) on the date for notice.  Payments (other than those being made
solely from the proceeds of Rollovers and Conversions) must be made prior to
10:00 a.m. (Calgary time) on the date for payment.  If a



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

notice or payment is not given or made by those times, it shall be deemed to
have been given or made on the next Business Day, unless the Lender agrees, in
its sole discretion, to accept a notice or payment at a later time as being
effective on the date it is given or made.

13.6



Bankers' Acceptances Power of Attorney

To facilitate the acceptance of drafts hereunder, each Borrower hereby appoints
the Lender, acting by the commercial paper clerk (the "Attorney"), for the time
being at the Lender's main branch in Toronto, Ontario (the "Branch of Account"),
the attorney of such Borrower:

(a)



to sign for and on behalf and in the name of such Borrower as drawer, drafts in
the Lender's standard form which are "depository bills" under and as defined in
the Depository Bills and Notes Act (Canada) (the "DBNA") drawn on the Lender
payable to a "clearing house" under the DBNA or its nominee for deposit by the
Lender with the "clearing house" after acceptance thereof by the Lender, and

(b)



to fill in the amount, date and maturity date of such drafts;

provided that such acts in each case are to be undertaken by the Lender in
accordance with instructions given to the Lender by such Borrower as provided in
this Section 13.6.

Instructions to the Lender relating to the execution, completion, discount
and/or deposit by the Lender on behalf of a Borrower of drafts which a Borrower
wishes to submit to the Lender for acceptance by the Lender shall be
communicated by such Borrower in writing at the Branch of Account with the
delivery by such Borrower of a Drawdown Notice pursuant to this Agreement and
shall specify the following information:

(a)



reference to the power of attorney contained in this Section of this Agreement;

(b)a Canadian Dollar amount, which shall be the aggregate Face Amount of the
drafts to be accepted by the Lender in respect of a particular BA Advance;

(c)



a specified period of time as provided in this Agreement which shall be the
number of days after the date of acceptance of such drafts that such drafts are
to be payable, and the dates of issue and maturity of such drafts; and

(d)



payment instructions specifying the account number of such Borrower at the
Branch of Account at which the BA Discount Proceeds are to be credited.

The communication in writing by a Borrower to the Lender of the instructions
referred to above shall constitute the authorization and instruction of such
Borrower to the Lender to complete and execute drafts in accordance with such
information as set out above and the request of such Borrower to the Lender to
accept such drafts and deposit the same with the "clearing house" against
payment as set out in the instructions.  Each Borrower acknowledges that the
Lender shall not be obligated to accept any such drafts except in accordance
with the provisions of this Agreement.  The Lender shall be and it is hereby
authorized to act on behalf of each Borrower upon and in compliance with
instructions communicated to the Lender as provided herein if the Lender
reasonably believes them to be genuine.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Each Borrower agrees to indemnify the Lender and its directors, officers,
employees, affiliates and agents and to hold it and them harmless from and
against any loss, liability, expense or claim of any kind or nature whatsoever
incurred by any of them as a result of any action or inaction in any way
relating to or arising out of this power of attorney or the acts contemplated
hereby including the deposit of any draft with the "clearing house"; provided
that this indemnity shall not apply to any such loss, liability, expense or
claim which results from the gross negligence or wilful misconduct of the Lender
or any of its directors, officers, employees, affiliates or agents.

This power of attorney may be revoked by the Borrowers at any time upon not less
than five (5) Business Days' written notice served upon the Lender at the
address set out in this Agreement, provided that (i) it may be replaced with
another power of attorney forthwith in accordance with the requirements of the
Lender; and (ii) no such revocation shall reduce, limit or otherwise affect the
obligations of the Borrowers in respect of any draft executed, completed,
discounted and/or deposited in accordance herewith prior to the time at which
such revocation becomes effective.  This power of attorney may be terminated by
the Lender at any time upon not less than five (5) Business Days' written notice
to the Borrowers.  Any revocation or termination of this power of attorney shall
not affect the rights of the Lender and the obligations of the Borrowers with
respect to the indemnities of the Borrowers above stated.

This power of attorney is in addition to and not in substitution for any
agreement to which the Lender and the Borrowers (or any of them) are parties.

If this power of attorney is revoked or terminated, to facilitate the acceptance
of Bankers' Acceptances hereunder, the Borrowers shall from time to time as
required by the Lender, provide the Lender with an appropriate number of
executed drafts drawn in blank by the Borrowers in the form prescribed by the
Lender.  Each Borrower may, at its option, execute any draft by the facsimile
signatures of any two (2) of its authorized signing officers, and each Borrower
and the Lender are hereby authorized to accept or pay, as the case may be, any
draft of such Borrower which purports to bear such facsimile signatures
notwithstanding that any such individual has ceased to be an authorized signing
officer of such Borrower.  Any such draft or Bankers' Acceptance so executed and
completed or executed and completed pursuant to the power of attorney shall be
as valid as if he or she were an authorized signing officer of such Borrower at
the date of issue of such Bankers' Acceptance.  Any such draft or Bankers'
Acceptance may be dealt with by the Lender to all intents and purposes and shall
bind each Borrower as if duly signed in each signing officer's own handwriting
and issued by such Borrower, and each Borrower shall hold the Lender harmless
and indemnified against all loss, costs, damages and expenses arising out of the
payment or negotiation of any such draft or Bankers' Acceptance resulting from
such drafts not having been duly signed other than any loss, costs, damages or
expenses arising out of the gross negligence or willful misconduct of the
Lender. The Lender shall not be liable for any failure to accept a Bankers'
Acceptance as required hereunder if the cause of such failure, in whole or in
part, is due to the revocation or termination of the power of attorney or the
failure of the Borrowers to provide executed drafts to the Lender on a timely
basis.

The receipt by the Lender of a request for an Advance by way of Bankers'
Acceptances shall be the Lender's sufficient authority to complete and sign, and
the Lender shall, subject to the terms and conditions of this Agreement,
complete and sign (as applicable) such drafts in



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

accordance with such request, and the drafts so completed and signed (as
applicable) shall thereupon be deemed to have been presented for acceptance.

13.7



Size and Maturity of Bankers' Acceptances and Rollovers

Each Advance of Bankers' Acceptances shall be in an aggregate amount of not less
than $1,000,000 and in whole multiples of $500,000 thereafter.  Each Bankers'
Acceptance shall have a term which is not less than 30 days nor more than 180
days after the date of acceptance of the draft by the Lender, but no Bankers'
Acceptance may mature on a date which is not a Business Day or on a date which
is past the then current: (i) Credit B Maturity Date, if such Advance is
requested under Credit B; (ii) Credit C Maturity Date, if such Advance is
requested under Credit C; (iii) Credit D Maturity Date, if such Advance is
requested under Credit D; or (iv) Credit G Maturity Date, if such Advance is
requested under Credit G. The Face Amount at maturity of a Bankers' Acceptance
may be Rolled Over as a Bankers' Acceptance or Converted into another form of
Advance permitted by this Agreement in accordance with Section 13.4.

13.8



BA Advances

Provided that all other provisions of this Agreement relating to Advances have
been met or satisfied on the applicable Drawdown Date, the Lender shall accept
the drafts referred to in the applicable Drawdown Notice and shall discount the
Bankers' Acceptances in the market or fund the Bankers' Acceptances at the
applicable BA Discount Rate.  Each Borrower hereby authorizes the Lender to
complete, sign, stamp, hold, sell, rediscount or otherwise dispose of all
Bankers' Acceptances accepted by it in accordance with the instructions provided
by such Borrower hereunder or pursuant to the power of attorney referred to in
Section 13.6.  The Lender shall then transfer to a Designated Account
immediately available Canadian Dollars in an aggregate amount equal to the BA
Discount Proceeds of all Bankers' Acceptances accepted by it on such Drawdown
Date (net of the applicable Bankers' Acceptance Stamping Fee which is payable by
such Borrower to the Lender in respect of such Bankers' Acceptances).

13.9



Payment of Bankers' Acceptances

The Borrowers shall provide for the payment to the Lender at the Branch of
Account for the account of the Lender of the full Face Amount of each Bankers'
Acceptance issued at its request on the earlier of (i) its date of maturity and
(ii) the date on which notice is given to the Borrowers pursuant to Section
16.2.

13.10



Deemed Advance - Bankers' Acceptances

Except for amounts which are paid from the proceeds of Rollovers of a Bankers'
Acceptance or other Advance or Conversion hereunder, any amount which the Lender
pays to any third party on or after the date of maturity of a Bankers'
Acceptance in satisfaction thereof or which is owing to the Lender by a Borrower
in respect of such Bankers' Acceptance on or after the date of maturity of a
Bankers' Acceptance shall be deemed to be a Prime Rate Advance to such Borrower
under this Agreement.  Interest shall be payable on such Prime Rate Advances in
accordance with the terms applicable to Prime Rate Advances.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

13.11



Waiver

No Borrower shall claim from the Lender or any other Person any days of grace
for the payment at maturity of any Bankers' Acceptances presented and accepted
by the Lender pursuant to this Agreement.  Each Borrower waives any defence to
payment which might otherwise exist if for any reason a Bankers' Acceptance
shall be held by the Lender in its own right at the maturity thereof, and the
doctrine of merger shall not apply to any Bankers' Acceptance that is at any
time held by the Lender in its own right.

13.12



Degree of Care

Any executed drafts to be used as Bankers' Acceptances which are delivered to
the Lender shall be held in safekeeping with the same degree of care as if they
were such Lender's own property, and shall be kept at the place at which such
drafts are ordinarily held by the Lender.

13.13



Indemnity

The Borrowers hereby indemnify and hold the Lender harmless from any reasonable
loss or expense with respect to any Bankers' Acceptance dealt with by the Lender
in accordance with the provisions hereof, but shall not be obliged to indemnify
the Lender for any loss or expense caused by the gross negligence or wilful
misconduct of the Lender.

13.14



Obligations Absolute

The obligations of the Borrowers with respect to Bankers' Acceptances under this
Agreement shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including,
without limitation, the following circumstances:

(a)



any lack of validity or enforceability of any draft accepted by the Lender as a
Bankers' Acceptance; or

(b)



the existence of any claim, set-off, defense or other right which any Borrower
may have at any time against the holder of a Bankers' Acceptance, the Lender or
any other Person or entity, whether in connection with this Agreement or
otherwise.

13.15



Telephone Instructions

Subject to any other written agreement between the Borrowers and the Lender, if
a Borrower requests that the Lender complete incomplete drafts pursuant to
telephone instructions, such instructions are at the risk of such Borrower until
confirmed in writing and the Lender shall not have any liability for any failure
to carry out the same, wholly or in part, or for any error or omissions in such
instructions or the interpretation or execution thereof by the Lender.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

13.16



Letters of Credit

Upon timely fulfillment of all applicable conditions as set forth in this
Agreement, but subject to the limitations in Section 13.18, the Lender agrees to
issue on any Business Day for the account of a Borrower under Credit A or Credit
F, Letters of Credit.

13.17



Letter of Credit Fees

The Borrowers shall pay to the Lender fees calculated in accordance with Section
11.1 and payable quarterly in advance on the date of issuance of each Letter of
Credit and on the first day of each subsequent calendar quarter on which such
Letter of Credit remains outstanding.  If the Face Amount of a Letter of Credit
is reduced (either through presentment for payment or with the consent of the
beneficiary thereof) or if the Letter of Credit is cancelled, subject to the
Lender receiving a minimum amount of $100 (or such other minimum amount that the
Lender may from time to time advise the Borrowers as the minimum fee that the
Bank generally requires from its customer with respect to letters of credit
issued) for each Letter of Credit issued by it, the portion of such fee that has
been paid for the remaining term of the Letter of Credit and for the amount of
such reduction or cancellation shall be refunded or returned to the Borrowers.

13.18



Letter of Credit Procedures and Limitations

The following provisions shall apply to Letter of Credit Advances:

(a)



the aggregate Face Amount of all Letters of Credit that may be issued and
outstanding under Credit A shall not at any time exceed $100,000;

(b)



the aggregate Face Amount of all Letters of Credit that may be issued and
outstanding under Credit F  shall not at any time exceed $1,000,000;

(c)



the term of each Letter of Credit shall not exceed 364 days, with no right of
further automatic renewal;

(d)



the Lender shall not have any obligation to issue a Letter of Credit until:

(i)



it has been paid the applicable fee(s),

(ii)



such ancillary documents, including applications and indemnities, as it usually
requires for similar transactions have been executed and delivered to it, and

(iii)



in the case of the Conversion of an existing Advance to a Letter of Credit
Advance, the full amount of the Advance being Converted together with all
interest, fees and other amounts applicable thereto have been paid to the
Lender; and

(e)



all payments made by the Lender to any Person pursuant to a Letter of Credit
shall, unless a Borrower reimburses the Lender for such payment on or before the
date it is made, be deemed as and from the date of such payment to be a Prime
Rate



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Advance under Credit A or Credit F, as the case may be, to the Borrower that
requested such Letter of Credit Advance, with the proceeds of such Prime Rate
Advance being applied against such Borrower’s Obligations to reimburse the
Lender for payment made under the applicable Letter of Credit.  If the Lender
makes a payment of a Letter of Credit in any currency other than Canadian
Dollars and the Borrowers do not reimburse the Lender for such payment in such
other currency on or before the date the payment is made, the Lender shall
convert such payment into Canada Dollars at the applicable Exchange Rate on such
date.

13.19



LIBOR Advances

Subject to the other provisions of this Agreement, upon timely fulfillment of
all applicable conditions as set forth in this Agreement, the Lender will make
the requested amount of a LIBOR Advance available to the applicable Borrower on
the Drawdown Date requested by such Borrower by crediting such amount to the
Designated Account maintained by such Borrower. Each LIBOR Advance shall be in a
minimum amount of US$1,000,000 and in whole multiples of US$500,000
thereafter.  The Borrowers shall pay interest to the Lender at such address as
the Lender designates from time to time on all such LIBOR Advances outstanding
from time to time hereunder at the applicable rate of interest specified in
Section 11.2.  All interest shall accrue from day to day both before and after
demand, maturity, default and judgment, with interest on overdue interest at the
rate applicable to the US Base Rate plus the Applicable Margin and two percent
(2%) per annum and payable on demand.

13.20



LIBOR Periods

A Borrower may select, by irrevocable notice to the Lender hereunder for LIBOR
Advances the LIBOR Period to apply to any particular LIBOR Advance.  Such
Borrower shall from time to time select and give notice to the Lender of the
LIBOR Period for a LIBOR Advance which shall commence upon the making of the
LIBOR Advance or at the expiry of any outstanding LIBOR Period applicable to a
LIBOR Advance that is the subject of a Rollover.  If a Borrower fails to select
and give the Lender, notice of a LIBOR Period for a LIBOR Advance in accordance
with Section 13.5 any such LIBOR Advance shall be converted to a US Base Rate
Advance, on the last day of the LIBOR Period applicable to such LIBOR Advance.

13.21



Early Termination of LIBOR Periods

If the early termination of any LIBOR Advance is required hereunder, the
Borrowers will pay to the Lender all expenses and out-of-pocket costs incurred
by the Lender as a result of the early termination of the LIBOR Advance,
including expenses and out-of-pocket costs incurred due to early redemption of
offsetting deposits.  If, in the sole discretion of the Lender, acting
reasonably, any such early termination cannot be affected, the LIBOR Advance
will not be terminated and the applicable Borrower will continue to pay interest
to the Lender, at the rate per annum applicable to such LIBOR Advance for the
remainder of the applicable LIBOR Period.  A written statement of the Lender as
to the aggregate amount of such expenses and out of pocket costs will be prima
facie evidence of the amount thereof.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

13.22



Termination of LIBOR Advances

If at any time the Lender determines, acting reasonably, (which determination
shall be conclusive and binding on the Borrowers) that:

(a)



adequate and reasonable means do not exist for ascertaining the LIBOR Rate
applicable to a LIBOR Advance;

(b)



the LIBOR Rate does not adequately reflect the effective cost to such Lender of
making or maintaining a LIBOR Advance, respectively;

(c)



it cannot readily obtain or retain funds in the London interbank market in order
to fund or maintain any LIBOR Advance; or

(d)



it is illegal for the Lender to make or maintain a LIBOR Advance,

then, upon at least three (3) Business Days' written notice by the Lender to the
Borrowers,

(e)



the right of the Borrowers to request LIBOR Advances from the Lender shall be
and remain suspended until the Lender notifies the Borrowers that any condition
causing such determination no longer exists, and

(f)



if the Lender is prevented from maintaining a LIBOR Advance, the Borrowers, or
Borrower, as applicable, shall, at their option, either repay the LIBOR Advance
to the Lender or Convert the LIBOR Advance into other forms of Advance which are
permitted by this Agreement, and the Borrowers, or Borrower, as applicable,
shall be responsible for any loss or expense that the Lender incurs as a result,
including breakage costs, if such repayment or Conversion does not occur on the
last day of a LIBOR Period.

ARTICLE XIV
REPRESENTATIONS AND WARRANTIES

14.1



Representations and Warranties

Each Borrower represents and warrants to the Lender on its own behalf, and for
and on behalf of each other Borrower and each other Consolidating Loan Party,
that:

(a)



each Consolidating Loan Party is duly organized and validly existing under the
laws of its organization, each is duly registered to carry on business in each
jurisdiction in which it owns Property or carries on a business, and each
Consolidating Loan Party has the power and authority to enter into and perform
its obligations under each Credit Document to which it is a party;

(b)



each Consolidating Loan Party has the power and authority to own or lease its
Property, to carry on and conduct its Business as presently conducted, to borrow
money hereunder and to perform its obligations under each Credit Document to
which it is a party, as applicable;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(c)



each Consolidating Loan Party has obtained and maintains all Permits necessary
for the ownership of its Property and the conduct of its Business in each
jurisdiction where it carries on material business or owns material Property;

(d)



each Consolidating Loan Party is duly authorized to execute and deliver the
Credit Documents to which it is a party and to perform its obligations
thereunder; and all corporate and other steps and proceedings necessary for the
due execution and delivery by it of the Credit Documents to which it is a party
and the performance of its obligations thereunder have been taken;

(e)



the Credit Documents to which each Consolidating Loan Party is a party have been
duly executed and delivered by it, and constitute legal, valid and binding
obligations, enforceable in accordance with their respective terms, subject to
the rights of creditors generally and rules of equity of general application;

(f)



the execution and delivery by each Consolidating Loan Party of the Credit
Documents to which it is a party and the performance by it of its obligations
thereunder, do not and will not:

(i)



contravene, violate or result in a breach of its Constating Documents or any
shareholders' agreement (or other similar agreement) relating to it;

(ii)



contravene, violate or result in a breach of any Applicable Laws;

(iii)



contravene, violate or result in a breach of any Material Contract, including
any Project Agreement, to which it is a party or to which its Property is bound;

(iv)



contravene, violate or result in a breach of any resolution of its directors,
officers or partners or any committee thereof;

(v)



constitute, with or without notice or lapse of time, or both, an event or
circumstance entitling any Person to accelerate or demand the payment of any
Funded Debt;

(vi)



result in the creation or imposition of any Encumbrance on any of its Property
other than in favour of the Lender; or

(vii)



result in any requirement on it to grant any Encumbrance or result in any Person
becoming entitled to call for any Encumbrance from it other than in favour of
the Lender;

(g)



no consent, authorization, approval or other action by, and no publication,
notice to or filing or registration with, any Governmental Authority is required
for the due execution and delivery by any Consolidating Loan Party of any of the
Credit Documents to which it is a party and the performance by it of its
Obligations thereunder or to ensure the validity or enforceability thereof other
than filings and



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

registrations necessary to perfect and protect the Encumbrances constituted by
the Security;

(h)



other than as described in Schedule "C" attached hereto, there are no actions,
suits, claims or proceedings (including counterclaims or third party
proceedings) existing or threatened against any Consolidating Loan Party or
affecting any of their Property before any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect;

(i)



in respect of each Material Contract to which each Consolidating Loan Party is a
party, including any Project Agreement, and each material Governmental Authority
license, franchise, approval or Permit of which each Consolidating Loan Party is
a holder:

(i)



it has not defaulted in any material respect in the performance or observance of
any of the terms or conditions contained or referenced therein; and

(ii)



to the knowledge of the Borrowers, no other party thereto is in default
thereunder in any material respect, nor has any such party taken any action to
terminate the same;

(j)



CMI is in compliance with all conditions, requirements and obligations under or
in respect to the YEG Casino AGLC License, whether under the AGLC Comfort Letter
or otherwise including, without limitation, the requirements to obtain the
consent and approval of the AGLC in respect of any Change Order and to provide
quarterly written updates to the AGLC of the status of the YEG REC Project;

(k)



CMI is in compliance with all conditions, requirements and obligations under or
in respect to the HRA License, whether under the HRA License Agreement or
otherwise;

(l)



CMI is in compliance with all conditions, requirements and obligations under or
in respect to the CPMA Permit;

(m)



each Consolidating Loan Party is in compliance in all material respects with all
Applicable Laws and all Material Contracts to which it is a party or by which it
is bound and which it shall become a party or become bound, including all
Project Agreements;

(n)



no Event of Default and no Default has occurred and is continuing hereunder or
under any of the other Credit Documents;

(o)



each Consolidating Loan Party has in full force and effect such policies of
insurance in such amounts issued by such insurers of recognized standing
covering its Property, including, business interruption, replacement cost and
environmental damage insurance, as are customarily maintained by Persons engaged
in the same or similar business in the locations where its Properties are
located, and including as required pursuant to the terms of the YEG Sublease;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(p)



the portion of the real property identified in the Phase I Environmental Site
Assessment dated July 4, 2016 in respect of the YEG REC Lands as being subject
to contamination as a waste pile with unidentifiable debris (the “Contaminated
Airport Lands”) is outside the boundaries of the YEG REC Lands leased pursuant
to the YEG Sublease;

(q)



attached hereto as Schedule "D" (as such Schedule may be updated with
information provided by the Borrowers to the Lender from time to time) is a
current organizational chart and complete list of the Loan Parties;

(r)



the legal name and authorized and issued Shares of each Consolidating Loan Party
and each Subsidiary of the Consolidating Loan Parties is set forth in Schedule
"D" (as such Schedule may be updated with information provided by the Borrowers
to the Lender from time to time). All such issued Shares have been validly
issued and are outstanding as fully paid (the consideration is set forth in
Schedule "D") and non-assessable Shares of the applicable Subsidiary and none of
the Shares have been pledged to any Person except to the Lender;

(s)



the location of each place of business of each Consolidating Loan Party
(including the legal description) and each Subsidiary of the Consolidating Loan
Parties or, if it has more than one principal place of business, its chief
executive office, is set forth in Schedule "D" (as such Schedule may be updated
with information provided by the Borrowers to the Lender from time to time);

(t)



all of the Financial Statements of the Consolidating Loan Parties, the
Guarantors and UHA, and financial information which has been furnished to the
Lender in connection with this Agreement, are complete in all material respects
and, to the knowledge of the Responsible Officers of the Borrowers, after
reasonable inquiry, fairly present the financial position of such parties as of
the dates referred to therein and have been prepared in accordance with GAAP;

(u)



no Consolidating Loan Party or CCEG is in default in any material respect under
any of the Permitted Encumbrances relating to it;

(v)



the Business and Property of each Consolidating Loan Party are being operated in
substantial compliance with Applicable Laws intended to protect the environment
(including, without limitation, laws respecting the disposal or emission of
Hazardous Materials) and, to the best of the knowledge of the Responsible
Officers of the Borrowers after reasonable inquiry, there are no material
breaches thereof and no enforcement actions in respect thereof are threatened or
pending, which, in any such case, could reasonably be expected to have a
Material Adverse Effect;

(w)



each Consolidating Loan Party has good and marketable title to its Properties,
free and clear of any Encumbrance and adverse claims, other than Permitted
Encumbrances;

(x)



each Consolidating Loan Party has duly filed on a timely basis all tax returns
required to be filed by it, and it has paid all Taxes and remittances which are
due



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

and payable by it, and has paid all assessments and reassessments, and all other
taxes, governmental charges, governmental royalties, penalties, interest and
fines claimed against it (except where it is contesting the payment of same in
good faith, and it has established to the satisfaction of the Lender a
sufficient reserve or, if requested by the Lender (acting reasonably) deposited
with a court of competent jurisdiction or assessing authority (or with such
other Person as is acceptable to the Lender) sufficient funds or a surety bond,
for the total amount claimed, where the application of such reserve, funds or
bond would result in the discharge of such claim and the contestation thereof
postpones the rights of the applicable Governmental Authority to enforce its
collection remedies in respect thereof); all employee source deductions
(including income taxes, Employment Insurance and Canada Pension Plan), sales
taxes (including federal, provincial and harmonized), payroll taxes and workers
compensation payments are currently paid and up to date; each Consolidating Loan
Party and each Subsidiary has made adequate provision for, and all required
installment payments have been made in respect of, Taxes and remittances payable
for the current period for which returns are not yet required to be filed; there
are no agreements, waivers or other arrangements providing for an extension of
time with respect to the filing of any tax return or the payment of any Taxes or
remittances described above; there are no actions or proceedings being taken by
Canada Customs and Revenue Agency or any other Governmental Authority to enforce
the payment of any Taxes or remittances described above and it has no knowledge
of any such actions or proceedings being contemplated by such authorities;

(y)



all Funded Debt of each Consolidating Loan Party and UHA has been fully
disclosed to the Lender; and

(z)



to the knowledge of CMI, after due inquiry, each of the representations and
warranties made by the counterparties to the Project Agreements and all other
related documents thereto are true and correct in all material respects.

14.2



Survival of Representations and Warranties

Unless expressly stated to be made as of a specific date, the representations
and warranties made in this Agreement shall survive the execution of this
Agreement and all other Credit Documents, and shall be deemed to be repeated as
of the date of each Advance, on the date each Interim Funding Service is
provided, on the date of each Lease Schedule and as of the date of delivery of
each Compliance Certificate, subject to modifications made by the Borrowers to
the Lender in writing and accepted by the Lender.  The Lender shall be deemed to
have relied upon such representations and warranties at each such time as a
condition of making an Advance hereunder or continuing to extend the Credits
hereunder.

ARTICLE XV
COVENANTS

15.1



Positive Covenants





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

During the term of this Agreement, each Borrower covenants and agrees, for and
on behalf of itself and each other Consolidating Loan Party, that each
Consolidating Loan Party shall:

(a)



duly and punctually pay the Obligations due and payable by it at the times and
places and in the manner required by the terms thereof;

(b)



promptly provide the Lender with all information reasonably requested by the
Lender from time to time concerning its financial condition, Business and
Property, and at all reasonable times and from time to time upon reasonable
notice, permit representatives of the Lender to inspect any of the Property of
the Consolidating Loan Parties, and to examine and take extracts from the
financial books, accounts and records of the Consolidating Loan Parties,
including but not limited to accounts and records stored in computer data banks
and computer software systems, and to discuss the financial condition of the
Loan Parties and UHA with its senior officers and (in the presence of such of
its representatives as it may designate) its auditors, the reasonable expense of
all of which shall be paid by the Borrowers, provided that the exercise of the
rights of the Lender under this Section is not more frequent than is reasonably
necessary;

(c)



maintain insurance on all its Property with financially sound and reputable
insurance companies or associations including all-risk property insurance,
commercial general liability insurance, product liability insurance and business
interruption insurance (with the Lender shown as first mortgagee and loss
payee), and in the case of CMI in compliance with the YEG Sublease and YEG
Headlease, and each case in amounts and against risks that are determined to be
appropriate by the Borrowers acting prudently, and furnish to the Lender, on
written request, but in any event annually, satisfactory evidence of the
insurance carried and notify the Lender of any claims it made under the
foregoing insurance policies in excess of $500,000;

(d)



maintain and preserve its existence, organization and status in each
jurisdiction of organization and in each other jurisdiction in which it carries
on a business or owns Property and make all corporate, partnership and other
filings and registrations necessary in connection therewith;

(e)



continue to carry on the Business and maintain all of its Property in good
repair and working condition and carry on and continuously conduct its Business
in an efficient, diligent and businesslike manner and in accordance with
standard industry practices;

(f)



comply with Applicable Laws and obtain and maintain in good standing all Permits
necessary for the ownership of its Property and to the conduct of its Business
in each jurisdiction where it carries on business or owns material Property,
including without limitation, the Permits required by AGLC and HRA from time to
time and those issued or granted by other Governmental Authorities, including
filing all reports and filings required by any such Governmental Authority;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(g)



comply with all conditions, requirements and obligations in respect to the YEG
Casino AGLC License, whether under the AGLC Comfort Letter or otherwise,
including, without limitation, the requirements to obtain the consent and
approval of the AGLC in respect of any Change Order and to provide quarterly
written updates to the AGLC of the status of the YEG REC Project;

(h)



comply with all conditions, requirements and obligations in respect to the HRA
License, whether under the HRA License Agreement or otherwise;

(i)



comply with all conditions, requirements and obligations in respect to the CPMA
Permit;

(j)



duly file on a timely basis all tax returns required to be filed by it, and duly
and punctually pay all Taxes and other governmental charges levied or assessed
against it or its Property;

(k)



use the proceeds of any Advance hereunder in accordance with and only for the
purposes set out in Sections 2.3,  3.3,  4.3,  5.3 and 7.3, as applicable;

(l)



cause each Subsidiary that becomes a Material Subsidiary, to execute and deliver
to the Lender, within 10 Business Days of becoming a Material Subsidiary, the
Material Subsidiary Security together with such certificates and opinions of
legal counsel to such Material Subsidiary as the Lender may reasonably request;

(m)



ensure that the Security granted by it to the Lender remains legal, valid,
binding and enforceable, in accordance with its terms (subject to Applicable
Laws affecting the rights of creditors generally and rules of equity of general
application);

(n)



cooperate with the Lender to permit the Lender to forthwith register, file and
record the Security (or notices, financing statements or other registrations in
respect thereof) in all proper offices where such registration, filing or
recording may be reasonably necessary or advantageous to perfect or protect the
security interests constituted by the Security and maintain all such
registrations in full force and effect so that the Obligations are secured in
priority on a First-Ranking Security Interest basis to all other indebtedness,
liabilities or obligations of the Consolidating Loan Parties, except for
indebtedness, liabilities, and obligations, secured by Permitted Encumbrances
and which are entitled to priority in accordance with Applicable Law;

(o)



use the Lender exclusively to provide all Cash Management services required by
the Consolidating Loan Parties, excluding the automated teller or cash machines
located within the Calgary Casino, the Edmonton Casino, the Apex Casino and the
YEG REC;

(p)



provide to the Lender all such further and additional mortgages, charges and
security interests that the Lender may reasonably require to effectively
mortgage, charge and subject to a security interest all of the present and
future Property of the Consolidating Loan Parties;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(q)



promptly notify the Lender of any Event of Default or any Default of which it
becomes aware, including any “Event of Default” under the Master Lease
Agreement;

(r)



promptly notify the Lender of any material adverse change in or the occurrence
of a default under any Material Contract entered into by it;

(s)



promptly notify the Lender on becoming aware of the occurrence of any
litigation, arbitration or other proceeding against or affecting any Loan Party
which could reasonably be expected to have a Material Adverse Effect and from
time to time provide the Lender with all reasonable information requested by the
Lender concerning the status thereof;

(t)



promptly notify the Lender upon (i) learning of the existence of Hazardous
Materials located on, above or below the surface of any land which it controls
or contained in the soil or water constituting such land (except those Hazardous
Materials which exist or are being stored, used or otherwise handled in
substantial compliance with applicable Requirements of Law), and (ii) the
occurrence of any release, spill, leak, emission, discharge, leaching, dumping
or disposal of Hazardous Materials that has occurred on or from such land which
could reasonably be expected to result in costs, expenses or liabilities in
excess of $250,000 in any calendar year;

(u)



promptly notify the Lender in writing on becoming aware of the occurrence of any
of the following:

(i)



a default or event of default under any UHA Document, the UHA Management
Agreement, the UHA Groundlease, the YEG Head Lease, any Project Agreement or any
other Material Contract;

(ii)



the termination or cancellation (or any threat to terminate or cancel) of either
(i) the UHA Management Agreement or UHA Groundlease by UHA or the REC Landlord,
respectively, or (ii) the YEG Head Lease, any Project Agreement or any other
Material Contract by the counterparty thereto;

(iii)



a default or event of default under the AGLC Comfort Letter;

(iv)



a default or event of default under the HRA License Agreement;

(v)



any change in the UHA Ownership Percentage, whether in the nature of an increase
or decrease in percentage;

(vi)



in respect of UHA, the occurrence of any of the events or proceedings of the
nature described in Section 16.1(g),  16.1(h),  16.1(i),  16.1(j),  16.1(o) or
16.1(s); or

(vii)



if any Permit material to the development, ownership or operation of the REC or
the YEG REC under Applicable Laws is revoked, cancelled,



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

withdrawn, is due to expire and is not renewed or otherwise ceases to be in
force under Applicable Laws for whatever reason;

(v)



promptly notify the Lender and the Quantity Surveyor of any Change Order if:

(i)



the cost of the proposed Change Order exceeds $500,000;

(ii)



the Change Order is likely to present a significant risk of the revocation or
material modification of any Permit required for the YEG REC Project; or

(iii)



the Change Order may cause CMI or the YEG REC Project not to comply, or lessen
the ability of CMI or the YEG REC Project to comply with, all Applicable Laws,

and immediately provide to the Lender, AGLC and the Quantity Surveyor, a copy of
the proposed Change Order;

(w)



promptly, diligently and fully observe and perform and comply with its
obligations under and the requirements of Construction Lien Legislation
including, without limitation, to retain and maintain all Project Construction
Lien Holdback Amounts and not release the same except in accordance with this
Agreement and Construction Lien Legislation;

(x)



promptly notify the Lender on becoming aware of any Project Cost Overruns which,
individually or in the aggregate, will, or are reasonably likely to, be in
excess of $500,000;

(y)



fund, and cause each Guarantor to fund, all Project Cost Overruns;

(z)



within ninety (90) days after the Term Conversion Date, the Borrowers shall
enter into and maintain one or more Hedge Agreements with a Hedge Provider which
provide for fixing the rate of interest for a notional principal amount of at
least fifty percent (50%) of the Outstanding Principal under Credit G as of such
date, with the term of each such Hedge Agreement to be for at least two (2)
years;

(aa)



if CMI delivers a surveyor’s certificate and real property report for the YEG
REC Lands to ERAA pursuant to the YEG Sublease, deliver to the Lender a
certified copy thereof concurrently therewith; and

(bb)



provide the Lender with such other documents, opinions, consents,
acknowledgments and agreements as are reasonably necessary to implement this
Agreement and the Security from time to time.

15.2



Reporting Requirements

During the term of this Agreement, the Borrowers shall:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(a)



within forty-five (45) days of the end of each Fiscal Quarter (including the end
of the fourth Fiscal Quarter), cause to be prepared and delivered to the Lender,
interim unaudited consolidated and unconsolidated Financial Statements of the
Loan Parties, as at the end of such Fiscal Quarter; including year to date
results and management discussion and analysis of results, including commentary
in respect of a comparison of such year to date results versus the same period
of the immediately preceding year on variances to amounts contained in each
Borrower's operating budget and Capital Expenditure Budget, and detailed
reporting on the status of the YEG REC Project in relation to the Project Budget
and Project Schedule, and such Financial Statements shall be certified by the
Borrowers as true, complete and accurate by a Responsible Officer of each of the
Borrowers;

(b)



within sixty (60) days of the end of each of the first three Fiscal Quarters and
within one hundred eighty (180) days of the end of the fourth Fiscal Quarter,
cause to be prepared and delivered to the Lender, interim internally prepared
unaudited Financial Statements of Century Casino, as at the end of such Fiscal
Quarter; including year to date results and management discussion and analysis
of results, including commentary on variances to amounts contained in Century
Casino’s operating budget and Capital Expenditure Budget and confirmation that
Century Casino is in compliance with all covenants under the Credits, and such
Financial Statements shall be certified by Century Casino as true, complete and
accurate by a Responsible Officer of Century Casino;

(c)



within sixty (60) days of the end of each Fiscal Quarter, cause to be prepared
and delivered to the Lender, interim internally prepared unaudited Financial
Statements of UHA, as at the end of such Fiscal Quarter; including year to date
results and management discussion and analysis of results;

(d)



within one hundred and twenty (120) days after the end of each Fiscal Year,
cause to be prepared and delivered to the Lender: (i) the annual audited
consolidated Financial Statements of Century Casino, (ii) the annual
consolidated Financial Statements of the Consolidating Loan Parties describing
in detail the operation of the Edmonton Casino, the Calgary Casino, REC, the
Apex Casino and the YEG REC which shall be audited by an accounting firm
acceptable to the Lender, acting reasonably, and shall be prepared in accordance
with GAAP, together with an unqualified audit opinion of such accounting firm;
and; (iii) unaudited unconsolidated internally prepared Financial Statements of
each Consolidating Loan Party;

(e)



concurrently with the delivery of its Financial Statements referred to in (a),
(b) and (d) above, provide the Lender with Compliance Certificates, signed by a
Responsible Officer of each Borrower and Century Casino, as applicable, or such
other officer of the Borrowers and Century Casino, as applicable and as is
acceptable to the Lender, acting reasonably. The Borrowers' Compliance
Certificate shall include a detailed calculation of the Borrowers' calculations
of the Financial Covenants as at the end of such Fiscal Quarter;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(f)



at least thirty (30) days before the end of each Fiscal Year, provide the Lender
with the following (in such detail and to contain such information as the Lender
may reasonably request): (i) an operating budget for the next succeeding Fiscal
Year; and (ii) a Capital Expenditure Budget for the next succeeding Fiscal Year,
with all of the foregoing to be prepared in accordance with GAAP;

(g)



promptly provide the Lender with such other information as it may reasonably
request respecting the Consolidating Loan Parties, the Edmonton Casino, the
Calgary Casino, REC and Apex Casino, including without limitation, detailed
information on casino metrics (win ratios per slot machine per day) reporting;
and

(h)



promptly provide the Lender with written notice of any change (financial or
otherwise) in the Business, affairs, operations, assets, liabilities (contingent
or otherwise) or capital of any of the Consolidating Loan Parties that has or
could reasonably be expected to have a Material Adverse Effect.

15.3



Negative Covenants

During the term of this Agreement each Borrower covenants and agrees, for and on
behalf of itself and the other Consolidating Loan Parties, not to do any of the
following without the prior written consent of the Lender (such consent not to
be unreasonably withheld or delayed):

(a)



change the nature of the Business and operations of, or conduct any businesses
or operations which are materially different from those conducted by the
Consolidating Loan Parties on the date hereof (including ceasing to operate the
Calgary Casino, the Edmonton Casino, REC or the Apex Casino, or the carrying on
of the YEG REC Project and following the Project Construction Completion Date,
the operation of the YEG REC) or operate its business in a manner that could
reasonably be expected to have a Material Adverse Effect;

(b)



consolidate, amalgamate or merge with any other Person, enter into any corporate
reorganization or other transaction intended to effect a consolidation,
amalgamation or merger or liquidate, wind-up or dissolve itself, or permit any
liquidation, winding-up or dissolution; provided however, that a Consolidating
Loan Party may amalgamate with another Consolidating Loan Party, provided the
Lender consents to such amalgamation (such consent not to be unreasonably
withheld or delayed) provided (i) no Default or Event of Default has occurred
that is continuing and no Default or Event of Default would exist after any such
amalgamation, and (ii) the Lender is provided with all such acknowledgements,
opinions and other documents confirming, among other things, the continued
enforceability of this Agreement and the other Credit Documents, as applicable;

(c)



do or permit anything to adversely affect the ranking or validity of the
Security except by incurring a Permitted Encumbrance;

(d)



change its name, without providing the Lender with prior written notice thereof
and promptly taking other steps, if any, as the Lender may, in its discretion
reasonably



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

request to permit the Lender to maintain the perfection of the Security with
respect to the change in name;

(e)



permit the chief executive office of any Consolidating Loan Party to be located
in any jurisdiction except the State of Colorado or the Province of Alberta,
without providing the Lender with prior written notice thereof and promptly
taking other steps, if any, as the Lender may, in its discretion, reasonably
request to permit the Lender to maintain the perfection of the Security with
respect to the change in location;

(f)



create, incur, assume or permit any Funded Debt to remain outstanding, other
than Permitted Funded Debt.

(g)



provide any Guarantee to any Person, except in respect of the Obligations under
this Agreement;

(h)



permit at any time Purchase Money Obligations of the Consolidating Loan Parties
to exceed $1,000,000 in the aggregate;

(i)



permit any Consolidating Loan Party to make any Distribution unless in each
case: (i) no Default or Event of Default shall have occurred and be continuing
or would result, or could reasonably be expected to result, after the making or
payment of any such Distribution; and (ii) no Advance under any Credit shall be
used to fund such Distribution;

(j)



permit CMI to sublease, license or grant the right of occupation of any portion
of the YEG REC Lands to any Person without the prior written consent of the
Lender, which consent shall not be unreasonably withheld;

(k)



permit any Consolidating Loan Party to make any Investment, other than Permitted
Investments, without the prior written consent of the Lender, which consent
shall not be unreasonably withheld;

(l)



permit any Consolidating Loan Party to create, incur, assume or permit to exist
any Encumbrance upon any of the Property of the any Consolidating Loan Party,
except Permitted Encumbrances;

(m)



the Borrowers shall not and shall not permit any other Consolidating Loan Party
to affect or agree to affect an Asset Disposition without the prior written
consent of the Lender, except in the ordinary course of business;

(n)



permit any Consolidating Loan Party to incur any Capital Expenditures, unless
such Capital Expenditures are not more than $100,000 in excess of those set out
in the Capital Expenditure Budget provided to and approved by the Lender
pursuant to Section 15.2(f);

(o)



permit any Consolidating Loan Party to enter into any Contracts or material
transactions with any non-arms-length Person, unless such Contract or
transaction



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

is on terms and conditions not more onerous to such Consolidating Loan Party
than if such Contract or transaction was completed at fair market value with an
arm's length third party;

(p)



permit the issuance, sale or transfer of any of the Shares of any Consolidating
Loan Party or any other securities, warrants or convertible instruments of any
Consolidating Loan Party which give rise to a right to receive any Shares in
their capital without the prior written consent of the Lender unless such
issuance, sale or transfer is to another Consolidating Loan Party and such
Shares are pledged to the Lender with the Share certificates evidencing such
Shares and delivered to the Lender with such endorsements or powers of attorney
or, if such Shares are not certificated, such other documents  as the Lender may
reasonably request in order to perfect its security interest in such Shares by
“control” as such term is defined under the Securities Transfer Act (Alberta);

(q)



initiate or participate in the Hostile Acquisition of any Person or any attempt
to complete a Hostile Acquisition of any Person;

(r)



change the capital structure or engage in any capital reorganization of any
Consolidating Loan Party;

(s)



enter into or otherwise become a party to or obligated under any Currency Hedge
Agreement, Interest Rate Hedge Agreement or other similar agreement ordinarily
designed for the purpose of hedging currency risk or interest rate risk, unless
such Currency Hedge Agreement, Interest Rate Hedge Agreement or other agreement
is entered into by a Borrower or another Consolidating Loan Party pursuant to
this Agreement or in the ordinary course of business and for the purpose of
managing currency risk, exchange rate risk, or interest rate risk of such
Borrower or such other Consolidating Loan Party;

(t)



permit any of the tangible personal Property of the Consolidating Loan Parties
to be located in any jurisdiction outside of Canada or outside of any
jurisdiction in Canada in which the Lender has not registered or perfected the
Encumbrances constituted by the Security, without providing the Lender with at
least sixty (60) days prior written notice of the applicable Consolidating Loan
Party's intention to locate such personal Property in any such other
jurisdiction in Canada.  As of the date hereof, the Security has only been
registered in the Province of Alberta, the State of Colorado and the District of
Columbia;

(u)



provide any negative covenant to any future subordinated lender of Funded Debt,
that is in addition to, or more onerous or restrictive than the provisions of
this Agreement, unless such negative covenant is also provided to the Lender;

(v)



agree or provide its consent to any amendment, modification, supplement or
restatement to any Project Agreement, the Project Plans and Specifications, any
Project Construction Management Contract including, without limitation, any
Change Order where:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(i)



the cost of the proposed Change Order exceeds $500,000;

(ii)



the Change Order is likely to present a significant risk of the revocation or
material modification of any Permit required for the YEG REC Project;

(iii)



the Change Order may cause CMI or the YEG REC Project not to comply, or lessen
the ability of CMI or the YEG REC Project to comply with, all Applicable Laws,
or

(iv)



the Change Order requires AGLC’s consent under the AGLC Comfort Letter,

the Project Budget, the Project Schedule or any Permit, in each case, without
the prior written consent of the Lender and AGLC;

(w)



agree or provide its consent to any amendment, modification, supplement or
restatement to any UHA Documents to which a Consolidating Loan Party is a party
to, without the prior written consent of the Lender; or

(x)



agree or provide its consent to any amendment, modification, supplement or
restatement to the CRAI-CCCI License Agreement, the CCSA License Agreement, the
CMI License Agreement, the CRAI Management Agreement, the CCCI Management
Agreement, the CCSA Management Agreement or the CMI Management Agreement, other
than an extension of the term of such agreement, without the prior written
consent of the Lender.

15.4



Financial Covenants

Each Borrower covenants and agrees for and on behalf of itself and each of the
other Consolidating Loan Parties that at all times it shall:

(a)



ensure that the Senior Funded Debt to EBITDA Ratio is not:

(i)



during the period from the Closing Date to and inclusive of the earlier of (A)
June 30, 2019, and (B) six (6) months following the Project Construction
Completion Date, greater than 4.00:1.00 and thereafter, greater than 3.00:1.00;

(b)



ensure that the Fixed Charge Coverage Ratio is not;

(i)



during the period commencing on the Closing Date to and inclusive of the earlier
of (A) June 30, 2019, and (B) six (6) months following the Project Construction
Completion Date, less than 1.00:1.00 and thereafter, less than 1.20:1.00;

(c)



ensure that the Shareholders' Equity is not at any time less than $50,000,000;
and

(d)



ensure that Capital Expenditures in:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(i)



the 2018 Fiscal Year do not exceed $4,000,000 in aggregate;

(ii)



the 2019 Fiscal Year do not exceed $5,500,000 in aggregate; and

(iii)



each Fiscal Year thereafter, do not exceed $2,500,000 in aggregate,

unless, in each case, the Lender provides its prior written consent, not to be
unreasonably withheld.

The Financial Covenants set out above shall be tested at the Closing Date and as
at the end of each Fiscal Quarter thereafter, determined on a consolidated
trailing four (4) Fiscal Quarter basis (unless otherwise specified) in
accordance with GAAP.

ARTICLE XVI
DEFAULT

16.1



Events of Default

Each of the following events shall constitute an "Event of Default":

(a)



a Borrower fails to pay under this Agreement, the Master Lease Agreement or
Interim Funding Agreement: (i) any amount of principal when due and payable
hereunder, (ii) interest within three (3) days after the same becomes due and
payable hereunder; and (iii) any other fees or other amounts (other than
principal and interest) within ten (10) days after the same becomes due and
payable hereunder; or

(b)



any Consolidating Loan Party defaults under any of the negative covenants in
Section 15.3 and such default is not cured or waived by the Lender within ten
(10) days from the date of default; or

(c)



any Consolidating Loan Party defaults under any of the Financial Covenants in
Section 15.4 hereof, provided that in the event of a default under the Financial
Covenants set out in Section 15.4(a) and/or 15.4(b) at any time, the Borrowers
shall have thirty (30) days after a Borrower becomes aware of such default
(which shall not in any event, be later than thirty (30) days from the date the
Senior Funded Debt to EBITDA Ratio and/or Fixed Charge Coverage Ratio, as
applicable, fails to meet the minimum requirements of Section 15.4(a) and/or
15.4(b), as applicable (the "Ratio Default")), to cure the Ratio Default (the
"30 Day Cure Period") by obtaining an equity contribution and/or unsecured
shareholder loans that are postponed and subordinated to the payment and
performance of the Obligations pursuant to a postponement and subordination
agreement in form and substance satisfactory to the Lender, acting reasonably;
provided the Borrowers shall only be permitted to cure such Ratio Defaults a
maximum of four (4) times and no more than two (2) times in any four (4)
consecutive Fiscal Quarters on a trailing twelve (12) months basis (the "Maximum
Number of Ratio Defaults"). Such equity contribution and/or unsecured
shareholder loans must be received by the Borrowers within the 30 Day Cure
Period. The Borrowers shall provide the Lender satisfactory



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

evidence showing that the Ratio Default has been cured including providing
evidence of receipt of the equity contribution and/or such unsecured shareholder
loans by the Borrowers (as applicable). Upon the occurrence of a Ratio Default
that exceeds the Maximum Number of Ratio Defaults, the Borrowers may request
that the Lender agree to allow the Borrowers to cure such additional Ratio
Default in accordance with this provision, notwithstanding such Ratio Default
exceeds the Maximum Number of Ratio Defaults. The approval of such additional
Ratio Default shall be at the sole discretion of the Lender, acting reasonably;
or

(d)



any Consolidating Loan Party does not observe or perform any covenant or
obligation contained herein or in any other Credit Document to which it is a
party in any material respect (not otherwise specifically dealt with in this
Section 16.1) and such breach or omission shall continue unremedied for more
than thirty (30) days after the earlier of a Responsible Officer of a Borrower
having knowledge of the breach or omission or a Borrower receiving written
notice from the Lender of such breach or omission; or

(e)



any Loan Party makes any representation or warranty under any of the Credit
Documents to which it is a party which is incorrect or incomplete in any
material respect when made or deemed to be made and (i) the incorrect or
incomplete representation or warranty is not capable of being remedied by the
Consolidating Loan Party, or (ii) if the matter is capable of being remedied by
the Consolidating Loan Party, the same shall be continued unremedied for more
than ten (10) days after the earlier of a Responsible Officer of a Borrower
having actual knowledge of the incorrect or misleading representation or
warranty, or a Borrower receiving written notice from the Lender of such
incorrect or misleading representation or warranty; or

(f)



any Consolidating Loan Party defaults in the performance of any of its
obligations in respect of Funded Debt (which is not payable on demand) in excess
of $1,000,000, and written notice has been provided to a Borrower or such other
Consolidating Loan Party of the intention of the holder of such Funded Debt to
exercise the remedies available to such holder in respect of such Funded Debt,
or in the case of Funded Debt payable on demand, a demand for the payment from a
Borrower or other Consolidating Loan Party, as applicable, for Funded Debt in
excess of $1,000,000 has been made; or

(g)



any Loan Party or UHA shall:

(i)



become insolvent, or generally not pay its debts or meet its liabilities as the
same become due, or suspend or threaten to suspend the conduct of its business,
or admit in writing its inability to pay its debts generally, or declare any
general moratorium on payment of its indebtedness or interest thereon, or
propose a compromise or arrangement between it and any of its creditors;



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(ii)



make an assignment of its Property for the general benefit of its creditors
whether or not under the Bankruptcy and Insolvency Act (Canada), or make a
proposal (or file a notice of its intention to do so) whether or not under such
Act;

(iii)



institute any proceeding seeking to adjudicate it an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, administration,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts under any other statute, rule or regulation relating to
bankruptcy, winding-up, insolvency, reorganization, administration, plans of
arrangement, relief or protection of debtors (including the Bankruptcy and
Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada) and
any applicable Business Corporations Act or Company Act);

(iv)



apply for the appointment of, or the taking of possession by, a receiver,
interim receiver, administrative receiver, receiver/manager, custodian,
administrator, trustee, liquidator or other similar official for it or any
material part of its Property; or

(v)



take any overt action to approve, consent to or authorize any of the actions
described in this Section 16.1(g) or in Section 16.1(h) below;

(h)



if any petition shall be filed, application made or other proceeding instituted
by a third party against or in respect of any Loan Party or UHA:

(i)



seeking to adjudicate it an insolvent, or seeking a declaration that an act of
bankruptcy has occurred;

(ii)



seeking a receiving order against it including under the Bankruptcy and
Insolvency Act (Canada);

(iii)



seeking liquidation, dissolution, winding-up, reorganization, administration,
compromise, arrangement, adjustment, protection, moratorium, relief, stay of
proceedings of creditors generally (or any class of creditors), or composition
of it or its debts under any statute, rule or regulation relating to bankruptcy,
winding-up, insolvency, reorganization, administration, plans of arrangement,
relief or protection of debtors (including the Bankruptcy and Insolvency Act
(Canada), the Companies' Creditors Arrangement Act (Canada) and any applicable
Business Corporations Act or Company Act); or

(iv)



seeking the entry of an order for relief or the appointment of a receiver,
interim receiver, administrative receiver, receiver/manager, custodian,
administrator, trustee, liquidator or other similar official for it or any
material part of its Property,





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

and such petition, application or proceeding shall continue undismissed or
unstayed and in effect, for a period of ten (10) days after the institution
thereof, provided that if an order, decree or judgment which is not stayed has
been granted (whether or not entered or subject to appeal) against the Loan
Party or UHA thereunder, as applicable, in the interim, such grace period shall
cease to apply; or

(i)



if Property of any Loan Party or UHA having a fair market value in excess of
$1,000,000 shall be seized (including by way of execution, attachment,
garnishment or distraint) or any Encumbrance thereon shall be enforced, or such
Property shall become subject to any receivership, or any charging order or
equitable execution of a court, or any writ of enforcement, writ of execution or
distress warrant with respect to obligations in excess of $1,000,000 shall exist
in respect of any Loan Party or such Property, or any receiver, sheriff, civil
enforcement agent or other Person shall become lawfully entitled to seize or
distrain upon any such Property pursuant to the Workers' Compensation Act
(Alberta), the Civil Enforcement Act (Alberta), the Personal Property Security
Act (Alberta) or any other Applicable Laws whereunder similar remedies are
provided, and in any case such seizure, execution, attachment, garnishment,
distraint, receivership, charging order or equitable execution, or other seizure
or right, shall continue in effect and not released or discharged for more than
ten (10) days; or

(j)



if one or more judgments for the payment of money in the aggregate in excess of
$1,000,000 from time to time, and not substantially covered by insurance, shall
be rendered by a court of competent jurisdiction against any Loan Party or UHA
and such party shall not have (i) provided for its discharge in accordance with
its terms within ten (10) days from the date of entry thereof, or (ii) procured
a stay of execution thereof within five (5) Business Days from the date of entry
thereof and within such period, or such longer period during which execution of
such judgment shall have been stayed, appealed such judgment and caused the
execution thereof to be stayed during such appeal; or

(k)



if any material provision of any Credit Document or UHA Document shall at any
time cease to be in full force and effect, be declared to be void or voidable or
shall be repudiated, or the validity or enforceability thereof shall at any time
be contested by any Loan Party or UHA (in the case of the UHA Documents), or any
Loan Party or UHA (in the case of the UHA Documents) shall deny that it has any
or any further liability or obligation thereunder; or

(l)



there is, in the opinion of the Lender, acting reasonably, an event or
circumstance with respect to a Loan Party which would reasonably be expected to
have a Material Adverse Effect; or

(m)



if there occurs a Change of Control in respect of any Loan Party or UHA and the
Lender has not consented to such Change of Control.  In this Section 16.1(m),
"Change of Control" means in respect of a Loan Party or UHA, the occurrence of
any of the following events:



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

(i)



a Person or group of Persons, acting jointly or in concert, acquires, directly
or indirectly (other than by way of security for a bona fide debt), Shares of
such Loan Party or UHA to which are attached more than 30% of the votes that may
be cast to elect the directors of such Loan Party or UHA; or

(ii)



a Person or group of Persons, acting jointly or in concert, acquires, directly
or indirectly (other than by way of security for a bona fide debt), a sufficient
number of Shares of such Loan Party or UHA that the votes attached to those
Shares are sufficient, if exercised, to elect a majority of the directors (or
other equivalent Person with respect to any Loan Party that is not a
Corporation) of such Loan Party or UHA; or

(n)



if any Permits required to operate the Calgary Casino, the Edmonton Casino, the
REC, the Apex Casino or the YEG REC under Applicable Laws is revoked, cancelled,
withdrawn, are not renewed, fails to be issued or otherwise ceases to be in
force under Applicable Laws for whatever reason; or

(o)



the UHA Groundlease or UHA Management Agreement is terminated or becomes void;

(p)



a default occurs under, or the termination, voidance or repudiation of, the YEG
Sublease or YEG Head Lease;

(q)



the Borrowers (or any one of them) fail to satisfy the conditions precedent to
Convert the Outstanding Principal under Credit F to an Advance under Credit G,
as set forth in Section 12.4 of this Agreement, on or prior to the Project
Construction Completion Date;

(r)



the HRA License is not issued to CMI on an unconditional basis pursuant to the
HRA License Agreement on or prior to (i) April 1, 2019, or such other date as
may be agreed to by CMI and HRA in writing (in a form satisfactory to the Lender
in its sole discretion), such date not to be later than July 1, 2019, or (ii)
such later date as may be agreed to by the Lender in writing (in a form
satisfactory to the Lender in its sole discretion);

(s)



UHA defaults in its obligations under the CCEG Credit Agreement; or

(t)



UHA makes any Distributions to Bar None, other than repayments of the Bar None
Debt pursuant to the Bar None Debt Repayment Agreement from any source other
than the Bar None Cost Recovery Pool without the Lender’s prior written consent.

16.2



Demand Under the Credits and Termination of Rights

If any Default or Event of Default occurs and for so long as it continues, the
Lender shall not be under any further obligation to make an Advance under any
Credit, and upon the occurrence of a Default or an Event of Default, the Lender
may give notice to the Borrowers declaring all or any of the Obligations under
the Credits to be forthwith due and payable, whereupon the Obligations shall
become and be forthwith due and payable without presentment, demand, protest



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

or further notice of any kind, all of which are hereby expressly waived by each
Borrower; provided however, the Lender shall be deemed to give such notice to
the Borrowers immediately upon the occurrence of an Event of Default described
in Section 16.1(g) or 16.1(h). Notwithstanding the foregoing, and for greater
certainty, Credit F is a non-committed demand facility and the lender shall have
no obligation to make any Advance thereunder regardless of compliance by the
Borrowers with any of the terms of the Agreement including, without limitations,
the conditions precedent set forth in Article XII.

16.3



Payment of Bankers' Acceptances and Letters of Credit

Immediately upon the making of a declaration referred to in Section 16.2 (or the
deemed making of such declaration), the Borrowers shall, without necessity of
further act or evidence, be and become thereby unconditionally obligated to
deposit forthwith with the Lender Collateral equal to the Face Amount of all
Bankers' Acceptances and Letters of Credit then outstanding and issued by the
Lender, and the Borrowers hereby unconditionally jointly and severally promise
and agree to deposit with the Lender immediately upon such declaration
Collateral in such amount.  Each Borrower authorizes the Lender to debit its
account with the amount required to provide such Collateral for such Bankers'
Acceptances and Letters of Credit, notwithstanding that such Bankers'
Acceptances may be held by the Lender in its own right at maturity or that no
draw has yet been made under a Letter of Credit.  Any amounts deposited
hereunder shall bear interest for the Borrowers' account at the rates of the
Lender as may be applicable in respect of other deposits of similar amounts for
similar terms. Amounts paid to the Lender pursuant to such a declaration (or
deemed declaration) in respect of Bankers' Acceptances and Letters of Credit
shall be applied against the obligation of the Borrowers to pay amounts then or
thereafter payable under Bankers' Acceptances and Letters of Credit at the times
amounts become payable under or in respect thereof, as the case may be, and any
amounts remaining shall be held by the Lender as security for the payment and
performance of all remaining outstanding Obligations.

16.4



Remedies

Upon the making of a declaration (or the deemed making of such declaration)
contemplated by Section 16.2, the Security shall become immediately enforceable
and the Lender may take such action or proceedings as the Lender, in its sole
discretion, deems expedient to enforce the same, all without any additional
notice, presentment, demand, protest or other formality, all of which are hereby
expressly waived by each Borrower.

16.5



Saving

The Lender shall not be under any obligation to the Borrowers or any other
Person to realize any collateral or enforce the Security or any part thereof or
to allow any collateral to be sold, dealt with or otherwise disposed of.  The
Lender shall not be responsible or liable to the Borrowers or any other Person
for any loss or damage upon the realization or enforcement of, or the failure to
realize or enforce, any collateral or any part thereof or the failure to allow
any collateral to be sold, dealt with or otherwise disposed of, or for any act
or omission on their respective parts or on the part of any director, officer,
agent, servant or adviser in connection with any of the foregoing, except that
the Lender will be responsible or liable for any loss or damage arising from the
willful misconduct or gross negligence of the Lender in enforcing the Security.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

16.6



Perform Obligations

If, after the Lender makes a declaration contemplated by Section 16.2 (or after
such declaration is deemed to be made), the Borrowers have failed to perform any
of their covenants or agreements in the Credit Documents, the Lender, may, but
shall be under no obligation to, perform any such covenants or agreements in any
manner deemed fit by the Lender without thereby waiving any rights to enforce
the Credit Documents.  The reasonable expenses (including any legal costs) paid
by the Lender in respect of the foregoing shall be added to and become part of
the Obligations and shall be secured by the Security.

16.7



Third Parties

No Person dealing with the Lender or any agent of the Lender shall be concerned
to inquire whether the Security has become enforceable, or whether the powers
which the Lender is purporting to exercise have been exercisable, or whether any
Obligations remain outstanding upon the security thereof, or as to the necessity
or expediency of the stipulations and conditions subject to which any sale shall
be made, or otherwise as to the propriety or regularity of any sale or other
disposition or any other dealing with the collateral charged by such Security or
any part thereof.

16.8



Remedies Cumulative

The rights and remedies of the Lender under the Credit Documents are cumulative
and are in addition to and not in substitution for any rights or remedies
provided by law.  Any single or partial exercise by the Lender of any right or
remedy for a default or breach of any term, covenant, condition or agreement
herein contained shall not be deemed to be a waiver of or to alter, affect, or
prejudice any other right or remedy or other rights or remedies to which the
Lender may be lawfully entitled for the same default or breach.  Any waiver by
the Lender of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Lender, shall be deemed not to be a waiver of any subsequent default.

16.9



Set-Off or Compensation

In addition to and not in limitation of any rights now or hereafter granted
under Applicable Laws, the Lender may at any time and from time to time without
notice to any Borrower or any other Person, any notice being expressly waived by
each Borrower, set-off, combine accounts and compensate and apply any and all
deposits, general or special, time or demand, provisional or final, matured or
unmatured, in any currency, and any other indebtedness at any time owing by the
Lender to or for the credit of or the account of a Borrower, against and on
account of the Obligations, notwithstanding that any of them are contingent or
unmatured.  When applying a deposit or other amount owing to the Lender in a
currency that is different than the currency of the Obligations, the Lender will
convert the deposit or other amount using the Exchange Rate in effect at the
time of such conversion.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

ARTICLE XVII
SUCCESSORS AND ASSIGNS

17.1



Successors and Assigns

The Credit Documents shall be binding upon and enure to the benefit of the
Lender, each Loan Party and their successors and assigns. No Borrower (or the
other Loan Parties) shall be entitled to assign any rights or obligations with
respect to this Agreement or any of the other Credit Documents to any third
party without the prior written consent of the Lender.  The Lender shall have
the right to assign its collective rights and obligations under this Agreement
in whole or in a minimum amount of $5,000,000 (the "Lender Assignment") with the
consent of the Borrowers, not to be unreasonably withheld or delayed; provided
however, if a Default or Event of Default has occurred and is then continuing,
no consent of any Borrower will be required hereunder to any such Lender
Assignment.

ARTICLE XVIII
MISCELLANEOUS PROVISIONS

18.1



Headings and Table of Contents

The headings of the Articles and Sections and the Table of Contents are inserted
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement.

18.2



Capitalized Terms

All capitalized terms used in any of the Credit Documents (other than this
Agreement) which are defined in this Agreement shall have the meaning defined
herein unless otherwise defined in such other Credit Document.

18.3



Severability

Any provision of this Agreement which is or becomes prohibited or unenforceable
in any relevant jurisdiction shall not invalidate or impair the remaining
provisions hereof which shall be deemed severable from such prohibited or
unenforceable provision and any such prohibition or unenforceability in any such
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Should this Agreement fail to provide for any relevant
matter, the validity, legality or enforceability of this Agreement shall not
hereby be affected.

18.4



Number, Gender and other Terms

Unless the context otherwise requires, words importing the singular number shall
include the plural and vice versa, words importing any gender include all
genders and references to agreements and other contractual instruments shall be
deemed to include all present or future amendments, supplements, restatements or
replacements thereof or thereto.  References to statutes, regulations and other
Applicable Laws shall be deemed to include such statutes, regulations and other
Applicable Laws as amended, supplemented and replaced from time to time.





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation".  The word "will" shall be construed to have
the same meaning and effect as the word "shall".  Unless the context requires
otherwise:

(a)



any reference herein to any Person shall be construed to include such Person's
successors and permitted assigns;

(b)



the words "herein", "hereof" and "hereunder", and words of similar import, shall
be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(c)



unless otherwise expressly stated, all references herein to Sections and
Schedules shall be construed to refer to Sections of, and Schedules to, this
Agreement; and

(d)



the words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible, real and personal,
properties and undertakings, including cash, securities, accounts and contract
rights.

Whenever the delivery of a certificate is a condition precedent to the taking of
any action by the Lender hereunder, the truth and accuracy of the facts and the
diligent and good faith determination of the opinions stated in such certificate
shall in each case be conditions precedent to the right of the applicable
Borrower to have such action taken, and any certificate executed by a Borrower
shall be deemed to represent and warrant that the facts stated in such
certificate are true and accurate.

18.5



Amendment, Supplement or Waiver

No amendment, supplement or waiver of any provision of the Credit Documents, nor
any consent to any departure by a Loan Party therefrom, shall in any event be
effective unless it is in writing, makes express reference to the provision
affected thereby and is signed by the Lender, the Borrowers and if applicable,
the appropriate Loan Party and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  No
waiver or act or omission of the Lender shall extend to or be taken in any
manner whatsoever to affect any subsequent breach by a Loan Party of any
provision of the Credit Documents or the rights resulting therefrom.

18.6



Governing Law

Each of the Credit Documents shall be conclusively deemed to be a contract made
under, and shall for all purposes be governed by and construed in accordance
with, the laws of the Province of Alberta and the laws of Canada applicable in
Alberta.  Each party to this Agreement hereby irrevocably and unconditionally
attorns to the non-exclusive jurisdiction of the courts of Alberta and all
courts competent to hear appeals therefrom.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

18.7



This Agreement to Govern

In the event of any conflict between the terms of this Agreement and the terms
of any other Credit Document, the provisions of this Agreement shall govern to
the extent necessary to remove the conflict.  Provided however, a conflict shall
not be deemed to occur if one Credit Document provides for a matter and another
Credit Document does not.

18.8



Permitted Encumbrances

The designation of an Encumbrance as a Permitted Encumbrance is not, and shall
not be deemed to be, an acknowledgment by the Lender that the Encumbrance shall
have priority over the Security.

18.9



Currency

All payments made hereunder shall be made in the currency in respect of which
the obligation requiring such payment arose.  Unless otherwise noted, all
amounts expressed in this Agreement in terms of money refer to Canadian Dollars.

Except as otherwise expressly provided in this Agreement, wherever this
Agreement contemplates or requires the calculation of the equivalent in Canadian
Dollars or US Dollars of an amount expressed in another, the calculation shall
be made on the basis of the Exchange Rate at the effective date of the
calculation.

18.10



Expenses and Indemnity

All statements, reports, certificates, opinions, appraisals and other documents
or information required to be furnished to the Lender by the Borrowers (or any
of them) or a Subsidiary under this Agreement shall be supplied without cost to
the Lender.  The Borrowers shall pay on demand all reasonable out of pocket
costs and expenses of the Lender (including, without limitation, long distance
telephone and courier charges and the reasonable fees and expenses of counsel
for the Lender), incurred in connection with (i) the preparation, execution,
delivery, administration, periodic review, modification or amendment of the
Credit Documents; (ii) any enforcement of the Credit Documents; (iii) obtaining
advice as to the rights and responsibilities of the Lender in connection with
the Credits and the Credit Documents; (iv) reviewing, inspecting and appraising
the collateral that is the subject of the Security in connection with the
enforcement of its rights under the Security; (v) the repayment, prepayment or
Conversion (whether by acceleration or otherwise) of a LIBOR Advance on a date
other than the stated maturity thereof; and (vi) other matters relating to the
Credits, or any of them.  Such costs and expenses shall be payable whether or
not an Advance is made under this Agreement.

Each Borrower shall indemnify the Lender against any liability, obligation, loss
or expense which it may sustain or incur as a consequence of (i) any
representation or warranty made by a Loan Party which was incorrect at the time
it was made or deemed to have been made, (ii) a default by a Loan Party in the
payment of any sum due from it (irrespective of whether an Advance is deemed to
be made to the Borrowers to pay the amount that the Borrowers have failed to
pay), including, but not limited to, all sums (whether in respect of principal,
interest, or any other amount) paid or payable to lenders of funds borrowed by
the Lender in order to fund the amount



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

of any such unpaid amount to the extent the Lender is not reimbursed pursuant to
any other provisions of this Agreement, (iii) the failure of the Borrowers (or
any of them) to complete any Advance or make any payment after notice therefore
has been given under this Agreement, and (iv) any other default by any Loan
Party under any Credit Document.  A certificate of the Lender as to the amount
of any such loss or expense shall be conclusive evidence as to the amount
thereof, in the absence of manifest error.

In addition, each Borrower shall indemnify the Lender and its directors,
officers, employees and representatives (the "Indemnified Parties") from and
against any and all actions, proceedings, claims, losses, damages, liabilities,
expenses and obligations of any kind that may be incurred by or asserted against
any of them as a result of or in connection with the making of any Advance
hereunder and the Lender taking, holding and enforcing the Security, other than
arising from the gross negligence or wilful misconduct of the Lender or any
other Indemnified Party.  Whenever any such claim shall arise, the Indemnified
Party shall promptly notify the Borrowers of the claim and, when known, the
facts constituting the basis for such claim, and if known, the amount or an
estimate of the amount of the claim.  The failure of an Indemnified Party to
give notice of a claim promptly shall not adversely affect the Indemnified
Party's rights to indemnity hereunder unless such failure adversely effects the
Borrowers' position in respect of such claim.

The Agreements in this Section shall survive the termination of this Agreement
and repayment of the Obligations.

18.11



Manner of Payment and Taxes

All payments to be made by a Loan Party pursuant to the Credit Documents are to
be made without set-off, compensation or counterclaim, free and clear of and
without deduction for or on account of any Tax, including but not limited to
withholding taxes, except for Taxes on the overall net income of the Lender
(such taxes applicable to the overall net income of the Lender are herein
referred to as "Excluded Taxes").  If any Tax, other than Excluded Taxes, is
deducted or withheld from any payments under the Credit Documents the Loan
Parties shall promptly remit to the Lender in the currency in which such payment
was made, the equivalent of the amount of Tax so deducted or withheld together
with the relevant receipt addressed to the Lender.  If a Borrower or any other
Loan Party is prevented by operation of law or otherwise from paying, causing to
be paid or remitting such Tax, the interest or other amount payable under the
Credit Documents will be increased to such rates as are necessary to yield and
remit to the Lender the principal sum advanced or made available together with
interest at the rates specified in the Credit Documents after provision for
payment of such Tax.  If following the making of any payment by a Borrower or
other Loan Party, as applicable, under this Section 18.11, the Lender is granted
a credit against or refund in respect of any Tax payable by it in respect of
such Taxes to which such payment by such Borrower or such other Loan Party
relates that the Lender would not have received had the Borrowers or such other
Loan Party not made the payment, the Lender shall (subject to such Borrower
having paid the relevant amount) to the extent that it is satisfied that it can
do so without prejudice to the retention of the amount of such credit or refund,
reimburse such Borrower or such other Loan Party such amount as the Lender shall
certify to be the proportion of such credit or refund as will leave the Lender,
after such reimbursement, in no worse or better position than it would have been
in if the relevant Taxes had not been imposed, or the relevant Taxes had not
been deducted or withheld in respect of the payment by such Borrower or such
other Loan Party as



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

aforesaid.  The Lender shall, at the Borrowers' request and cost, file such
documentation and do such commercially reasonably things as may be necessary to
obtain such credit or refund, but the Lender shall not be obligated to disclose
any information to the Borrowers or any other Person concerning its income or
taxes that is not otherwise publicly available.

If a Borrower or any other Loan Party makes any payment under this Section for
the account of the Lender, the Lender shall take reasonable steps to minimize
the net amount payable by such Borrower or such other Loan Party under this
Section, but the Lender shall not be obliged to disclose any information to the
Borrowers or such other Loan Party concerning its income or taxes that is not
otherwise publicly available.

18.12



Increased Costs

If the introduction of, or any change in or in the interpretation of, or any
change in its application to a Borrower or the Lender of, any law or any
regulation or guideline from any central bank or other Governmental Authority
(whether or not having the force of law), including but not limited to any
reserve or special deposit requirement or any Taxes or exemption from any tax or
any capital requirement (each of the foregoing events shall be referred to as a
"Change in Law"), has, due to the compliance by the Lender therewith, the
effect, directly or indirectly, of (i) increasing the cost to the Lender of
performing its obligations hereunder; (ii) reducing any amount received or
receivable by the Lender hereunder or its effective return hereunder or on its
capital; or (iii) causing the Lender to make any payment or to forego any return
based on any amount received or receivable by the Lender hereunder, then upon
demand from time to time the Borrowers shall pay such amount as shall compensate
the Lender for any such cost, reduction, payment or foregone return that is not
fully offset by an increase in the applicable interest rate or rates or fees
hereunder (collectively, the "Additional Compensation"). Any certificate of the
Lender in respect of the foregoing will be conclusive evidence of the Additional
Compensation owing by the Borrowers to the Lender, except for manifest
error.  The Lender shall use reasonable commercial efforts to minimize any and
all increased costs contemplated by this Section 18.12. 

18.13



Address for Notice

Without prejudice to any other method of giving notice, all communications
provided for or permitted hereunder shall be in writing and delivered to the
addressee by prepaid private courier or sent by transmittal by telecopy or other
electronic means of communication to the addressed to the respective parties as
follows:

(a)to each Consolidated Loan Party:

455 E. Pikes Peak Ave. #210
Colorado Springs, CO 80903

Attention: Peggy Stapleton
Fax No: (719) 527-8301

(b)to the Lender:





--------------------------------------------------------------------------------

 

EXHIBIT 10.1

Bank of Montreal
Corporate Finance
9th Floor, First Canadian Centre
350 – 7th Avenue S.W.
Calgary, Alberta, T2P 3N9

Attention:Managing Director
Fax No.(403) 234-1688

Any communication transmitted by prepaid private overnight courier shall be
deemed to have been validly and effectively given or delivered on the Business
Day after which it is submitted for delivery. Any communication transmitted by
telecopy or other electronic means shall be deemed to have been validly and
effectively given or delivered on the day on which it is transmitted, if
transmitted on a Business Day on or before 5:00 p.m. (local time of the intended
recipient), and otherwise on the next following Business Day. Any party may
change its address for service by notice given in the foregoing manner.

18.14



Promotional Marketing

For the purposes of "promotional marketing", the Borrowers authorize and consent
to the reproduction, disclosure and use by the Lender and its counsel of their
names, identifying logos and information regarding the Credits (other than the
fees and interest rate applicable to the Credits) to enable the Lender and its
counsel to publish deal announcements and promotional "tombstones".  Each
Borrower acknowledges and agrees that the Lender and its counsel shall be
entitled to determine, in its discretion, whether to use such information, that
no compensation will be payable by the Lender or its counsel in connection
therewith, and that neither the Lender nor its counsel shall have any liability
whatsoever to the Borrowers, any other Loan Party or any of their respective
employees, officers, directors, Affiliates or shareholders in obtaining and
lawfully using such information as contemplated herein.

18.15



Time of the Essence

Time shall be of the essence in this Agreement.

18.16



Further Assurances

Each of the Borrowers shall, at the request of the Lender, do all such further
acts and execute and deliver all such further documents as may, in the
reasonable opinion of the Lender, be necessary or desirable in order to fully
perform and carry out the purpose and intent of the Credit Documents.

18.17



Term of Agreement

Except as otherwise provided herein, this Agreement shall remain in full force
and effect until the payment and performance in full of all of the Obligations
and the termination of this Agreement.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

18.18



Payments on Business Day

Whenever any payment or performance under the Credit Documents would otherwise
be due on a day other than a Business Day, such payment shall be made on the
following Business Day, provided that interest and fees (as applicable) shall
continue to accrue and be payable until the applicable payment or performance
has been completed.

18.19



Interest Act Equivalent

In this Agreement, each rate of interest which is calculated with reference to a
period (the "deemed interest period") that is less than the actual number of
days in the calendar year of calculation is, for the purposes of the Interest
Act (Canada), equivalent to a rate based on a calendar year calculated by
multiplying such rate of interest by the actual number of days in the calendar
year of calculation and dividing by the number of days in the deemed interest
period.

18.20



Non-Merger

Each Borrower covenants and agrees with the Lender that, in the case of any
judicial or other proceeding to enforce the rights and remedies of the Lender
under the Credit Documents (or any part thereof), judgment may be rendered
against any Loan Party in favour of the Lender, for any amount owing by them
under all or any of the Credit Documents (or for which any  Loan Party may be
liable thereunder after the application to the payment thereof of the proceeds
of any sale of any of the property, assets or undertaking of the such Loan
Party).  The covenants of the Borrowers to pay interest at the rate provided for
in this Agreement shall not merge in any such judgment and such judgment shall
bear interest at the Prime Rate Advance Rate plus 2.0% per annum until such
judgment and all Obligations of the Borrowers to the Lender under the Credit
Documents have been paid in full.

18.21



Anti-Money Laundering Legislation

Each Borrower acknowledges that, pursuant to the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other applicable anti-money
laundering, anti-terrorist financing, government sanction and "know your client"
Applicable Laws (collectively, including any guidelines or orders thereunder,
the "AML Legislation"), the Lender may be required to obtain, verify and record
information regarding the Loan Parties (or any of them), their respective
directors and signing officers and the transactions contemplated herein. Each
Borrower shall promptly: (i) provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by the Lender,
or any prospective assignee of the Lender, in order to comply with any AML
Legislation, whether now or hereafter in existence; and (ii) notify the Lender
of such information of any changes thereto.  The Borrowers acknowledge and agree
that the Credits are for the use by the Borrowers and will be used by the
Borrowers, only for the purposes set out herein.

18.22



Joint and Several Liability of the Borrowers

The Obligations owing to the Lender and the Hedge Providers by each Borrower
hereunder and under all of the other Credit Documents shall be jointly and
severally binding on the Borrowers.



--------------------------------------------------------------------------------

 

EXHIBIT 10.1

18.23



Counterparts and Facsimile

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall be deemed to be an original, and such counterparts
together shall constitute one and the same agreement.  For the purposes of this
Section, the delivery of a facsimile copy of an executed counterpart of this
Agreement shall be deemed to be valid execution and delivery of this Agreement,
but the party delivering a facsimile copy shall deliver an original copy of this
Agreement as soon as possible after delivering the facsimile copy.

18.24



Entire Agreement

This Agreement constitutes the entire agreement between the parties hereto
concerning the matters addressed in this Agreement, and cancel and supersede any
prior agreements, undertakings, declarations or representations, written or
verbal, in respect thereof.

18.25



Amendment and Restatement

This Agreement amends and restates the Prior Credit Agreement without in any way
affecting the rights or obligations of any party which may have accrued as of
the date hereof pursuant to the provisions of such agreement prior to their
amendment hereby, and all indebtedness, liabilities and obligations of CCSA and
CRAI to the Lender under the Prior Credit Agreement, including, without
limitation, all Advances outstanding under the Prior Credit Facilities as of the
date of this Agreement and all accrued and unpaid interest and fees thereon,
shall be construed as Obligations of the Borrowers to the Lender under this
Agreement.

Each of CCSA and CRAI hereby acknowledges and agrees that all the Credit
Documents, including without limitation the Security to which it (including any
of its predecessors by amalgamation) is a party, previously delivered by it to
the Lender remains in full force and effect, enforceable against it in
accordance with their respective terms and shall continue to secure the payment
and performance of the Obligations and the Security and the fixed and floating
charges created therein shall survive and continue to charge the assets
originally charged thereunder from and after the date of this Agreement to
secure the Obligations.

[Signature pages follow on the next page]

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

IN WITNESS WHEREOF  each party hereto has set its hand and seal as of the day
and year first above written.

﻿

﻿

 

 

 

﻿

CENTURY RESORTS ALBERTA INC.

 

﻿

Per:

/s/ Geoff Smith

(c/s)

﻿

 

Name: Geoff Smith

 

﻿

 

Title: Director

 

﻿

 

 

 

﻿

CENTURY CASINO ST. ALBERT INC.

 

﻿

Per:

/s/ Geoff Smith

(c/s)

﻿

 

Name: Geoff Smith

 

﻿

 

Title: Director

 

﻿

 

 

 

﻿

CENTURY MILE INC.

 

﻿

Per:

/s/ Geoff Smith

(c/s)

﻿

 

Name: Geoff Smith

 

﻿

 

Title: Director

 

﻿

﻿

﻿

﻿

﻿



 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1

IN WITNESS WHEREOF each party hereto has set its hand and seal as of the day and
year first above written.

﻿

﻿

 

 

 

﻿

BANK OF MONTREAL

 

﻿

Per:

/s/ Nicole Campbell

 

﻿

 

Name: Nicole Campbell

 

﻿

 

Title: Director BMO Corporate Finance

 

﻿

 

 

 

﻿

Per:

/s/ Brad Tokarchuk

 

﻿

 

Name: Brad Tokarchuk

 

﻿

 

Title: Director Corporate Finance Division Praries

 

﻿

﻿



 

--------------------------------------------------------------------------------